Exhibit 10.6

 

Execution Version

 

 

$120,000,000

 

TERM LOAN AGREEMENT

 

among

 

GENESIS HEALTHCARE, INC.,

as Ultimate Parent

 

FC-GEN Operations Investment, LLC,

as Borrower and LLC Parent,

 

GEN Operations I, LLC,

as Parent,

 

GEN OPERATIONS II, LLC,

as Holdings,

 

 

The Several Lenders from Time to Time Parties Hereto,

 

and

 

WELLTOWER INC.

as Administrative Agent and Collateral Agent,

 

Dated as of July 29, 2016

 

 



 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

 

 

 

 

 

Page

 

 

 

SECTION 1.

DEFINITIONS


1 

 

 

 

  1.1

Defined Terms


1 

  1.2

Other Definitional Provisions


31 

 

 

 

SECTION 2.

AMOUNT AND TERMS OF COMMITMENTS


32 

 

 

 

  2.1

Commitments


32 

  2.2

[Reserved]


32 

  2.3

Procedure for Loan Borrowing


32 

  2.4

Repayment of Loans


33 

  2.5

Repayment of Loans


33 

  2.6

Fees, etc


34 

  2.7

Optional Prepayments


34 

  2.8

Mandatory Prepayments


34 

  2.9

Conversion and Continuation Options


36 

  2.10

Minimum Amounts and Maximum Number of Eurodollar Tranches


36 

  2.11

Interest Rates and Payment Dates


36 

  2.12

Computations of Interest and Fees


37 

  2.13

Inability to Determine Interest Rate


37 

  2.14

Pro Rata Treatment and Payments


38 

  2.15

Requirements of Law


40 

  2.16

Taxes


42 

  2.17

Indemnity


44 

  2.18

Illegality


44 

  2.19

Mitigation of Costs; Change of Lending Office


45 

  2.20

Replacement of Lenders


45 

  2.21

[Reserved].


45 

  2.22

[Reserved].


45 

  2.23

[Reserved].


45 

  2.24

Nature and Extent of Borrower’s Liability


45 

 

 

 

SECTION 3.

REPRESENTATIONS AND WARRANTIES


46 

 

 

 

  3.1

Corporate Existence; Compliance with Law


46 

  3.2

Loan Documents and Lease Amendment Agreements


47 

  3.3

Financial Statements


48 

  3.4

Material Adverse Effect


49 

  3.5

Solvency


49 

  3.6

Litigation


49 

  3.7

Taxes


49 

  3.8

Margin Regulations


49 

  3.9

No Burdensome Obligations; No Defaults


50 

  3.10

Investment Company Act


50 

  3.11

Labor Matters


50 

  3.12

ERISA


50 

  3.13

Environmental Matters


51 

  3.14

Intellectual Property


51 

 





i

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

 

 

 

 

 

Page

 

 

 

  3.15

Title; Real Property


51 

  3.16

Full Disclosure


52 

  3.17

Patriot Act; OFAC


52 

  3.18

No Default


52 

  3.19

Use of Proceeds


52 

  3.20

Insurance


52 

  3.21

Reportable Transactions


52 

  3.22

Security Documents


53 

 

 

 

SECTION 4.

CONDITIONS PRECEDENT


53 

 

 

 

SECTION 5.

REPORTING COVENANTS


56 

 

 

 

  5.1

Financial Statements


56 

  5.2

Other Events


57 

  5.3

ERISA Matters


58 

  5.4

Environmental Matters


58 

  5.5

Other Information


58 

 

 

 

SECTION 6.

AFFIRMATIVE COVENANTS


58 

 

 

 

  6.1

Maintenance of Corporate Existence


58 

  6.2

Compliance with Laws, Etc


59 

  6.3

Payment of Obligations


60 

  6.4

Maintenance of Property


60 

  6.5

Maintenance of Insurance


60 

  6.6

Keeping of Books


60 

  6.7

Access to Books and Property


60 

  6.8

Environmental


61 

  6.9

Post Closing Obligations


61 

  6.10

Additional Collateral, etc


61 

  6.11

Further Assurances


63 

  6.12

Use of Proceeds


64 

  6.13

Material Master Leases


64 

  6.14

Local Counsel Opinions


64 

  6.15

Taxes


64 

 

 

 

SECTION 7.

NEGATIVE COVENANTS


64 

 

 

 

  7.1

Indebtedness


64 

  7.2

Liens


67 

  7.3

Sale and Lease-Back Transactions


70 

  7.4

Investments, Loans and Advances


70 

  7.5

Mergers, Consolidations, Sales of Assets and Acquisitions


73 

  7.6

Restricted Payments; Restrictive Agreements


74 

  7.7

Transactions with Affiliates


76 

  7.8

Business of the Borrower and the Restricted Subsidiaries


77 

  7.9

Other Indebtedness and Agreements


77 

  7.10

[Reserved]


77 

  7.11

Account Changes; Fiscal Year


78 





ii

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

 

 

 

 

 

Page

 

 

 

  7.12

Capital Expenditures


78 

  7.13

Minimum Fixed Charge Coverage Ratio


78 

  7.14

Maximum Leverage Ratio


78 

  7.15

Minimum Interest Coverage Ratio


79 

  7.16

Certain Cure Rights


79 

 

 

 

SECTION 8.

EVENTS OF DEFAULT


80 

 

 

 

SECTION 9.

THE AGENTS


82 

 

 

 

  9.1

Appointment


82 

  9.2

Delegation of Duties


83 

  9.3

Exculpatory Provisions


83 

  9.4

Reliance by the Agents


84 

  9.5

Non-Reliance on Agents and Other Lenders


84 

  9.6

Indemnification


84 

  9.7

Agent in Its Individual Capacity


85 

  9.8

Successor Agents


85 

  9.9

Authorization to Release Liens and Guarantees


86 

  9.10

Administrative Agent May File Proofs of Claim


86 

 

 

 

SECTION 10.

MISCELLANEOUS


87 

 

 

 

  10.1

Amendments and Waivers


87 

  10.2

Notices


88 

  10.3

No Waiver; Cumulative Remedies


89 

  10.4

Survival of Representations and Warranties


89 

  10.5

Payment of Expenses; Indemnification; Limitation of Liability


89 

  10.6

Successors and Assigns; Participations and Assignments


90 

  10.7

Adjustments; Set-off


93 

  10.8

Counterparts


94 

  10.9

Severability


94 

  10.10

Integration


94 

  10.11

GOVERNING LAW


94 

  10.12

Submission to Jurisdiction; Waivers


94 

  10.13

Acknowledgments


95 

  10.14

Confidentiality


95 

  10.15

Release of Collateral and Guarantee Obligations; Subordination of Liens


96 

  10.16

Accounting Changes


97 

  10.17

WAIVERS OF JURY TRIAL


97 

  10.18

USA PATRIOT ACT


97 

  10.19

Acknowledgement and Consent to Bail-In of EEA Financial Institution


97 

 





iii

--------------------------------------------------------------------------------

 



APPENDICES:

 

 

 

A

Initial Commitments

 

 

SCHEDULES:

 

 

 

1.1A

Closing Date Mortgages

1.1B

Subsidiary Guarantors

1.1C

Unrestricted Subsidiaries

3.1(a)

Corporate Existence, Compliance with Law

3.1(b)

Healthcare Facilities

3.1(c)

Primary Licenses

3.1(e)

Healthcare Facility Violations

3.2

Required Permits; Governmental Authority

3.6

Litigation

3.7

Taxes

3.11

Labor Matters

3.12(b)

Foreign Pension Plans

3.15

Title Real Property

3.20

Insurance

3.22(a)

UCC Filing Jurisdictions

6.9

Post Closing Obligations

7.1

Existing Indebtedness

7.2

Existing Liens

7.4

Existing Investments

7.5(b)

Scheduled Asset Sales

7.7

Transactions with Affiliates

 

 

 

 

EXHIBITS:

 

 

 

A-1

Form of Notice of Borrowing

A-2

Form of Conversion/Continuation Notice

B

Form of Guarantee and Collateral Agreement

C

Form of Compliance Certificate

D

Form of Closing Certificate

E

Form of Assignment and Assumption

F

Form of Exemption Certificate

G

Form of Solvency Certificate

H

Form of Prepayment Notice

I

Form of Promissory Note

J

Initial Lenders Terms

K

[reserved]

L

Form of Intercreditor Agreement

M

Form of Intercompany Promissory Note

 

 

 



iv

--------------------------------------------------------------------------------

 



TERM LOAN AGREEMENT, dated as of July 29, 2016, among GENESIS HEALTHCARE, INC.,
a Delaware corporation (“Ultimate Parent”), FC-GEN OPERATIONS INVESTMENT, LLC, a
Delaware limited liability company (“LLC Parent” or the “Borrower”), GEN
OPERATIONS I, LLC, a Delaware limited liability company (“Parent”), GEN
OPERATIONS II, LLC, a Delaware limited liability company (“Holdings”), HCRI
TUCSON PROPERTIES, INC., a Delaware corporation, and OHI MEZZ LENDER, LLC, a
Delaware limited liability company (together, the “Initial Lenders”) and any
other Lender from time to time party to this Agreement and WELLTOWER INC., as
administrative agent (in such capacity, together with its successors and
permitted assigns, the “Administrative Agent”) and collateral agent (in such
capacity, together with its successors and permitted assigns, the “Collateral
Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower seeks $120,000,000 in term loan financing in order to
effect the refinancing and termination in full of the Existing Credit Agreement
(as defined below) and the discharge in full of all guarantees and collateral
provided in connection therewith (the “Refinancing”) and to pay related fees and
expenses associated with the foregoing; and

WHEREAS, the Lenders are willing to make the term loan facility described herein
available to the Borrower upon and subject to the terms and conditions
hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:

SECTION 1.      DEFINITIONS

1.1Defined Terms.  As used in this Agreement, the terms listed in this Section
shall have the respective meanings set forth in this Section.

“ABL Credit Agreement”: the Amendment No. 3 to Credit Agreement, dated as of the
Closing Date, by and among, inter alios, the Borrowers (as defined therein), the
lenders party thereto and Healthcare Financial Solutions, LLC, as Administrative
Agent.

“ABL Loan Documents”: has the meaning assigned to the term “Loan Documents” in
the ABL Credit Agreement.

“ABL Obligations”: the “Obligations” under and as defined in the ABL Credit
Agreement.

“ABL Facility”: each of the asset-based revolving credit facilities incurred
pursuant to the ABL Loan Documents.

“ABR”: for any day, a fluctuating rate per annum equal to the greatest of (x)
the rate determined from time to time by the Administrative Agent as its prime
rate (“Prime Rate”) in effect at its principal office in New York City, (y) the
Federal Funds Effective Rate plus ½ of 1.00% and (z) the one-month reserve
adjusted Eurodollar Rate plus 1.00%; provided that, with respect to any Interest
Period, in no event shall the “ABR” with respect to any Loan that is a ABR Loan,
be less than 2.00%.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“Accounting Changes”: as defined in Section 10.16.

“Acquired EBITDA”: with respect to any Acquired Entity or Business or other
property for any period, the amount for such period of Consolidated EBITDA of
such Acquired Entity or Business or such property (determined as if references
to Ultimate Parent and its Subsidiaries in the definition of

 

 



 

--------------------------------------------------------------------------------

 



Consolidated EBITDA were references to such Acquired Entity or Business and its
Subsidiaries or such property), all as determined on a consolidated basis for
such Acquired Entity or Business or such property.

“Acquired Entity or Business”: as defined in the definition of “Consolidated
EBITDA”.

“Administrative Agent”: as defined in the preamble hereto.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such
Person.  No Secured Party shall be an Affiliate of the Borrower nor shall any
Secured Party be deemed to be an “Affiliate” of any Loan Party solely by virtue
of being a “Lender” or “Secured Party” under this Agreement.  For purposes of
this definition, “control” of a Person means (i) the power, directly or
indirectly to direct or cause the direction of the management and policies of
such Person, in either case whether by contract or otherwise or (ii) beneficial
ownership of 10% or more of the Voting Stock of such Person.

“Agent-Related Persons”: each Agent, together with its Related Parties.

“Agents”: the collective reference to the Collateral Agent and the
Administrative Agent.

“Agreed Purposes”: as defined in Section 10.14.

“Agreement”: this Term Loan Agreement.

“Applicable Indebtedness”:  as defined in the definition of “Weighted Average
Life to Maturity”.

“Applicable Margin”: for any day, with respect to the Loans that are (i) ABR
Loans, 12.00% and (ii) Eurodollar Loans, 13.00%; provided that the definition of
“Applicable Margin” shall be subject to modification pursuant to the terms set
forth in the Initial Lenders Terms.

“Approved Fund”: as defined in Section 10.6(b).

“Asset Sale”: the sale, transfer or other Disposition (by way of merger,
casualty, condemnation or otherwise) by Ultimate Parent or any of the Restricted
Subsidiaries to any person other than Ultimate Parent, the Borrower or any
Subsidiary Guarantor of (a) any Capital Stock of any of the Subsidiaries (other
than directors’ qualifying shares) or (b) any other assets of Ultimate Parent or
any of the Restricted Subsidiaries (other than (i) inventory, damaged, no longer
useful or needed, obsolete or worn out assets, scrap, cash and Cash Equivalents,
in each case Disposed of in the ordinary course of business, (ii) Dispositions
between or among Foreign Subsidiaries, (iii) Dispositions of property to the
extent that (A) such property is exchanged for credit against the purchase price
of similar replacement property or (B) the proceeds of such Disposition are
applied to the purchase price of such replacement property (which replacement
property is actually promptly purchased), (iv) leases, subleases, licenses or
sublicenses (including the provision of software under an open source license),
in each case in the ordinary course of business and which do not materially
interfere with the business of Ultimate Parent and the Restricted Subsidiaries,
taken as a whole, (v) Dispositions of accounts receivable in connection with the
collection or compromise thereof in the ordinary course of business, (vi)
Dispositions of Investments in joint ventures to the extent required by, or made
pursuant to customary buy/sell arrangements between, the joint venture parties
set forth in joint venture arrangements and similar binding arrangements, (vii)
Dispositions permitted by Sections 7.4, 7.5 and 7.6 and Liens permitted by
Section 7.2, (viii) the unwinding of any Hedge Agreement, (ix) any sale,
transfer or other Disposition or series of related sales, transfers or other
Dispositions having a value not in excess of $1,500,000, (x) the assignment,
cancellation, abandonment or other disposition of Intellectual Property that is,
in the reasonable judgment of Ultimate Parent, no longer economically
practicable to maintain or useful





2

--------------------------------------------------------------------------------

 



in the conduct of the business of Ultimate Parent and the Restricted
Subsidiaries taken as a whole and (xi) Dispositions of licenses in connection
with the implementation of a UPL Program).

“Assignee”: as defined in Section 10.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit E.

“Audited Financial Statements”: Ultimate Parent’s audited Consolidated balance
sheet as of December 31, 2015 and the related Consolidated statements of income
or operations, shareholders’ equity and cash flows, including the notes thereto,
each for the three fiscal years ended December 31, 2013, December 31, 2014 and
December 31, 2015.

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code”: the Federal Bankruptcy Reform Act of 1978 (11 U.S.C. §101, et
seq.), as amended and in effect from time to time and the regulations issued
from time to time thereunder.

“Benefit Plan”: any employee benefit plan as defined in Section 3(3) of ERISA
(whether governed by the laws of the United States or otherwise), other than a
Foreign Pension Plan or Multiemployer Plan, to which any Loan Party incurs or
otherwise has any obligation or liability, contingent or otherwise.

“Benefited Lender”: as defined in Section 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereto.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Business”: the business and any services, activities or businesses incidental
or directly related or similar or complementary to any business or line of
business engaged in by Ultimate Parent or the Restricted Subsidiaries as of the
Closing Date or any business or business activity that is a reasonable
extension, development or expansion thereof or ancillary thereto.

 “Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided that, when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

“Capital Expenditures”: for any period, the additions to property, plant and
equipment and other capital expenditures of Ultimate Parent and the Restricted
Subsidiaries that are (or should be) set forth in a Consolidated statement of
cash flows of Ultimate Parent for such period prepared in accordance with GAAP,
but excluding (i) any such expenditure made to restore, replace or rebuild
property to the condition of such property immediately prior to any damage,
loss, destruction or condemnation of such property, to

 





3

--------------------------------------------------------------------------------

 



the extent such expenditure is made with insurance proceeds, condemnation awards
or damage recovery proceeds relating to any such damage, loss, destruction or
condemnation, (ii) any such expenditure to the extent that proceeds of Asset
Sales, debt financings or lease financings are used to make such expenditure,
(iii) the purchase price of assets purchased during such period to the extent
the consideration therefor consists of any combination of (A) assets traded in
at the time of such purchase and (B) the proceeds of a concurrent sale of
assets, in each case in the ordinary course of business, (iv) expenditures which
constitute consideration paid in respect of Permitted Acquisitions and other
Investments permitted under Section 7.4 (other than Investments permitted under
Section 7.4(j)), (v) any such expenditures made with the proceeds of any
Excluded Issuance or the incurrence of any Indebtedness permitted under this
Agreement, (vi) expenditures constituting interest capitalized during such
period and (vii) expenditures that are accounted for as capital expenditures of
such Person and that actually are paid for by a third party and for which no
Loan Party has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such third party or any other
person.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or tangible personal property, or a combination thereof, to
the extent such obligations are required to be classified and accounted for as
capital leases or similar lease financing obligations on a balance sheet of such
Person under GAAP and, for the purposes of this Agreement, the amount of such
obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP; provided that, notwithstanding the
foregoing, in no event will any lease that would have been categorized as an
operating lease as determined in accordance with GAAP as of the Closing Date, be
considered a capital lease for purposes of this definition as a result of any
changes in GAAP subsequent to the Closing Date.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, and any and
all equivalent ownership interests in a Person (other than a corporation) and
any and all warrants, rights or options to purchase any of the foregoing, but
excluding Indebtedness convertible or exchangeable into Capital Stock.

“Cash Equivalents”: (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency or instrumentality of the United
States federal government the obligations of which are fully backed by the full
faith and credit of the United States federal government, (b) any
readily-marketable direct obligations issued by any other agency of the United
States federal government, any state of the United States or any political
subdivision of any such state or any public instrumentality thereof, in each
case having a rating of at least “A-2” from S&P or at least “P-2” from Moody’s,
(c) any commercial paper rated at least “A-2” by S&P or “P-2” by Moody’s and
issued by any Person organized under the laws of any state of the United States,
(d) any Dollar-denominated time deposit, insured certificate of deposit,
overnight bank deposit or bankers’ acceptance issued or accepted by (i) any
Lender or (ii) any commercial bank that is (A) organized under the laws of the
United States, any state thereof or the District of Columbia, (B) “adequately
capitalized” (as defined in the regulations of its primary federal banking
regulators) and (C) has Tier 1 capital (as defined in such regulations) in
excess of $250,000,000 and (e) shares of any United States money market fund
that (i) has substantially all of its assets invested continuously in the types
of investments referred to in clause (a), (b), (c) or (d) above with maturities
as set forth in the proviso below, (ii) has net assets in excess of $500,000,000
and (iii) has obtained from either S&P or Moody’s the highest rating obtainable
for money market funds in the United States; provided, however, that the
maturities of all obligations specified in any of clauses (a), (b), (c) and (d)
above shall not exceed 365 days.

“Cash Management Counterparty”: any Person that is a party to a Cash Management
Document that was a Lender or Agent at the time any such Cash Management
Document was entered into or an Affiliate of such a Lender or Agent, in each
case in its capacity as party to a Cash Management Document.





4

--------------------------------------------------------------------------------

 



“Cash Management Document”: any certificate, agreement or other document
executed by Ultimate Parent or any Restricted Subsidiary in respect of the Cash
Management Obligations of Ultimate Parent or any Restricted Subsidiary.

“Cash Management Obligation”: with respect to Ultimate Parent and the Restricted
Subsidiaries, any direct or indirect liability, contingent or otherwise, of any
such Person in respect of cash management services (including treasury,
depository, overdraft, credit or debit card, electronic funds transfer and other
cash management arrangements) provided after the date hereof (regardless of
whether these or similar services were provided prior to the date hereof by the
Administrative Agent, any Lender or any Affiliate of any of them) by the
Administrative Agent, any Lender or any Affiliate of any of them, including
obligations for the payment of fees, interest, charges, expenses, attorneys’
fees and disbursements in connection therewith.

“Certificated Security”: as defined in the Guarantee and Collateral Agreement.

“Change of Control”: (i) Ultimate Parent shall cease to own directly or
indirectly (x) no less than 50% of the Capital Stock of LLC Parent; (y) 100% of
the Capital Stock of any other of the managing members of LLC Parent or (z) 100%
of the Equity Interests of SGH Partnership, LLC or Genesis Partnership, LLC
(except, in each case, to the extent expressly permitted by Section
7.5(a)(i)(A)), (ii) except to the extent expressly permitted by Section
7.5(a)(i)(D), Ultimate Parent and LLC Parent shall cease to own, directly or
indirectly, 100% of the Capital Stock of GHLLC, Parent, Holdings, Skilled
Holdings or Genesis Holdings; (iii) Holdings (or, if Holdings is no longer in
existence in accordance with Section 7.5(a)(i)(D), Parent or LLC Parent) shall
cease to own, directly or indirectly, 100% of the Capital Stock of GHLLC and
Skilled Holdings; (iv) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee benefit
plan of such person and its subsidiaries and any person acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan), other
than the Permitted Investors is or becomes the beneficial owner, directly or
indirectly, of more than 35% of the Voting Stock of Ultimate Parent and such
person or group is or becomes, directly or indirectly, the beneficial owner of a
greater percentage of the Voting Stock of Ultimate Parent than the percentage of
outstanding Voting Stock of Ultimate Parent owned by the Permitted Investors or
(v) a “change of control” or similar concept under the ABL Loan Documents or any
Material Master Leases shall have occurred.

“Chattel Paper”: as defined in the Guarantee and Collateral Agreement.

“Closing Date”: the date on which the conditions precedent set forth in Section
4 shall have been satisfied or waived and the initial Loans hereunder shall have
been funded.

“Closing Date Mortgages”: Mortgages on the real properties listed on Schedule
1.1A to be delivered pursuant to Section 4(b).

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: as defined in the Guarantee and Collateral Agreement.

“Collateral Agent”: as defined in the preamble hereto.

“Commitment”: as to any Lender, the obligation of such Lender, if any, to make a
Loan to the Borrower in a principal amount not to exceed the amount set forth
opposite such Lender’s name on Appendix A.  The original aggregate amount of the
Commitments is $120,000,000.

“Committed Reinvestment Amount”: as defined in the definition of “Reinvestment
Prepayment Amount”.





5

--------------------------------------------------------------------------------

 



“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit C.

“Confidential Information”: as defined in Section 10.14.

“Consolidated”: with respect to Ultimate Parent and its Subsidiaries,
consolidated in accordance with GAAP, excluding the revenues, expenses, assets
and liabilities of variable interest entities having Indebtedness that is
non-recourse to Ultimate Parent.

“Consolidated Cash Interest Expense”: for any period, the Consolidated Interest
Expense for such period minus the sum of, in each case to the extent included in
the definition of Consolidated Interest Expense, (a) the amortized amount of
debt discount and debt issuance costs (including, without limitation,
amortization of financing fees and expenses paid in connection with the
transactions contemplated by the Loan Documents and Permitted Acquisitions), (b)
interest payable in evidences of Indebtedness or by addition to the principal of
the related Indebtedness and (c) other non-cash interest.

“Consolidated EBITDA”: for any period, Consolidated Net Income for such period
plus without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum of (i) Consolidated Interest Expense for such
period, plus (ii) Consolidated income tax expense for such period, plus (iii)
all amounts attributable to the amount of the provision for depreciation and
amortization; plus (iv) the amount of any non-cash charges (other than the write
down of current assets), plus (v) the amount of any loss from unusual or
extraordinary items in excess of $100,000, including any related management
incentive or stay-pay plans in place as of the Closing Date, any restructuring
charges and any other non-recurring loss not to exceed $20,000,000 in the
aggregate for this clause (v) for any period, plus (vi) costs, fees and expenses
for such period paid in connection with the Transactions, plus (vii) any
non-recurring fees, costs or expenses for such period incurred in connection
with a Permitted Acquisition or any Investment, Disposition, incurrence of (or
amendments or modifications to) Indebtedness, issuance of Capital Stock or entry
into new (or amendments or modifications to) Material Master Leases, in each
case, permitted under this Agreement (in each case, including any such
transaction undertaken but not completed); provided that the costs, fees and
expenses added pursuant to clause (vi) and this clause (vii), in the aggregate,
shall not exceed 20% of Consolidated EBITDA in any period, plus (viii) the
amount of cost savings and acquisition synergies projected by Ultimate Parent in
good faith to be realized within (x) 15 months of the date such actions are
first taken in connection with the Transactions or (y) 12 months of the date
such actions are first taken in connection with any other acquisition or
Disposition or restructuring of the business by the Parent Companies, the
Borrower or any Restricted Subsidiary, in each case, calculated on a Pro Forma
Basis as though such cost savings or acquisition synergies had been realized on
the first day of such period, net of the amount of actual benefits realized
during such period that are otherwise included in the calculation of
Consolidated EBITDA from such actions; provided





6

--------------------------------------------------------------------------------

 



that (A) such cost savings and acquisition synergies are reasonably identifiable
and factually supportable, and (B) the aggregate amount of cost savings and
acquisition synergies added pursuant to this clause (viii) shall not exceed (x)
$50,000,000 in the aggregate (and in no event shall the total amount of all cost
savings and acquisition synergies with respect to the Transactions exceed
$50,000,000), in the case of net cost savings and acquisition synergies with
respect to the Transactions; and (y) 15% of Consolidated EBITDA in any period,
otherwise, plus (ix) the amount of cost savings and acquisition synergies
projected by Ultimate Parent in good faith to be realized within 15 months of
the date such actions are first taken in connection with the Skilled
Transactions, calculated on a Pro Forma Basis as though such cost savings or
acquisition synergies had been realized on the first day of such period, net of
the amount of actual benefits realized during such period that are otherwise
included in the calculation of Consolidated EBITDA from such actions; provided
that (A) such cost savings and acquisition synergies are reasonably identifiable
and factually supportable, and (B) the aggregate amount of cost savings and
acquisition synergies added pursuant to this clause shall not exceed $30,000,000
in the aggregate, plus (x) the amount of management, consulting, monitoring and
advisory fees (including termination fees and transaction fees) and related
indemnities and expenses paid or accrued in such period (and prior to the
Closing Date) to the Sponsor pursuant to any management agreement permitted by
Section 7.6(a)(vi) and deducted (and not added back) in such period in computing
such Consolidated Net Income, in an aggregate amount not exceeding $3,000,000 in
any fiscal year, minus (xi) the amount of any cash or non-cash unusual or
extraordinary gains that are in excess of $100,000 and any other non-recurring
gains.  Any non-cash expenses related to the management incentive or stay-pay
plans in place as of the Closing Date will be included in clause (v) above.  In
addition, (A) there shall be included on a Pro Forma Basis in determining
Consolidated EBITDA for any period, without duplication, Acquired EBITDA of any
Person, business or other property acquired by Ultimate Parent or any of the
Restricted Subsidiaries during such period (but not the Acquired EBITDA of any
related Person or business to the extent not so acquired) in accordance with the
terms of this Agreement, to the extent not subsequently sold, transferred or
otherwise Disposed of by Ultimate Parent or such Restricted Subsidiary during
such period (each such Person or business acquired and not subsequently so
Disposed of, an “Acquired Entity or Business”), based on the actual Acquired
EBITDA of such Acquired Entity or Business for such period (including the
portion thereof occurring prior to such acquisition); (B) there shall be
excluded on a Pro Forma Basis in determining Consolidated EBITDA for any period
the Disposed EBITDA of any Person, property, business transferred or otherwise
Disposed of, closed or classified as discontinued operations as classified under
GAAP by Ultimate Parent or any of the Restricted Subsidiaries during such period
(each such Person, property, business so sold or Disposed of, a “Sold Entity or
Business”), based on the actual Disposed EBITDA of such Sold Entity or Business
for such period (including the portion thereof occurring prior to such sale,
transfer or Disposition); and (C) there shall be excluded on a Pro Forma Basis
in determining Consolidated EBITDA for any period the Consolidated EBITDA of any
newly constructed healthcare facilities for the twelve month period following
receipt of a certificate of occupancy for such properties, in an aggregate
amount not exceeding $5,000,000 in any four fiscal quarter period.  For purposes
of determining the Consolidated Senior Secured Leverage Ratio, the Consolidated
Total Leverage Ratio, and the Fixed Charge Coverage Ratio as of and for the
periods ended September 30, 2015, December 31, 2015 and March 31, 2016,
Consolidated EBITDA for the fiscal quarters ended on such dates shall be deemed
to be equal to $68,370,000, $40,910,000 and $54,400,000, respectively (as such
amounts may be adjusted in accordance with the immediately preceding sentences).

“Consolidated EBITDAR”: for any period, Consolidated EBITDA for such period
plus, to the extent deducted in determining Consolidated EBITDA for such period,
Consolidated Rental Expense.

“Consolidated Fixed Charges”: for any period, the sum of Consolidated Cash
Interest Expense and scheduled payments of principal on Consolidated Total Debt
(without giving effect to the netting of unrestricted cash and Cash Equivalents
pursuant to clause (d) of such definition) of the Parent Companies, the Borrower
and the Restricted Subsidiaries for such period.

“Consolidated Interest Expense”: for any period, the sum of (a) the interest
expense (including imputed interest expense in respect of Capital Lease
Obligations (other than Real Property Financing Obligations)) of the Parent
Companies, the Borrower and the Restricted Subsidiaries for such period,
determined on a Consolidated basis in accordance with GAAP, plus (b) any
interest accrued during such period in respect of Indebtedness of the Parent
Companies, the Borrower or any Restricted Subsidiary that is required to be
capitalized rather than included in Consolidated Interest Expense for such
period in accordance with GAAP; provided, that Consolidated Interest Expense for
any period ending on any day prior to the first anniversary of the Closing Date
shall be deemed equal to the product of (i) Consolidated Interest Expense
computed in accordance with the requirements of this definition for the period
from and including the Closing Date to and including such day by (ii) a
fraction, the numerator of which is the number





7

--------------------------------------------------------------------------------

 



of days from and including the Closing Date to and including such day and the
denominator of which is 365.

“Consolidated Net Income”: for any period, the net income or loss of the Parent
Companies, the Borrower and the Restricted Subsidiaries for such period
determined on a Consolidated basis in accordance with GAAP; provided that there
shall be excluded, without duplication, (a) the income of any Restricted
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Restricted Subsidiary of that income is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, statute, rule or governmental regulation applicable to such
Restricted Subsidiary, (b) the income or loss of any Person accrued prior to the
date it becomes a Restricted Subsidiary or is merged into or consolidated with
Ultimate Parent or any Restricted Subsidiary or the date that such Person’s
assets are acquired by Ultimate Parent or any Restricted Subsidiary, (c) any
gains or losses attributable to sales of assets outside of the ordinary course
of business, (d) earnings (or losses) resulting from any reappraisal,
revaluation or write-up (or write-down) of assets (other than current assets);
(e) unrealized gains and losses with respect to Hedge Agreements or other
derivative instruments for such period and (f) any gains or losses relating to
discontinued operations; provided further that the net income of any person in
which any other person (other than Ultimate Parent or a Wholly-Owned Restricted
Subsidiary or any director or foreign national holding qualifying shares in
accordance with applicable law) has a joint interest shall be included in
Consolidated Net Income only to the extent of the percentage interest of such
person owned by the Parent Companies, the Borrower and the Restricted
Subsidiaries.  In addition, to the extent not already included in Consolidated
Net Income, notwithstanding anything to the contrary in the foregoing,
Consolidated Net Income shall include (i) any expenses and charges that are
reimbursed by indemnification or other reimbursement provisions in connection
with any Investment or any Asset Sale permitted hereunder and (ii) to the extent
covered by insurance and actually reimbursed, expenses with respect to liability
or casualty events or business interruption.

“Consolidated Rental Expense”: for any period, the total cash rental expense for
operating leases and Real Property Financing Obligations (including the imputed
interest expense with respect thereto) of the Parent Companies, the Borrower and
the Restricted Subsidiaries (regardless of the accounting treatment thereof),
determined on a Consolidated basis for such period and adjusted, for avoidance
of doubt, to exclude the non-cash impact resulting from the straight-lining of
rents; provided that Consolidated Rental Expense shall be reduced by any rental
income.  For the purpose of determining the Consolidated Fixed Charge Coverage
Ratio as of and for the periods ended September 30, 2015, December 31, 2015 and
March 31, 2016, Consolidated Rental Expense for the fiscal quarters ended on
such dates shall be deemed to be equal to $120,570,000, $120,730,000 and
$123,820,000, respectively.

“Consolidated Senior Secured Debt”: as of any date of determination,
Consolidated Total Debt outstanding on such date that is secured by a Lien on
any asset or property of the Parent Companies, the Borrower or any Restricted
Subsidiary but excluding such Indebtedness which is subordinated in right of
payment to the Obligations and the ABL Obligations.

“Consolidated Senior Secured Leverage Ratio”: as of any date of determination,
the ratio of Consolidated Senior Secured Debt as of such day to Consolidated
EBITDA of the Parent Companies, the Borrower and the Restricted Subsidiaries for
the four fiscal quarter period ending on such date calculated on a Pro Forma
Basis.

“Consolidated Total Assets”: as of any date of determination, the total amount
of all assets of the Parent Companies, the Borrower and the Restricted
Subsidiaries determined on a Consolidated basis in accordance with GAAP as of
the last day of the period for which the most recent financial statements were
delivered prior to such date of determination.





8

--------------------------------------------------------------------------------

 



“Consolidated Total Debt”: as of any date of determination, the aggregate
principal amount of Indebtedness of the Parent Companies, the Borrower and the
Restricted Subsidiaries less (a) Indebtedness of the type described in clause
(e) of the definition of such term to the extent related to Real Property
Financing Obligations, (b) Indebtedness of a type described in clauses (d) and
(f) of the definition thereof, (c) any letters of credit, banker acceptances or
similar instruments to the extent undrawn and (d) unrestricted cash and Cash
Equivalents as shown on the balance sheet on a Consolidated basis of the Parent
Companies, the Borrower and the Restricted Subsidiaries in an amount not to
exceed $50,000,000 (it being understood that cash and Cash Equivalents on
deposit in an account in which the Collateral Agent, the collateral agent under
the ABL Facility or, subject to the Intercreditor Agreement, Skilled RE Lender
has a perfected Lien constitutes unrestricted cash for purposes hereof).

“Consolidated Total Leverage Ratio”: as of any date of determination, the ratio
of Consolidated Total Debt as of such date to Consolidated EBITDA of the Parent
Companies, the Borrower and the Restricted Subsidiaries for the four fiscal
quarter period ending on such date calculated on a Pro Forma Basis.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its Property is bound.

“Controlled Investment Affiliate”: means, as applied to any Person, any other
Person which directly or indirectly is in control of, is controlled by, or is
under common control with, such Person and that is organized by such Person (or
any Person controlling such Person) primarily for the purpose of making equity
or debt investments in Ultimate Parent or other portfolio companies.  For
purposes of this definition, “control” of a Person means the power, directly or
indirectly to direct or cause the direction of the management and policies of
such Person, in either case whether by contract or otherwise.

“Curable Period”: as defined in Section 7.16(a).

“Cure Amount”: as defined in Section 7.16(a).

“Cure Right”: as defined in Section 7.16(a).

“Customary Permitted Liens”: any Lien permitted by Section 7.2 other than those
described clauses (j), (k), (l), (m), (n), (o), (p), (s)(ii), (v), (w), (x),
(z), and (bb) of Section 7.2.

“Debtor Relief Laws”: the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Designated Jurisdiction”: any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disposed EBITDA”: with respect to any Sold Entity or Business or property for
any period, the amount for such period of Consolidated EBITDA of such Sold
Entity or Business or property (determined as if references to the Parent
Companies, the Borrower and the Restricted Subsidiaries in the definition of
Consolidated EBITDA were references to such Sold Entity or Business and their
Subsidiaries or such property), all as determined on a consolidated basis for
such Sold Entity or Business or property.





9

--------------------------------------------------------------------------------

 



“Disposition”: with respect to any Property, any sale, sale and leaseback,
assignment, conveyance, transfer or other effectively complete Disposition
thereof.  The terms “Dispose” and “Disposed of” shall have correlative meanings.

“Disqualified Capital Stock”: any Capital Stock that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable (other than solely for Qualified Capital Stock), pursuant
to a sinking fund obligation or otherwise (except as the result of a Change of
Control or asset sale so long as any rights of the holders thereof upon the
occurrence of a Change of Control or asset sale event shall be subject to the
prior repayment in full of the Loans and all Obligations that are accrued and
payable), or is redeemable at the option of the holder thereof, in whole or in
part (other than solely for Qualified Capital Stock), or requires the payment of
any cash dividend or any other scheduled payment constituting a return of
capital, in each case at any time on or prior to the date that is 91 days after
the Maturity Date, or (b) is convertible into or exchangeable (unless at the
sole option of the issuer thereof) for (i) debt securities or (ii) any Capital
Stock referred to in clause (a) above, in each case at any time prior to the
date that is 91 days after the Maturity Date; provided that if such Capital
Stock is issued to any plan for the benefit of employees of the Parent
Companies, the Borrower, or the Restricted Subsidiaries or by any such plan to
such employees, such Capital Stock shall not constitute Disqualified Capital
Stock solely because it may be required to be repurchased by the Parent
Companies, the Borrower, or the Restricted Subsidiaries in order to satisfy
applicable statutory or regulatory obligations; provided,  further, that any
Capital Stock held by any present or former officers, consultants, directors or
employees (and their spouses, former spouses, heirs, estates and assigns) of the
Parent Companies, the Borrower or any Restricted Subsidiary upon the death,
disability, engaging in competitive activity or termination of employment of
such officer, director, consultant or employee or pursuant to any equity
subscription, shareholder, employment or other agreement shall not constitute
Disqualified Capital Stock solely because it may be required to be repurchased
by the Parent Companies, the Borrower or the Restricted Subsidiaries.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any direct or indirect Subsidiary incorporated in or
organized under the laws of any jurisdiction within the United States.

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee”: (a) any Lender, any Affiliate of a Lender and any Approved
Fund, and (b) any commercial bank, insurance company, investment or mutual fund
or other entity (other than a natural person) that is an “accredited investor”
(as defined in Regulation D under the Securities Act) and that extends credit or
buys loans in the ordinary course; provided that none of the Parent Companies,
the





10

--------------------------------------------------------------------------------

 



Borrower, their Subsidiaries, Permitted Investors or any other equity holder of
a Parent Company or an Affiliate of a Permitted Investor or such equity holder
shall be an Eligible Assignee. 

“Environmental Claims”: any and all actions, suits, orders, decrees, demands,
demand letters, claims, liens, notices of noncompliance, violation or potential
responsibility or investigation (other than internal reports prepared by the
Parent Companies, the Borrower or any of their Subsidiaries (a) in the ordinary
course of such Person’s business or (b) as required in connection with a
financing transaction or an acquisition or Disposition of real estate) or
proceedings pursuant to or in connection with any Environmental Law or any
permit issued, or any approval given, under any such Environmental Law
(hereinafter, “Claims”), including, without limitation, (i) any and all Claims
by governmental or regulatory authorities for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any applicable
Environmental Law, (ii) any and all Claims by any third party seeking damages,
contribution, indemnification, cost recovery, compensation or injunctive relief
relating to the presence, release or threatened release of Hazardous Materials
or arising from alleged injury or threat of injury to health or safety (to the
extent relating to human exposure to Hazardous Materials) or the environment
including, without limitation, ambient air, surface water, groundwater, land
surface and subsurface strata and natural resources such as wetlands, and (iii)
any and all Claims by any third party regarding environmental liabilities or
obligations assumed or assigned by contract or operation of law.

“Environmental Laws”: any applicable Federal, state, foreign or local statute,
law, rule, regulation, ordinance, code and rule of common law now or hereafter
in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to pollution, the
protection of the environment, including, without limitation, ambient air,
surface water, groundwater, land surface and subsurface strata and natural
resources such as wetlands, or human health or safety (to the extent relating to
human exposure to Hazardous Materials).

“Environmental Liabilities”: all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies) that may be imposed on, incurred by or asserted against any
Loan Party as a result of, or related to, any Environmental Claim and resulting
from the ownership, lease, sublease or other operation or occupation of property
by any Loan Party, whether on, prior or after the date hereof.

“Equity Issuance”: the issuance of any Capital Stock by Ultimate Parent, other
than any Excluded Prepayment Equity Issuance.  The term “Equity Issuance” shall
not be deemed to include any Asset Sale.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“ERISA Affiliate” collectively, any Loan Party, and any Person under common
control, or treated as a single employer, with any Loan Party, within the
meaning of Section 414(b), (c), (m) or (o) of the Code.

“ERISA Event”: any of the following: (a) a reportable event described in Section
4043(b) of ERISA or Section 4043(c) with respect to a Title IV Plan, other than
an event for which the notice requirement has been duly waived under the
applicable regulations, (b) the withdrawal of any ERISA Affiliate from a Title
IV Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA, (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan, (d) with respect to any Multiemployer Plan, the filing of a notice of
insolvency or termination (or treatment of a plan amendment as termination)
under Section 4041A of ERISA, (e) the filing of a notice of intent to terminate
a Title IV Plan (or treatment of a plan amendment as termination) under Section
4041 of ERISA, (f) the institution of proceedings to terminate a Title IV Plan
or Multiemployer Plan by the PBGC, (g) the failure to make any required
contribution to any





11

--------------------------------------------------------------------------------

 



Title IV Plan or Multiemployer Plan when due, (h) the imposition of a lien under
Section 412 of the Code or Section 302 or 4068 of ERISA on any property (or
rights to property, whether real or personal) of any ERISA Affiliate, (i) the
failure of a Multiemployer Plan, Benefit Plan or any trust thereunder intended
to qualify for tax exempt status under Section 401 or 501 of the Code or other
Requirements of Law to qualify thereunder, (j) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Title
IV Plan or Multiemployer Plan or for the imposition of any liability upon any
ERISA Affiliate under Title IV of ERISA other than for PBGC premiums due but not
delinquent and (k) the occurrence of a Foreign Benefit Event.

“E-System”: any electronic system, including Intralinks®, ClearPar® and
SyndTrak®  and any other Internet or extranet-based site, whether such
electronic system is owned, operated or hosted by the Administrative Agent, any
of its Affiliates or agents or any other Person, providing for access to data
protected by passcodes or other security system.

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time. 

“Eurocurrency Reserve Requirements”: with respect to any Interest Period and for
any Eurodollar Loan, a rate per annum equal to the aggregate, without
duplication, of the maximum rates (expressed as a decimal number) of reserve
requirements in effect two Business Days prior to the first day of such Interest
Period (including basic, supplemental, marginal and emergency reserves) under
any regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “eurocurrency liabilities” in
Regulation D of the Board) maintained by a member bank of the United States
Federal Reserve System.

“Eurodollar Base Rate”: with respect to any Interest Period for any Eurodollar
Loan or any ABR Loan based upon the ABR determined pursuant to clause (z) of the
definition thereof (x) the rate determined by the Administrative Agent to be the
offered rate appearing on the page of the Reuters Screen which displays an
average British Bankers Association Interest Settlement Rate or, if the rate
mentioned in sub-clause (x) does not appear on such page or service or if such
page or service is not available, then (y) the rate per annum determined by the
Administrative Agent to be the offered rate on such other page or other service
which displays an average British Bankers Association Interest Settlement Rate
or, if the rates in clauses (ii)(x) and (ii)(y) are not available, the
Administrative Agent’s offered quotation rate to first class banks in the London
interbank market, in each case by 11:00 A.M. (London, England time) two Business
Days prior; provided that, with respect to any Interest Period, in no event
shall the “Eurodollar Base Rate” with respect to any Loan that is a Eurodollar
Loan or an ABR Loan based upon the ABR determined pursuant to clause (z) of the
definition thereof, be less than 1.00%.

“Eurodollar Loan”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

 

Eurodollar Base Rate

 

 

1.00 - Eurocurrency Reserve Requirements

 

 

“Event of Default”: any of the events specified in Section 8; provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Liquidity”: as defined in Section 2.8(d).





12

--------------------------------------------------------------------------------

 



“Excess Liquidity Application Date”: as defined in Section 2.8(d).

“Excluded Prepayment Equity Issuance”: the issuance by Ultimate Parent of its
Capital Stock (a) in connection with employee stock option plans, employee stock
ownership or purchase plans or other equity or incentive plans and (b)(i) as
consideration in connection with, or (ii) to the extent the proceeds thereof are
used to fund all or a portion of, an acquisition of assets related to Healthcare
Facilities or any ancillary businesses related thereto or other Investment
permitted pursuant to Sections 7.4(g) and 7.4(u); provided that if any portion
of the proceeds of any issuance of Capital Stock described in clause (b)(ii) are
not used to fund an acquisition or other Investment as described in clause
(b)(ii) (the “Uninvested Proceeds”) within 180 days of receipt thereof by
Ultimate Parent, then the portion of such Uninvested Proceeds shall be treated
as proceeds of an Equity Issuance (and not an Excluded Prepayment Equity
Issuance) for purposes of Section 2.8(b).

“Excluded Issuance”: a Qualified Equity Issuance (other than any Qualified
Equity Issuances utilized in connection with an exercise of Ultimate Parent’s
Cure Right under Section 7.16(a)); provided that, the Net Cash Proceeds
therefrom shall be reduced to the extent previously expended pursuant to clause
(v) of the definition of “Capital Expenditures”, Section 7.4(k) and/or Section
7.9(b)(ii).

“Excluded Swap Obligations”: means any obligation to pay or perform under any
Swap Transaction if, and to the extent that, all or a portion of the guarantee
of any Guarantor of, or the grant by any Guarantor of a security interest to
secure, such Swap Transaction (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or rule, regulation or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) by virtue of any Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guaranty or the grant of such security
interest becomes effective with respect to such Swap Transactions. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Transaction that is
attributable to swaps for which such guaranty or security interest is or becomes
illegal.

“Excluded Taxes”: as defined in Section 2.16(a).

“Existing Credit Agreement”: the term loan agreement, dated as of December 3,
2012 (as amended, restated, amended and restated, supplemented or otherwise
modified), by and among LLC Parent, Parent, Holdings, GHLLC, Sun Healthcare
Group, Inc., the lenders party thereto, Barclays Bank PLC, as administrative
agent and collateral agent for the lenders, and the other agents party thereto.

“Facility”: the Commitments and the Loans made hereunder.

“FATCA”: Sections 1471 through 1474 of the Code (effective as of the date
hereof) (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b) of the Code.

“Federal Funds Effective Rate”: for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Effective Rate for such day shall be such
rate on such transactions on the next preceding Business Day as so published on
the next succeeding Business Day and (b) if no such rate is so published on such
next succeeding Business Day, the Federal Funds Effective Rate for such day
shall be the average rate (rounded upwards, if necessary, to the next 1/100 of
1%) charged to the Person acting as the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.





13

--------------------------------------------------------------------------------

 



“Fee Letter”:  that certain Fee Letter, dated as of July 8, 2016, by and among
Welltower Inc., Omega Healthcare Investors, Inc. and Ultimate Parent.

“Financial Condition Covenant”: the covenants set forth in Sections 7.13, 7.14
and 7.15.

“Financial Cure Covenant”: as defined in Section 7.16(a).

“Fixed Charge Coverage Ratio”: as of any date of determination, the ratio of (i)
Consolidated EBITDA minus Maintenance Capital Expenditures to (ii) Consolidated
Fixed Charges of the Parent Companies, the Borrower and the Restricted
Subsidiaries for the four fiscal quarter periods ending on such date calculated
on a Pro Forma Basis.

“Foreign Benefit Event”: with respect to any Foreign Pension Plan, (a) the
failure of any such Foreign Pension Plan or any trust thereunder intended to
qualify for tax exempt status under any Requirements of Law, (b) the existence
of unfunded liabilities in excess of the amount permitted under any applicable
law, (c) the failure to make the required contributions or payments under any
applicable law on or before the due date for such contributions or payments, (d)
the receipt of a notice by a Governmental Authority relating to its intention to
terminate any such Foreign Pension Plan or to appoint a trustee or similar
official to administer any such Foreign Pension Plan, or alleging the insolvency
of any such Foreign Pension Plan, (e) the incurrence of any liability in excess
of $1,000,000 by the Parent Companies, the Borrower or any Restricted Subsidiary
under applicable law on account of the complete or partial termination of such
Foreign Pension Plan or the complete or partial withdrawal of any participating
employer therein, or (f) the occurrence of any transaction that is prohibited
under any applicable law and that could reasonably be expected to result in the
incurrence of any liability by the Parent Companies, the Borrower or any of the
Restricted Subsidiaries, or the imposition on the Parent Companies, the Borrower
or any of the Restricted Subsidiaries of any fine, excise tax or penalty
resulting from any noncompliance with any applicable law, in each case in excess
of $1,000,000.

“Foreign Pension Plan”: any pension plan maintained outside the jurisdiction of
the United States that under applicable law is required to be funded through a
trust or other funding vehicle other than a trust or funding vehicle maintained
exclusively by a Governmental Authority to which the Parent Companies, the
Borrower or any of the Restricted Subsidiaries incurs or otherwise has any
obligation or liability, contingent or otherwise.

“Foreign Subsidiary”: any direct or indirect Restricted Subsidiary that is not a
Domestic Subsidiary or a Domestic Subsidiary where substantially all of its
assets consist of stock of controlled foreign corporations, as defined in
Section 957 of the Code.

“Funding Office”: the office specified from time to time by the Administrative
Agent as its funding office by notice to the Borrower and the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time.

“Genesis Holdings”: Genesis Holdings, LLC, a Delaware limited liability company.

“GHLLC”: Genesis HealthCare LLC, a Delaware limited liability company.

“Governmental Authority”: any nation or government, any state, province or other
political subdivision thereof and any governmental entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and, as to any Lender, any securities exchange and any
self-regulatory organization (including the National Association of Insurance
Commissioners).





14

--------------------------------------------------------------------------------

 



“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement,
dated as of the Closing Date, to be executed and delivered by the Parent
Companies, the Borrower and each Subsidiary Guarantor, substantially in the form
of Exhibit B, as the same may be amended, supplemented or otherwise modified
from time to time.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of the guaranteeing person guaranteeing or by which such Person
becomes contingently liable for any Indebtedness, net worth, working capital
earnings, leases, dividends or other distributions upon the stock or equity
interests (other than Real Property Financing Obligations) (the “primary
obligations”) of any other third Person (the “primary obligor”) in any manner,
whether directly or indirectly, including, without limitation, any obligation of
the guaranteeing person, whether or not contingent, (i) to purchase any such
primary obligation or any Property constituting direct or indirect security
therefor, (ii) to advance or supply funds (1) for the purchase or payment of any
such primary obligation or (2) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase Property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided,  however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or Disposition of assets or any Investment permitted under this
Agreement.  The amount of any Guarantee Obligation of any guaranteeing Person
shall be deemed to be such guaranteeing Person’s maximum reasonably anticipated
liability in respect thereof as determined by the Borrower in good faith.

“Guarantors”: the collective reference to the Parent Companies and the
Subsidiary Guarantors.

“Hazardous Materials”: (a) any petroleum or petroleum products, radioactive
materials, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, radon gas, mold, toxic mold, lead and medical waste; (b) any
chemicals, wastes, materials or substances defined as or included in the
definition of “hazardous substances”, “hazardous waste”, “hazardous materials”,
“extremely hazardous waste”, “restricted hazardous waste”, “toxic substances”,
“toxic pollutants”, “contaminants”, or “pollutants”, or words of similar import,
under any applicable Environmental Law; and (c) any other chemical, waste,
material or substance which is prohibited, limited or regulated by or with
respect to which liability is imposed under any Environmental Law.

“Healthcare Facilities”: collectively, each hospital, clinic, skilled nursing
facility, assisted living facility, independent living facility or mental health
facility (or state equivalent of such licensure categories) or other healthcare
facility owned, leased or managed by Ultimate Parent or any of its Subsidiaries,
as listed on Schedule 3.15 hereto.

“Healthcare Laws”: all federal, state, county, municipal and other governmental
statutes, laws, rules, orders, regulations, ordinances, judgments, decrees and
injunctions or agreements, in each case, pertaining to  or concerned with the
establishment, construction, ownership, operation, use or occupancy of a
Healthcare Facility or any part thereof and all material Permits and Primary
Licenses, including those relating to the quality and adequacy of care,
equipment, personnel, operating policies, additions to facilities and services,
medical care, distribution of pharmaceuticals, rate setting, kickbacks, fee
splitting, patient healthcare and/or patient healthcare information, including
the Health Insurance Portability and Accountability Act of 1996, as amended, and
the rules and regulations promulgated thereunder, and as amended by the Health
Information Technology for Economic and Clinical Health Act provisions of the
American Recovery and Reinvestment Act of 2009, and the rules and regulations
promulgated thereunder (collectively “HIPAA”).





15

--------------------------------------------------------------------------------

 



“Hedge Agreements”: all agreements with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, equity or debt instruments or
securities (other than equity or security of Ultimate Parent), or economic,
financial or pricing indices or measures of economic, financial or pricing risk
or value or any similar transaction or any combination of these transactions, in
each case, entered into by Ultimate Parent or any of its Subsidiaries.

“Hedge Counterparty”: any Person that is a party to a Hedge Agreement that was a
Lender or Agent at the time any such Hedge Agreement was entered into or an
Affiliate of such a Lender or Agent, in each case in its capacity as party to a
Hedge Agreement.

“HIPAA”: as defined in the definition of “Healthcare Laws”.

“Holdings”: as defined in the preamble hereto.

“HUD”: the U.S. Department of Housing and Urban Development.

“HUD RE Loan Agreements”: one or more regulatory agreements and each note,
mortgage and security agreement related thereto, by and among, in each case, the
HUD RE Entities party thereto, and the HUD-approved lenders party thereto, as
applicable.

“HUD RE Entities”: each of the subsidiaries of Ultimate Parent from time to time
party to the HUD RE Loan Agreements.

“HUD Sub-Facility Credit Agreements”: that certain Second Amended and Restated
Credit Agreement, dated as of March 31, 2016, by and among the HUD Sub-Facility
Entities, as borrowers, GHLLC and GHC Holdings LLC, each as a guarantor, certain
other Persons party thereto as guarantors, Healthcare Financial Solutions, LLC,
as administrative agent, and the lenders party thereto, as may be further
amended, restated, replaced or otherwise modified from time to time.

“HUD Sub-Facility Entities”: each of the entities listed on Annex I-A and Annex
I-B attached to the HUD Sub-Facility Credit Agreement and each other Person, if
any, from time to time becoming a party to the HUD Sub-Facility Credit Agreement
as a borrower.

“Increased Amount Date”: as defined in Section 2.21(a).

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than (i)
trade payables, accrued expenses, current accounts and similar obligations
incurred in the ordinary course of such Person’s business, (ii) deferred
compensation accrued in the ordinary course of business and (iii) earn-outs and
other contingent payments in respect of acquisitions except as and to the extent
that the liability on account of any such earn-out or contingent payment appears
in the liabilities section of the balance sheet of such Person in accordance
with GAAP), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
Property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such Property, in which case only the lesser of the
amount of such obligation and the fair market value of such Property shall
constitute Indebtedness), (e) all Capital Lease Obligations of such Person, (f)
all obligations of such Person, contingent or otherwise, as an account party or
applicant under acceptance, letter of credit or similar facilities, (g) all
obligations of such Person in respect of Disqualified Capital Stock valued at,
in the case of redeemable preferred Capital Stock, the greater of the voluntary
liquidation preference and the involuntary liquidation preference of such
Capital





16

--------------------------------------------------------------------------------

 



Stock plus accrued and unpaid dividends, (h) all payments that would be required
to be made in respect of any Hedge Agreement with a counterparty other than any
Agent in the event of a termination (including an early termination) on the date
of determination, and (i) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (h) above.

“Indemnified Liabilities”: as defined in Section 10.5(a).

“Indemnitee”: as defined in Section 10.5(a).

“Initial Lenders”: as defined in the preamble hereto.

“Initial Lenders Terms”: the terms set forth in Exhibit J.

“Instrument”: as defined in the Guarantee and Collateral Agreement.

“Insurance Captive”: Liberty Health Corporation, Ltd., a Bermuda company,
Fountain View Reinsurance, Ltd., a Cayman Islands company, or any other
insurance captive or other self insurance program established by Ultimate Parent
or a Restricted Subsidiary.

“Insurer”: a Person that insures a Patient against certain of the costs incurred
in the receipt by such Patient of Medical Services, or that has an agreement
with Ultimate Parent to compensate the Borrower for providing such goods or
services to a Patient, including but not limited to Medicaid,  Medicare and
TRICARE.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights and copyright applications, domain names, patents and
patent applications, trademarks and trademark applications, trade names, rights
in technology, trade secrets, know-how and processes.

“Intercreditor Agreement”: the Second Amended and Restated Intercreditor
Agreement, dated as of the Closing Date, by and among the Administrative Agent,
the “Collateral Agent” as defined in the ABL Credit Agreement and Skilled RE
Lender and acknowledged by the Borrower and the other Loan Parties, and along
with any joinders made a part thereof from time to time (or any amendment
reasonably acceptable to the Administrative Agent and the Borrower).

“Interest Coverage Ratio”: as of any date of determination, the ratio of
Consolidated EBITDA for such period to Consolidated Cash Interest Expense of the
Parent Companies, the Borrower and the Restricted Subsidiaries for the four
fiscal quarter periods ending on such date calculated on a Pro Forma Basis.

“Interest Payment Date”: (a) as to any ABR Loan, the last Business Day of each
month while such Loan is outstanding and the final maturity date of such Loan,
(b) as to any Eurodollar Loan, the last day of the relevant Interest Period, (c)
as to any Loan, the date of any repayment or prepayment made in respect thereof
and (d) the day that such Loan is required to be repaid.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one month thereafter; and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Eurodollar Loan and ending one month thereafter, as requested
by the Borrower by irrevocable notice to the Administrative Agent not later than
1:00 P.M., New York City time, on the date





17

--------------------------------------------------------------------------------

 



that is three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that all of the foregoing provisions
relating to Interest Periods are subject to the following:

(i)   if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii)   any Interest Period that would otherwise extend beyond the date final
payment is due on the Loans shall end on such due date; and

(iii)  any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

“Investments”: as defined in Section 7.4.

“IRS”: the Internal Revenue Service.

“Laws”: collectively, federal, state, local or foreign law, statute or
ordinance, common law, or any rule, regulation, judgment, order, writ,
injunction, decree, arbitration award, agency requirement, license or permit of
any Governmental Authority.

“Lease Amendment Agreement”: each of the Welltower Lease Amendment Agreement,
Omega Lease Amendment Agreement and Sabra Lease Amendment Agreement.

“Leases”: all leases and subleases or any similar document affecting the use,
enjoyment or occupancy of the real property, including resident care agreements
and service agreements that include an occupancy agreement, whether now existing
or hereafter arising.

“Lender”: each Lender that has a Commitment or that holds a Loan.

“Liabilities”: all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.

“Lien”: any mortgage, pledge, hypothecation, collateral assignment, encumbrance,
lien (statutory or other), charge or other security interest or any other
security agreement of any kind or nature whatsoever (including any conditional
sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

“Liquidity”: with respect to any Person, the sum of (i) unrestricted cash and
Cash Equivalents, plus (ii) Borrowing Availability (as defined in the ABL Credit
Agreement) and plus (iii) any other sources of liquid capital agreed in writing
by the Lenders and the Borrower.

“LLC Parent”: as defined in the preamble hereto.

“Loan”: as defined in Section 2.1.

“Loan Documents”: the collective reference to this Agreement, the Security
Documents and the Notes (if any).





18

--------------------------------------------------------------------------------

 



“Loan Increase”: as defined in Section 2.21(a).

“Loan Parties”: the Parent Companies, the Borrower and each Subsidiary
Guarantor.

“Loan Percentage”: as to any Lender at any time, the percentage which the sum of
such Lender’s Commitments then constitutes of the aggregate Commitments (or, at
any time after the Closing Date, the percentage which the aggregate principal
amount of such Lender’s Loans then outstanding constitutes of the aggregate
principal amount of the Loans then outstanding).

“Maintenance Capital Expenditures”: for any period, an aggregate amount equal to
$800 for each weighted average licensed bed of the Loan Parties during such
period.

“Majority Controlled Affiliate”: means, with respect to any Person, each
officer, director, general partner or joint-venturer of such Person and any
other Person that directly or indirectly controls, is controlled by, or is under
common control with, such Person; provided, however, that no Secured Party shall
be a Majority Controlled Affiliate of the Borrower.  For purpose of this
definition, “control” means the possession of either (a) the power to vote, or
the beneficial ownership of, 51% or more of the Voting Stock of such Person or
(b) the power to direct or cause the direction of the management and policies of
such Person, whether by contract or otherwise.

“Master Leases”: the collective reference to the Welltower Lease, the Sabra
Lease and the Omega Lease.

“Master Lease Intercreditor Agreements”: the collective reference to the
Welltower Intercreditor Agreement, the Sabra Intercreditor Agreement and the
Omega Intercreditor Agreement.

“Material Adverse Effect”: a material adverse effect on (a) the business,
operations property or financial condition of the Parent Companies, the Borrower
and the Restricted Subsidiaries, taken as a whole, or (b) the validity or
enforceability of the Loan Documents or the material rights and remedies of the
Agents and the Lenders thereunder, in each case, taken as a whole.

“Material Indebtedness”: Indebtedness (other than the Loans and Real Property
Financing Obligations), or obligations in respect of one or more Hedge
Agreements, of any one or more of the Parent Companies, the Borrower or any of
the Restricted Subsidiaries in an aggregate principal amount exceeding,
$30,000,000.  For purposes of determining Material Indebtedness for all
Sections, the “principal amount” of the obligations of the Parent Companies, the
Borrower or any of the Restricted Subsidiaries in respect of any Hedge Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Parent Companies, the Borrower or any of the Restricted
Subsidiaries would be required to pay if such Hedge Agreement were terminated at
such time.

“Material Master Lease”: each Master Lease and each other facility master lease
agreement entered into by Ultimate Parent or any of the Restricted Subsidiaries
after the Closing Date if such facility master lease agreement, individually or
in the aggregate when taken together with each other facility master lease from
the same landlord or an Affiliate of the landlord, represents greater than 5% of
the licensed beds of the Loan Parties, taken as a whole. 

“Material Master Lease Intercreditor Agreement”: the collective reference to
each of the Master Lease Intercreditor Agreements and any other intercreditor or
similar agreement entered into pursuant to Section 6.13.

“Material Restricted Subsidiary”: at any date of determination, any Restricted
Subsidiary that would account for more than 5%, individually or 7.5%, with
respect to one or more Restricted Subsidiaries





19

--------------------------------------------------------------------------------

 



in the aggregate, of the Consolidated Total Assets or gross revenue (as shown on
the most recent financial statements of Ultimate Parent delivered pursuant to
Section 5.1(a) or (b)) of the Parent Companies, the Borrower and the Restricted
Subsidiaries on a Consolidated basis for such period, determined in accordance
with GAAP; provided that if, at any time and from time to time after the Closing
Date, Domestic Subsidiaries that are not Guarantors solely because they do not
meet the thresholds set forth above comprise in the aggregate more than 7.5% of
the Consolidated Total Assets or the gross revenue (as shown on the most recent
financial statements of Ultimate Parent delivered pursuant to Section 5.1(a) or
(b)) of the Parent Companies, the Borrower and the Restricted Subsidiaries on a
Consolidated basis for such period, determined in accordance with GAAP, then the
Borrower shall, not later than 45 days after the date by which financial
statements for such fiscal quarter are required to be delivered pursuant to
Section 5.1(b), (x) designate in writing to the Administrative Agent one or more
of such Domestic Subsidiaries as “Material Restricted Subsidiaries” so that
Domestic Subsidiaries that are not Guarantors do not comprise more than 7.5% in
the aggregate of the Consolidated Total Assets or the gross revenues (as shown
on the most recent financial statements of Ultimate Parent delivered pursuant to
Section 5.1(a) or (b)) of the Parent Companies, the Borrower and the Restricted
Subsidiaries on a Consolidated basis for such period, determined in accordance
with GAAP and (y) comply with the provisions of Section 6.10 applicable to such
Subsidiary.

“Maturity Date”: July 29, 2020.

“Medicaid”: (a) the United States of America acting under Title XIX of the
Social Security Act, (b) any state or the District of Columbia acting pursuant
to a health plan adopted pursuant to Title XIX of the Social Security Act, or
(c) any agent, carrier, administrator or intermediary for any of the foregoing.

“Medical Services”:  medical and health care services, performed or provided by
any Ultimate Parent or a Restricted Subsidiary to a Patient, which services
include, general medical and health care services, physician services, nurse and
therapist services, dental services, hospital services, skilled nursing facility
services, assisted living facility services, independent senior housing
services, Alzheimer’s services, comprehensive inpatient and outpatient
rehabilitation services, home health care services, hospice services,
residential and outpatient behavioral healthcare services, and medical or health
care equipment provided for a necessary or specifically requested valid and
proper medical or health purpose and any other service approved by the
Administrative Agent in its sole discretion.

“Medicare”: (a) the United States of America acting under the Medicare program
established pursuant to Title XVIII of the Social Security Act, or (b) any
agent, carrier, administrator or intermediary for any of the foregoing.

“Moody’s”: Moody’s Investors Service, Inc. or any successor to the rating agency
business thereof.

“Mortgage”: any mortgage, deed of trust, hypothec or other similar document made
by any Loan Party in favor of, or for the benefit of, the Collateral Agent for
the benefit of the Secured Parties, in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower (taking into account
the law of the jurisdiction in which such mortgage, deed of trust, hypothec or
similar document is to be recorded).  Mortgage shall specifically include the
Closing Date Mortgages.

“Multiemployer Plan”: a pension plan  that is a “multiemployer plan” (as defined
in Section 4001(a)(3) of ERISA) subject to Title IV of ERISA to which any ERISA
Affiliate incurs or otherwise has any obligation or liability, contingent or
otherwise.

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received) of such Asset Sale or Recovery Event
received by the Parent





20

--------------------------------------------------------------------------------

 



Companies, the Borrower or any of the Restricted Subsidiaries, net of broker’s
fees and commissions, attorneys’ fees, accountants’ fees, investment banking
fees, consulting fees, amounts (including premiums or penalties, if any)
required to be applied to the repayment of Indebtedness secured by a Lien
expressly permitted hereunder on any asset which is the subject of such Asset
Sale or Recovery Event (other than any Lien pursuant to a Security Document in
which the Collateral Agent has (or is intended to have), whether pursuant to the
Intercreditor Agreement or otherwise, a first priority perfected security
interest) and other reasonable fees and expenses (including legal fees and
expenses) actually incurred by the Parent Companies, the Borrower or any of the
Restricted Subsidiaries in connection therewith and net of Taxes paid or
reasonably estimated to be payable by such Parent Company, the Borrower or such
Restricted Subsidiary as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements) and any
escrow or reserve for any adjustment in respect of the sale price of such asset
or assets and indemnification payments (fixed or contingent) attributable to
seller’s indemnities and representations and warranties to purchaser in respect
of the applicable Asset Sale undertaken by the Parent Companies, the Borrower or
the Restricted Subsidiaries or other liabilities in connection with such Asset
Sale (provided that upon release of any such escrow or reserve, the amount
released shall be considered Net Cash Proceeds) and (b) in connection with any
(i) Equity Issuance or (ii) issuance or sale of debt securities or instruments
or the incurrence of Indebtedness, in each case, the cash proceeds received from
such issuance or incurrence, net of transaction costs, attorneys’ fees,
investment banking fees, accountants’ fees, consulting fees, underwriting
discounts and commissions, placement fees and other reasonable fees and expenses
(including legal fees and expenses) actually incurred in connection therewith.

“Non-Excluded Taxes”: as defined in Section 2.16(a).

“Non-Guarantor Subsidiary”: any Restricted Subsidiary which is not a Subsidiary
Guarantor.

“Non-U.S. Lender”: as defined in Section 2.16(d).

“Note”: any promissory note evidencing any Loan.

“Notice of Intent to Cure”: as defined in Section 7.16(b).

“Obligations”: the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans, and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Loans, and all other obligations and liabilities of the
Borrower to the Administrative Agent, the Collateral Agent, or any Lender (or,
in the case of Specified Hedge Agreements and Cash Management Documents of the
Parent Companies, the Borrower or any of the Restricted Subsidiaries to the
Administrative Agent, the Collateral Agent, any Lender, any Hedge Counterparty,
Cash Management Counterparty, or any of their Affiliates), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, any Specified Hedge Agreement, any Cash
Management Document, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including, without limitation,
all fees, charges and disbursements of counsel to the Administrative Agent, the
Collateral Agent, or any Lender that are required to be paid by the Borrower
pursuant hereto) or otherwise; other than Excluded Swap Obligations; provided
that (a) obligations of the Parent Companies, the Borrower or any of the
Restricted Subsidiaries under any Specified Hedge Agreement or Cash Management
Document shall be secured and guaranteed pursuant to the Security Documents only
to the extent that, and for so long as, the other Obligations are so secured and
guaranteed and (b) any release of Collateral or Guarantors effected in the
manner permitted by this Agreement shall not require the consent of holders of
obligations under any Specified Hedge Agreements or Cash Management Documents.





21

--------------------------------------------------------------------------------

 



“OFAC”: the Officer of Foreign Assets Control of the United States Department of
the Treasury.

“Omega Intercreditor Agreement”: the Amended and Restated Intercreditor
Agreement, dated as of the Closing Date, by and among, inter alios, the
Administrative Agent, Healthcare Financial Services, LLC, as administrative
agent under the ABL Credit Agreement, Landlord (as defined therein) and Tenants
(as defined therein).

“Omega Lease”: the Second Consolidated Amended and Restated Master Lease
Agreement, dated as of January 30, 2015, by and among Landlord (as defined in
the Omega Intercreditor Agreement) and Tenants (as defined in the Omega
Intercreditor Agreement).

“Omega Lease Amendment Agreement”: the Fourth Amendment to the Omega Lease,
dated as of the Closing Date, by and among Landlord (as defined in the Omega
Intercreditor Agreement) and Tenants (as defined in the Omega Intercreditor
Agreement).

“Other Taxes”: all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, this Agreement or any other Loan Document.

“PATRIOT Act”: the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)).

“Parent”: as defined in the preamble hereto.

“Parent Company”: Ultimate Parent, LLC Parent, Parent and Holdings.

“Participant”: as defined in Section 10.6(h).

“Participant Register”: as defined in Section 10.6(h)(ii).

“Patient”: any Person receiving Medical Services from Ultimate Parent or a
Restricted Subsidiary and all Persons legally liable to pay Ultimate Parent or a
Restricted Subsidiary for such services other than Insurers.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permit”: with respect to any Person, any permit, approval, authorization,
license, registration, certificate (including certificates of occupancy),
concession, grant, franchise, variance or permission from any Governmental
Authority, in each case whether or not having the force of law and applicable to
or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Permitted Acquisition”: as defined in Section 7.4(g).

“Permitted Investor”: collectively, (i) any Person that is a member of LLC
Parent as of the Closing Date to the extent such Person, directly or indirectly,
owns or controls 10% or more of LLC Parent as of the Closing Date and to the
extent such Person has satisfied the requirements regarding OFAC, Anti-Terrorism
Laws, SEC, Healthcare Laws, and other similar regulations, (ii) GEN Management
LLC or GEN Management Investors, LLC and to the extent each such entity has
satisfied the requirements regarding OFAC, Anti-Terrorism Laws, SEC Healthcare
Laws, and other similar regulations, or (iii) any successor of the foregoing
pursuant to a Permitted Investor Transfer (which successors, to the extent such
successors





22

--------------------------------------------------------------------------------

 



will, directly or indirectly, own or control 10% or more of any Loan Party, must
satisfy requirements regarding OFAC, Anti-Terrorism Laws, SEC, Healthcare Laws,
and other similar regulations).

“Permitted Investor Transfer”:  one or more of the following, and, in the case
of clauses (ii)  and (iii) below, with the prior consent of Administrative
Agent, which consent shall not be unreasonably withheld, conditioned or delayed
(provided that Borrower provides timely information reasonably requested by
Administrative Agent with respect to such proposed transferee, including,
without limitation, information with respect to OFAC, Anti-Terrorism Laws, SEC,
Healthcare Laws, and other similar regulations and activities):

(i)         any Disposition by a Permitted Investor to another Permitted
Investor;

(ii)        any Disposition of a direct or indirect interest in Ultimate Parent
by a Permitted Investor to a family trust for estate planning purposes; provided
that such Permitted Investor does not Transfer the power to direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise;

(iii)       any Disposition from any Permitted Investor of any direct or
indirect interest in Ultimate Parent to a Majority Controlled Affiliate, or the
admission of a new member into a Permitted Investor, provided the Persons that
had the power to direct or cause the direction of the management and policies of
such Permitted Investor on the Closing Date retain such power over such
Permitted Investor; or

(iv)        the purchase by Welltower Inc. of certain ownership interests in
Ultimate Parent pursuant to that certain Amended and Restated Call and Exchange
Agreement, dated as of May 25, 2012 (as may be amended, supplemented or
otherwise modified from time to time).

“Permitted Refinancing”: with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to any interest capitalized in connection with, any
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such modification, refinancing, refunding, renewal
or extension and by an amount equal to any existing commitments unutilized and
undrawn letters of credit thereunder or as otherwise permitted pursuant to
Section 7.1, (b) such modification, refinancing, refunding, renewal or extension
has a final maturity date equal to or later than the final maturity date of, and
has a Weighted Average Life to Maturity equal to or longer than the Weighted
Average Life to Maturity of, the Indebtedness being modified, refinanced,
refunded, renewed or extended, (c) if the Indebtedness being modified,
refinanced, refunded, renewed or extended is subordinated in right of payment to
the Obligations, such modification, refinancing, refunding, renewal or extension
is subordinated in right of payment to the Obligations on terms at least as
favorable on the whole to the Lenders as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed or
extended, (d) solely with respect to any Permitted Refinancing of the ABL
Facility or any Material Master Lease, the financial covenants and events of
default of any such modified, refinanced, refunded, renewed or extended
Indebtedness are not, taken as a whole, materially more restrictive to the Loan
Parties than the financial covenants and events of default of the Indebtedness
being modified, refinanced, refunded, renewed or extended and (e) neither
Ultimate Parent nor any Restricted Subsidiary shall be an obligor or guarantor
of the Indebtedness being modified, refinanced, refunded, renewed or extended
except to the extent that such Person was such an obligor or guarantor in
respect of the Indebtedness being modified, refinanced, refunded, renewed or
extended.





23

--------------------------------------------------------------------------------

 



“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“PIK Interest”: interest paid in kind by adding such interest then due to the
unpaid principal amount of the Loans.

“Pledged Securities”: as defined in the Guarantee and Collateral Agreement.

“Pledged Stock”: as defined in the Guarantee and Collateral Agreement.

“Primary License”: with respect to any Healthcare Facility or Person operating
such Healthcare Facility, as the case may be, the certificate of need, Permit or
license to operate as an assisted living, skilled nursing or independent living
facility.

“Prime Rate”: as defined in the definition of “ABR”.

“Pro Forma Basis”: for any period, with respect to the Transactions, the Skilled
Transactions or any proposed acquisition, investment, distribution, incurrence
or prepayment of Indebtedness or any other action which requires compliance with
any test or covenant hereunder, compliance as of the transaction date will be
determined giving the following pro forma effect to the Transactions, the
Skilled Transactions or such proposed acquisition investment, distribution or
any such other action: (a) pro forma effect will be given to any Indebtedness
incurred during or after the relevant period to the extent the Indebtedness is
outstanding or is to be incurred on the transaction date as if the Indebtedness
had been incurred on the first day of the relevant period; (b) pro forma
calculations of interest on Indebtedness bearing a floating interest rate will
be made as if the rate in effect on the transaction date (taking into account
any Hedge Agreement applicable to the Indebtedness if the Hedge Agreement has a
remaining term of at least 12 months) had been the applicable rate for the
entire relevant period; (c) Consolidated Interest Expense related to any
Indebtedness no longer outstanding or to be repaid or redeemed on the
transaction date, except for Consolidated Interest Expense accrued during the
relevant period under this Agreement to the extent of the Loans in effect on the
transaction date, will be excluded; and (d) pro forma effect will be given to
(i) the creation, designation or redesignation of Restricted and Unrestricted
Subsidiaries, and (ii) the acquisition or Disposition of companies, divisions or
lines of businesses by Ultimate Parent and the Restricted Subsidiaries,
including any acquisition or Disposition of a company, division or line of
business since the beginning of the relevant period by a Person that became a
Restricted Subsidiary after the beginning of the relevant period that have
occurred since the beginning of the relevant period as if such events had
occurred, and, in the case of any Disposition, the proceeds thereof applied, on
the first day of the relevant period. For purposes of determining Consolidated
Interest Expense, Consolidated Cash Interest Expense, Consolidated Fixed
Charges, Consolidated Rental Expense, Consolidated EBITDA, Consolidated EBITDAR
and Consolidated Net Income, any discontinuation of discontinued operations as
defined under Financial Accounting Standards Board Accounting Standards
Codification 205-20 occurring during the relevant period shall be given effect
in accordance with that standard.  To the extent that pro forma effect is to be
given to an acquisition or Disposition of a company, division or line of
business, the pro forma calculation will be based upon the most recent four full
fiscal quarters for which the relevant financial information is available
(including cost savings to the extent such cost savings would be consistent with
the definition of “Consolidated EBITDA”).

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

“Purchase Money Indebtedness”: as defined in Section 7.1(d).





24

--------------------------------------------------------------------------------

 



“Qualified Capital Stock”: any Capital Stock that is not Disqualified Capital
Stock.

“Qualified Equity Issuance”: any issuance by Ultimate Parent of its Capital
Stock in a public or private offering or contribution to its capital (in each
case, other than in the form of Disqualified Capital Stock).

“Real Property Financing Obligations”: with respect to any Person, financing
obligations and Capital Lease Obligations of such Person, to the extent such
financing obligations or Capital Lease Obligations are related to real property,
including, without limitation, such obligations under the Revera Loan Documents
and the Skilled RE Loan Documents.

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Parent Companies, the Borrower, or any of the Restricted Subsidiaries, in an
amount for each such event exceeding $1,500,000.

“Refinanced Loans”: as defined in Section 10.1(d).

“Refinancing”: as defined in the recitals hereto.

“Register”: as defined in Section 10.6(b)(iv).

“Regulation T”: Regulation T of the Board as in effect from time to time.

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Regulation X” Regulation X of the Board as in effect from time to time.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Parent Companies, the Borrower or
any Restricted Subsidiary for its own account in connection therewith that are
not paid to the Administrative Agent pursuant to Section 2.8(b) as a result of
the delivery of a Reinvestment Notice.

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which a
Loan Party has delivered a Reinvestment Notice.

“Reinvestment Notice”: a written notice signed on behalf of the Parent
Companies, the Borrower, or any of the Restricted Subsidiaries by a Responsible
Officer stating that the Parent Companies, the Borrower, or such Restricted
Subsidiaries (directly or indirectly through a Subsidiary) intends and expects
to use all or a specified portion of the Net Cash Proceeds of an (x) Asset Sale
to acquire assets useful in its (or such Restricted Subsidiary’s) business or in
connection with a Permitted Acquisition or (y) Recovery Event to acquire or
repair assets useful in its (or such Restricted Subsidiary’s) business or in
connection with a Permitted Acquisition.

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount contractually
committed to be expended prior to the relevant Reinvestment Prepayment Date (a
“Committed Reinvestment Amount”), or actually expended prior to such date, in
each case to acquire or repair assets useful in the Business or in connection
with a Permitted Acquisition.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (i) the date occurring 180 days after such Reinvestment Event and
(ii) with respect to any portion of a Reinvestment Deferred Amount, the date on
which the Parent Companies, the Borrower, or any of the Restricted Subsidiaries
shall have determined not to acquire or repair assets useful in their or such
Restricted





25

--------------------------------------------------------------------------------

 



Subsidiary’s business or in connection with a Permitted Acquisition with such
portion of such Reinvestment Deferred Amount.

“Related Parties”: as to any Person, such Person’s Affiliates and the partners,
directors, officers, employees, agents, attorneys-in-fact, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” any release, threatened release, spill, emission, leaking, pumping,
pouring, emitting, emptying, escape, injection, deposit, disposal, discharge,
dispersal, dumping, leaching or migration of Hazardous Material into or through
the environment.

“Remedial Action”: all actions required to (a) clean up, remove, treat or in any
other way address any Hazardous Material Released into the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre-remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.

“Replacement Loans”: as defined in Section 10.1(d).

“Representatives”: as defined in Section 10.14.

“Required Lenders”: at any time, the holders of more than 50% of the sum of the
aggregate unpaid principal amount of the Loans then outstanding.

“Required Prepayment Date”: as defined in Section 2.8(f).

“Requirement of Law”: as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”: the chief executive officer, president, senior vice
president, chief financial officer (or similar title), chief operating officer,
controller or treasurer (or similar title) of the Parent Companies or the
Borrower, as applicable, and, with respect to financial matters, the chief
financial officer (or similar title) or treasurer (or similar title) of Ultimate
Parent.

“Restricted Payment”:  any dividend or other distribution (whether in cash,
securities or other property (other than Qualified Capital Stock)) with respect
to any Capital Stock of Ultimate Parent or any Restricted Subsidiary, or any
payment (whether in cash, securities or other property (other than Qualified
Capital Stock)), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Capital Stock in the Parent Companies, the Borrower or any Restricted
Subsidiary.

“Restricted Subsidiary”: any Subsidiary that is not an Unrestricted Subsidiary.

“Revera Borrowers”: collectively, the subsidiaries of Ultimate Parent that are
borrowers under the Revera Credit Agreement.

“Revera Credit Agreement”: the Loan Agreement dated as of December 1, 2015 among
the Revera Borrowers, Revera Lender and certain financial institutions from time
to time party thereto as lenders, as it may be amended, restated, replaced or
otherwise modified from time to time in accordance with the terms of this
Agreement and the Intercreditor Agreement.





26

--------------------------------------------------------------------------------

 



“Revera Lender”: Welltower Inc., in its capacity as lender under the Revera
Credit Agreement together with its successors and assigns.

“Revera Loan Documents”: has the meaning assigned to the term “Loan Documents”
in the Revera Credit Agreement.

“Sabra Intercreditor Agreement”: the Amended and Restated Amendment to Lease and
Intercreditor Agreement, dated as of the Closing Date, by and among, inter
alios, the Landlord (as defined therein), the Administrative Agent, Healthcare
Financial Solutions, LLC, as administrative agent under the ABL Credit
Agreement.

“Sabra Lease”: collectively, the Leases and Master Leases between certain
affiliates of Sabra Healthcare REIT, Inc. and the tenant parties thereto.

“Sabra Lease Amendment Agreement”: collectively, the Lease and Master Lease
Amendments, dated as of the Closing Date, between certain affiliates of Sabra
Healthcare REIT, Inc. and the tenant parties thereto.

“Sale and Lease-Back Transaction”: any arrangement with any Person providing for
the leasing by Ultimate Parent or any of the Restricted Subsidiaries of real or
personal property which has been or is to be sold or transferred by Ultimate
Parent or such Restricted Subsidiary to such Person or from any other Person to
whom funds have been or are to be advanced by such Person based on a Lien on, or
an assignment of, such property and rental obligations of Ultimate Parent or
such Restricted Subsidiary.

“Sanctions”: any international economic sanction administered or enforced by
OFAC, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.

“S&P”: Standard & Poor’s Ratings Group, Inc., or any successor to the rating
agency business thereof.

“Scheduled Asset Sales”: as defined in Section 7.5(b)(E).

“SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

“Secured Parties”: collectively, the Lenders, the Administrative Agent, the
Collateral Agent, any Hedge Counterparty, any Cash Management Counterparty, any
other holder from time to time of any of the Obligations (in their capacities as
holders thereof) and, in each case, their respective successors and permitted
assigns.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Intercreditor Agreement, the Material Master Lease Intercreditor
Agreements, the Mortgages and all other security documents hereafter delivered
to the Administrative Agent purporting to grant a Lien on any Property of any
Loan Party to secure the Obligations.

“Skilled Acquisition”: the indirect acquisition of Ultimate Parent and the
consummation of the transactions described therein.

“Skilled Holdings”: Skilled HealthCare, LLC, a Delaware limited liability
company.

“Skilled RE Borrowers”: collectively, the subsidiaries of Ultimate Parent that
are borrowers under the Skilled RE Credit Agreement.





27

--------------------------------------------------------------------------------

 



“Skilled RE Credit Agreement”: the Loan Agreement dated as of February 2, 2015
among the Skilled RE Borrowers, Skilled RE Lender and certain financial
institutions from time to time party thereto as lenders, as it may be amended,
restated, replaced or otherwise modified from time to time in accordance with
the terms of this Agreement and the Intercreditor Agreement.

“Skilled RE Credit Facility”: the term loan credit facility incurred pursuant to
the Skilled RE Loan Documents.

“Skilled RE Lender”: Welltower Inc., in its capacity as lender under the Skilled
RE Credit Agreement together with its successors and assigns.

“Skilled RE Loan Documents”: has the meaning assigned to the term “Loan
Documents” in the Skilled RE Credit Agreement.

“Skilled RE Priority Collateral”: the HCN Priority Collateral (as defined in the
Intercreditor Agreement).

“Skilled Transactions”: collectively, (a) the Skilled Acquisition; (b) the
execution and delivery of the Skilled RE Loan Documents and the incurrence of
the obligations thereunder; and (c) the payment of all fees and expenses to be
paid in connection with the foregoing.

“Sold Entity or Business”: as set forth in the definition of the term
“Consolidated EBITDA”.

“Solvent”: with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the assets of such Person will,
as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business and (d)
such Person will be able to pay its debts as they mature.  For purposes of this
definition, (i) “debt” means liability on a “claim”, (ii) “claim” means any (x)
right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured and (iii) except as otherwise provided by applicable law, the
amount of “contingent liabilities” at any time shall be the amount thereof
which, in light of all the facts and circumstances existing at such time, can
reasonably be expected to become actual or matured liabilities.

“Specified Hedge Agreement”: any Hedge Agreement (a) entered into by (i)
Ultimate Parent or any of the Restricted Subsidiaries and (ii) any Hedge
Counterparty at the time such Hedge Agreement was entered into, as counterparty
and (b) that has been designated by the Borrower, by notice to the
Administrative Agent, as a Specified Hedge Agreement.  The designation of any
Hedge Agreement as a Specified Hedge Agreement shall not create in favor of the
Lender or Affiliate thereof that is a party thereto any rights in connection
with the management or release of any Collateral or of the obligations of any
Guarantor under the Guarantee and Collateral Agreement.

“Sponsor”: Formation Capital LLC.

“Subordinated Indebtedness”: with respect to Obligations, any Indebtedness of
any Loan Party that is by its terms subordinated in right of payment to any of
the Obligations.





28

--------------------------------------------------------------------------------

 



“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, directly or indirectly
through one or more intermediaries, or both, by such Person.  Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a direct or indirect Subsidiary or Subsidiaries of
Ultimate Parent; provided that in determining the percentage of ownership
interests of any Person controlled by another Person, no ownership interest in
the nature of a director’s “qualifying share” of the former Person shall be
deemed to be outstanding.

“Subsidiary Guarantors”: each Subsidiary listed on Schedule 1.1B, and each other
Restricted Subsidiary that is or becomes a party to this Agreement pursuant to
Section 6.10; provided that in no event shall a HUD Sub-Facility Entity or a HUD
RE Entity be deemed as a Subsidiary Guarantor.

“Subsidiary Redesignation”: as defined in the definition of “Unrestricted
Subsidiary”.

“Swap Transaction”: means any agreement, contract or transaction between the
Borrower and any Secured Party that constitutes a “swap” within the meaning of
Section 1a(47) of the Commodity Exchange Act.

“Tax Affiliate”: (a) the Borrower and (b) any Affiliate of the Borrower with
which the Borrower files or is eligible to file consolidated, combined or
unitary Tax Returns.

“Tax Distributions”: as defined in Section 7.6(a).

“Tax Return”: as defined in Section 3.7.

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Third-Party Payor Programs”: Medicare, Medicaid, TRICARE, Blue Cross/Blue
Shield or any other public program or private commercial insurance, managed
care, or employee assistance program providing reimbursement or coverage for
Medical Services and with which Ultimate Parent or any of its Subsidiaries has
entered into a participation agreement, provider agreement, or similar
arrangement for coverage of eligible Patients.

“Title IV Plan”: a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.

“Transactions”: collectively, (a) the consummation of the Refinancing; (b) the
execution and delivery of the Loan Documents and the incurrence of the
obligations thereunder; (c) the amendment or amendment and restatement of the
ABL Facility, the Revera Loan Documents, the Skilled RE Loan Documents, the
Material Master Leases and the related transactions intended to be consummated
on or about the Closing Date, as set forth in the Initial Lenders Terms and (d)
the payment of all fees and expenses to be paid in connection with the
foregoing.

“Treasury Rate”: with respect to any date of determination, the yield to
maturity at such date of United States Treasury securities with a constant
maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15(519) that has become publicly available at least two
Business Days prior to such date (or, if such Statistical Release is no longer
published, any publicly available source of similar market data)) most nearly
equal to the period from such date to the first anniversary of the Closing





29

--------------------------------------------------------------------------------

 



Date; provided, however, that if the period from such date to the first
anniversary of the Closing Date is not equal to the constant maturity of a
United States Treasury security for which a weekly average yield is given, the
Treasury Rate shall be obtained using the weekly average yield on actually
traded United States Treasury securities adjusted to a constant maturity of one
year.

“TRICARE”: (a) the United States of America acting under TRICARE, or (b) any
agent, carrier, administrator or intermediary for any of the foregoing.

“Trigger Date”: as defined in Section 2.8(b).

“Type”: as to any Loan, its classification as an ABR Loan or a Eurodollar Loan.

“UCC”: the Uniform Commercial Code of the State of New York, as in effect on the
date hereof.

“Ultimate Parent”: has the meaning specified in the recitals to this Agreement.

“United States”: the United States of America.

“Unrestricted Subsidiary”: (a) any Subsidiary of Ultimate Parent designated by
the Borrower as an Unrestricted Subsidiary hereunder on Schedule 1.1C or by
written notice to the Administrative Agent; provided that the Borrower shall
only be permitted to so designate a Subsidiary as an Unrestricted Subsidiary so
long as (i) immediately before and after such designation, (x) no Event of
Default shall have occurred and be continuing and (y) Ultimate Parent and the
Restricted Subsidiaries shall be in compliance with each Financial Condition
Covenant calculated on a Pro Forma Basis, (ii) no Subsidiary may be designated
as an Unrestricted Subsidiary if, after such designation, it would be a
“Restricted Subsidiary” for the purpose of any other Indebtedness of any Loan
Party, (iii) the designation of any Subsidiary as an Unrestricted Subsidiary
shall constitute an Investment by Ultimate Parent therein at the date of
designation in an amount equal to the fair market value as determined by
Ultimate Parent in good faith of Ultimate Parent or its Subsidiary’s (as
applicable) Investment therein, (iv) the designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute the incurrence at the
time of designation of any Indebtedness or Liens of such Subsidiary existing at
such time and (v) the Borrower shall have delivered to the Administrative Agent
an officer’s certificate executed by a Responsible Officer of Ultimate Parent,
certifying compliance with the requirements of preceding clauses (i) through
(iv), and (b) any Subsidiary of an Unrestricted Subsidiary. The Borrower may
designate any Unrestricted Subsidiary to be a Restricted Subsidiary for purposes
of this Agreement (each, a “Subsidiary Redesignation”); provided that (A)
immediately after such designation, no Default shall have occurred and be
continuing and (B) the Borrower shall have delivered to the Administrative Agent
an officer’s certificate executed by a Responsible Officer of Ultimate Parent,
certifying compliance with the requirements of preceding clause (A); provided,
 further, that no Unrestricted Subsidiary that has been designated as a
Restricted Subsidiary pursuant to a Subsidiary Redesignation may again be
designated as an Unrestricted Subsidiary.  In no case shall the Borrower or any
Parent Company be permitted to be designated as an Unrestricted Subsidiary.

“UPL Facility” means each Facility that is the subject of a UPL Program.

“UPL Hospital” means each county hospital or other unit of government that is or
becomes an operator of a UPL Facility.

“UPL Program” means a program under which, in exchange for certain payment of
fees, costs and other reimbursements from the UPL Hospital, Ultimate Parent or
any Restricted Subsidiary agrees to manage one or more Facilities, the
possession and operation of which has been transferred to such UPL Hospital and,
subsequent to such transfer, the accounts related to such Facility or Facilities
qualify under a Medicaid “upper payment limit” program.





30

--------------------------------------------------------------------------------

 



“U.S. Lender”: as defined in Section 2.16(e).

“Voting Stock”: Capital Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time,
Capital Stock of any other class or classes of such entity shall have or might
have voting power by reason of the occurrence of any contingency).

“Waivable Mandatory Prepayment”: as defined in Section 2.8(f).

“Weighted Average Life to Maturity”: when applied to any Indebtedness at any
date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (b) the then outstanding principal amount of such
Indebtedness; provided that for purposes of determining the Weighted Average
Life to Maturity of any Indebtedness being refinanced or any Indebtedness that
is being modified, refinanced, refunded, renewed, replaced or extended (the
“Applicable Indebtedness”), the effects of any amortization or prepayments made
on such Applicable Indebtedness prior to the date of the applicable
modification, refinancing, refunding, renewal, replacement or extension shall be
disregarded.

“Welltower Asset Buyback”: the purchase by Genesis Operations LLC or its
Subsidiaries from FC-Gen Real Estate, LLC of certain facilities pursuant to the
Welltower Lease.

“Welltower Intercreditor Agreement”: the Amended and Restated Amendment to Lease
and Intercreditor Agreement, dated as of the Closing Date, by and among, inter
alios, the Landlord (as defined therein), the Administrative Agent, Healthcare
Financial Services, LLC, as administrative agent under the ABL Credit Agreement.

“Welltower Lease”: the Nineteenth Amended and Restated Master Lease Agreement,
dated as of December 1, 2015, by and among FC-Gen Real Estate, LLC, a Delaware
limited liability company, as landlord, and Genesis Operations, LLC, a Delaware
limited liability company, as tenant.

“Welltower Lease Amendment Agreement”: the Third Amendment to the Welltower
Lease, dated as of the Closing Date, by and among FC-Gen Real Estate, LLC, a
Delaware limited liability company and Genesis Operations, LLC, a Delaware
limited liability company.

“Wholly-Owned”: as to any Person, a Subsidiary of such person all of the
outstanding Capital Stock of which (other than director’s qualifying shares) are
owned by such Person or by one or more Wholly-Owned Subsidiaries of such Person.

“Withdrawal Liability”: at any time, any liability incurred (whether or not
assessed) by any ERISA Affiliate and not yet satisfied or paid in full at such
time with respect to any Multiemployer Plan pursuant to Section 4201 of ERISA.

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2Other Definitional Provisions.  (a)  Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.





31

--------------------------------------------------------------------------------

 



(b)        As used herein and in the other Loan Documents, and any certificate
or other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to the Parent Companies, the Borrower and their Subsidiaries not
defined in Section 1.1 and accounting terms partly defined in Section 1.1, to
the extent not defined, shall have the respective meanings given to them under
GAAP, (ii) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, and (iii) references to agreements
or other Contractual Obligations shall, unless otherwise specified, be deemed to
refer to such agreements or Contractual Obligations as amended, supplemented,
restated or otherwise modified, extended, replaced or refinanced from time to
time (subject to any restrictions or qualifications on such amendments,
restatements, supplements, restatements, modifications, extensions, replacements
or refinancings set forth herein or in the Intercreditor Agreement or any
Material Master Lease Intercreditor Agreement). Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to in Section 7 shall be made, without giving effect to any election under
Statement of Financial Accounting Standards 159 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of any Loan Party or any Subsidiary of any Loan Party at
“fair value.”  To the extent that any provision of this Agreement requires or
tests compliance with (or with respect to) the Financial Condition Covenants
prior to the date that such covenants are first tested, such provision shall be
deemed to refer to the first covenant level set forth in each applicable
Financial Condition Covenant.

(c)        Unless otherwise specified herein, any calculation of the Fixed
Charge Coverage Ratio, Interest Coverage Ratio, Consolidated Total Leverage
Ratio, and Consolidated Senior Secured Leverage Ratio shall be determined based
on the most recently ended fiscal quarter for which financial statements are
required to be delivered pursuant to Section 5.1(a) or (b), as applicable, prior
to the applicable date of determination and subject to pro forma adjustments to
the extent specified in any applicable provision.

(d)        The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Annex, Section,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.

(e)        The term “license” shall include sub-licenses.

(f)        The term “lease” shall include sub-leases.

(g)        The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

SECTION 2.      AMOUNT AND TERMS OF COMMITMENTS

2.1Commitments.  Subject to the terms and conditions hereof, each Lender
severally agrees to make a term loan (a “Loan”) in Dollars to the Borrower on
the Closing Date in an amount not to exceed the amount of the Commitment of such
Lender.  The Loans may from time to time be Eurodollar Loans or ABR Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.3 and 2.9. The Borrower shall pay fees to the Initial
Lenders on the Closing Date according to the terms of the Fee Letter.

2.2[Reserved].

2.3Procedure for Loan Borrowing.  The Borrower shall give the Administrative
Agent irrevocable notice, substantially in the form of Exhibit A-1 hereto,
(which notice must be received by the





32

--------------------------------------------------------------------------------

 



Administrative Agent not later than 3:00 P.M., New York City time, one Business
Day prior to the anticipated Closing Date or, in the case the Loans on the
Closing Date shall be Eurodollar Loans, three Business Days prior to the
anticipated Closing Date) requesting that the Lenders make the Loans on the
Closing Date and specifying (i) the aggregate principal amount to be borrowed,
(ii) the requested Borrowing Date, (iii) whether such Loans being incurred are
to be made as ABR Loans or, to the extent permitted hereunder, Eurodollar Loans
and, if Eurodollar Loans, the initial Interest Period applicable thereto and
(iv) the Borrower.  Upon receipt of such borrowing notice the Administrative
Agent shall promptly notify each Lender thereof.  Not later than 10:00 A.M., New
York City time, on the Closing Date each Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the Loan or Loans to be made by such Lender.

2.4Repayment of Loans.  The Loan of each Lender shall be payable in equal
consecutive monthly installments, commencing on August 31, 2016, on the last
Business Day of each calendar month following the Closing Date, and each such
monthly installment shall be in an amount equal to such Lender’s pro rata share
of the amount indicated below (as adjusted to reflect any prepayments thereof in
accordance with Section 2.14(h)):

Date of Payment

    

Principal Payment

 

 

 

Commencing on August 31, 2016, and continuing on the last Business Day of each
calendar month until and including July 31, 2019

 

$250,000

 

 

 

Commencing on August 31, 2019, and continuing on the last Business Day of each
calendar month until and including June 30, 2020

 

$500,000

 

 

 

July 29, 2020

 

Remaining principal amount of the Loans

 

provided that the terms of this Section 2.4 shall be subject to modification
pursuant to the terms of the Initial Lenders Terms.

2.5Repayment of Loans.  (a)  The Borrower hereby unconditionally promises to pay
to the Administrative Agent for the account of the appropriate Lender the
principal amount of each outstanding Loan of such Lender made to the Borrower in
installments according to the amortization schedule set forth in Section 2.4 (or
on such earlier date on which the Loans become due and payable pursuant to
Section 8).  The Borrower hereby further agrees to pay interest on the unpaid
principal amount of the Loans made to the Borrower from time to time outstanding
from the date hereof until payment in full thereof at the rates per annum, and
on the dates, set forth in Section 2.11.

(b)        Notwithstanding anything herein to the contrary, each Lender may, at
its option, elect not to receive its pro rata share of any scheduled
installments of principal repayments made pursuant to Section 2.4 and Section
2.5(a) (other than payments due on the Maturity Date or such earlier date on
which the Loans become due and payable pursuant to Section 8), by giving written
notice to the Borrower and the Administrative Agent of its election to do so at
least five Business Days prior to the next scheduled installment of principal
repayments. Any Lender may revoke such election at any time by giving written
notice to the Borrower and the Administrative Agent of its election to do so no
later than two Business Days prior to the next scheduled installment of
principal repayments.

(c)        Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender





33

--------------------------------------------------------------------------------

 



from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time under this Agreement.

(d)        The Administrative Agent, on behalf of the Borrower, shall maintain
the Register pursuant to Section 10.6(b)(iv), and a subaccount therein for each
Lender, in which shall be recorded (A) the amount of each Loan made hereunder
and any Note evidencing such Loan, the Type of such Loan and each Interest
Period applicable thereto, (B) the amount of any principal, interest and fees,
as applicable, due and payable or to become due and payable from the Borrowers
to each Lender hereunder and (C) the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.

(e)        The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.5(d) shall, to the extent permitted by
applicable law, be conclusive absent manifest error, and the Lenders shall treat
each registered holder as the owner of such Loan for all purposes of this
Agreement, notwithstanding any notice to the contrary.

(f)        Any Lender may request that the Loans made by it be evidenced by a
promissory note.  In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender or its registered
assigns and in the form attached hereto as Exhibit I.  Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.6) be represented by one or
more promissory notes in such form payable to the payee named therein and its
registered assigns.

2.6Fees, etc.  The Borrower agrees to pay to the Administrative Agent the fees
in the amounts and on the dates as set forth in any fee agreements.

2.7Optional Prepayments.  (a)  The Borrower may at any time prepay the Loans, in
whole or in part, subject to Section 2.14(i), but otherwise without premium or
penalty, upon irrevocable notice (provided that such notice may be conditioned
on receiving proceeds of any refinancing or Disposition) in substantially the
form of Exhibit H hereto delivered to the Administrative Agent no later than
3:00 P.M., New York City time, three Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 3:00 P.M., New York City time, one Business
Day prior to, in the case of ABR Loans, which notice shall specify (i) the date
and amount of prepayment, and (ii) whether the prepayment is of Eurodollar Loans
or ABR Loans; provided that if a Eurodollar Loan is prepaid on any day other
than the last day of the Interest Period applicable thereto, the Borrower shall
also pay any amounts owing pursuant to Section 2.17.  Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.  If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein, together with accrued interest
to such date on the amount prepaid.  Partial prepayments of Loans shall be in an
aggregate principal amount of $500,000 or a whole multiple of $500,000 in excess
thereof, and shall be subject to the provisions of Section 2.14.

(b)        Amounts to be applied in connection with prepayments pursuant to this
Section shall be applied to the Obligations in accordance with Section
2.14.  Each prepayment of Loans under this Section shall be accompanied by
accrued interest to the date of such prepayment on the amount prepaid.

2.8Mandatory Prepayments.  (a)  If any Indebtedness (other than any Indebtedness
permitted to be incurred in accordance with Section 7.1) shall be incurred by
the Parent Companies, the Borrower or any of the Restricted Subsidiaries, the
Borrower shall pay an amount equal to 100% of the Net Cash Proceeds of such
Indebtedness within three Business Days of the date of receipt thereof to the
Administrative Agent to be applied to the Obligations in accordance with Section
2.14.





34

--------------------------------------------------------------------------------

 



(b)        If on any date any of the Parent Companies, the Borrower or any of
the Restricted Subsidiaries shall receive Net Cash Proceeds from an Equity
Issuance, the Borrower shall pay an amount equal to 50% of such Net Cash
Proceeds within three Business Days of the date of receipt thereof to the
Administrative Agent to be applied to the Obligations in accordance with Section
2.14.

(c)        If on any date any of the Parent Companies, the Borrower or any of
the Restricted Subsidiaries shall for its own account receive Net Cash Proceeds
from any Asset Sale (other than any Asset Sale that is of (A) ABL Priority
Collateral (as defined in the Intercreditor Agreement), (B) Skilled RE Priority
Collateral or (C) Scheduled Asset Sales) or any Recovery Event (other than any
Recovery Event that is of (i) ABL Priority Collateral (as defined in the
Intercreditor Agreement), (ii) Skilled RE Priority Collateral or (iii) Scheduled
Asset Sales) then, unless a Reinvestment Notice shall be delivered in respect
thereof, the Borrower shall pay an amount equal to 100% of such Net Cash
Proceeds within five Business Days of the date of receipt thereof to the
Administrative Agent to be applied to the Obligations in accordance with Section
2.14; provided that delivery of such Reinvestment Notice shall be subject to the
Administrative Agent’s reasonable consent;1 provided,  further, that
notwithstanding the foregoing, (1) on each Reinvestment Prepayment Date, an
amount equal to the Reinvestment Prepayment Amount with respect to the relevant
Reinvestment Event shall be paid to the Administrative Agent to be applied to
the Obligations in accordance with Section 2.14 and (2) on the date (the
“Trigger Date”) that is 180 days after any such Reinvestment Prepayment Date, an
amount equal to the portion of any Committed Reinvestment Amount with respect to
the relevant Reinvestment Event not actually expended by such Trigger Date shall
be paid to the Administrative Agent to be applied to the Obligations in
accordance with Section 2.14.

(d)        If, as of the last day of any fiscal quarter of Ultimate Parent,
commencing with the fiscal quarter ending September 30, 2016, Ultimate Parent
and its Restricted Subsidiaries shall have Liquidity (after giving pro forma
effect to borrowings and letters of credit made or issued under the ABL Credit
Agreement on or prior to the last day of such fiscal quarter) in excess of
$400,000,000 (such excess amount, “Excess Liquidity”), the Borrower shall, on
the relevant Excess Liquidity Application Date thereafter, pay an amount equal
to 100% of such Excess Liquidity to the Administrative Agent to be applied to
the Obligations in accordance with Section 2.14.  Each such payment shall be
made on a date (an “Excess Liquidity Application Date”) no later than three
Business Days after the date financial statements with respect to such fiscal
quarter (or fiscal year with respect to the fourth fiscal quarter) are required
to be delivered pursuant to Section 5.1(a) or 5.1(b), as applicable.

(e)        Amounts to be applied in connection with prepayments pursuant to
Section 2.8 shall be applied to the Obligations in accordance with Section 2.14.

(f)        Anything contained herein to the contrary notwithstanding, so long as
any Loans are outstanding, in the event the Borrower is required to make any
mandatory prepayment under Section 2.8 (b), (c) or (d) (each, a “Waivable
Mandatory Prepayment”), not less than five Business Days prior to the date (the
“Required Prepayment Date”) on which the Borrower is required to make such
Waivable Mandatory Prepayment, the Borrower shall notify the Administrative
Agent of the amount of such prepayment, and the Administrative Agent will
promptly thereafter notify each Lender holding an outstanding Loan of the amount
of such Lender’s pro rata share of such Waivable Mandatory Prepayment and such
Lender’s option to refuse such amount. Each such Lender shall give written
notice to the Borrower and the Administrative Agent of its election to do so on
or before two Business Days prior to the Required Prepayment Date (it being
understood that any Lender which does not notify the Borrower and the
Administrative Agent of its election to exercise such option on or before two
Business Days prior to the Required Prepayment Date shall be deemed to have
elected, as of such date, not to exercise such option).

--------------------------------------------------------------------------------

1 Discuss timing of payments in light of consent right over reinvestment.

 





35

--------------------------------------------------------------------------------

 



The Administrative Agent shall notify the Borrower at least one Business Day
prior to the Required Prepayment Date of the decision of the Lenders.  If all of
the Lenders unanimously agree to exercise their options to refuse such Waivable
Mandatory Prepayment, then the amount of the Waivable Mandatory Prepayment shall
be retained by the Borrower and used by the Borrower for working capital and
other general corporate purposes.  If any Lender does not agree to exercise
their option to refuse such Waivable Mandatory Prepayment, then the Borrower
shall make a prepayment of the Loans in the amount of Waivable Mandatory
Prepayment, which prepayment shall be applied in accordance with Section 2.14.

2.9Conversion and Continuation Options.  (a)  The Borrower may elect from time
to time to convert Eurodollar Loans to ABR Loans by giving the Administrative
Agent prior irrevocable notice substantially in the form of Exhibit A-2 hereto
of such election no later than 12:00 P.M., New York City time, on the third
Business Day preceding the proposed conversion date; provided that if any
Eurodollar Loan is so converted on any day other than the last day of the
Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 2.17.  The Borrower may elect from time to time to
convert ABR Loans to Eurodollar Loans by giving the Administrative Agent prior
irrevocable notice substantially in the form of Exhibit A-2 hereto of such
election no later than 12:00 P.M., New York City time, on the third Business Day
preceding the proposed conversion date (which notice shall specify the length of
the initial Interest Period therefor); provided that no ABR Loan under a
particular Facility may be converted into a Eurodollar Loan when any Event of
Default has occurred and is continuing and the Administrative Agent or the
Required Lenders in respect of such Facility have determined in its or their
sole discretion not to permit such conversions.  Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof.

(b)        Any Eurodollar Loan may be continued as such by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1 and
no later than 12:00 P.M., New York City time, on the third Business Day
preceding the proposed continuation date, of the length of the next Interest
Period to be applicable to such Loans; provided that if any Eurodollar Loan is
so continued on any day other than the last day of the Interest Period
applicable thereto, the Borrower shall also pay any amounts owing pursuant to
Section 2.17 and; provided,  further, that no Eurodollar Loan under a particular
Facility may be continued as such when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Required Lenders in respect
of such Facility have determined in its or their sole discretion not to permit
such continuations, in which case, such Loans shall be automatically converted
to ABR Loans on the last day of such then expiring Interest Period and;
provided,  further, that if the Borrower shall fail to give any required notice
as described above in this paragraph such Loans shall be automatically continued
as Eurodollar Loans with an Interest Period of one month on the last day of such
then expiring Interest Period.  Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

2.10Minimum Amounts and Maximum Number of Eurodollar Tranches.  Notwithstanding
anything to the contrary in this Agreement, all borrowings, conversions,
continuations and optional prepayments of Eurodollar Loans and all selections of
Interest Periods shall be in such amounts and be made pursuant to such elections
so that (a) after giving effect thereto, the aggregate principal amount of
Eurodollar Loans comprising each tranche of Eurodollar Loans shall be equal to a
minimum of $1,000,000 or a whole multiple of $100,000 in excess thereof and (b)
no more than 10 tranches of Eurodollar Loans shall be outstanding at any one
time.

2.11Interest Rates and Payment Dates.  (a)  Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.





36

--------------------------------------------------------------------------------

 



(b)        Each ABR Loan shall bear interest at a rate per annum equal to the
ABR plus the Applicable Margin.

(c)        If (i) all or a portion of the principal amount of any Loan shall not
be paid when due (whether at the stated maturity, by acceleration or otherwise)
or (ii) all or a portion of any interest payable on any Loan or other amount
payable hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate that would otherwise be applicable thereto pursuant
to the foregoing provisions of this Section plus 2%, from the date of such
non-payment until such amount is paid in full (as well after as before
judgment).

(d)        Interest shall be payable by the Borrower in arrears on each Interest
Payment Date; provided that interest accruing pursuant to paragraph (c) of this
Section shall be payable from time to time on demand.

(e)        The Borrower may elect to pay up to 2.00% per annum of interest on
any Eurodollar Loan or ABR Loan as PIK Interest and such PIK Interest shall be
added to the aggregate principal balance of the Loans in arrears on the
applicable Interest Payment Date.  The Borrower shall deliver to the
Administrative Agent, at least five (5) Business Days prior to the applicable
Interest Payment Date, a written notice setting forth (i) its election to pay a
percentage of interest in the form of PIK Interest and (ii) the percentage of
interest that shall constitute PIK Interest on the applicable Interest Payment
Date.  Any such election shall be deemed to remain in effect until superseded by
a subsequent notice delivered as set forth in the preceding
sentence.  Notwithstanding anything herein to the contrary, following the
occurrence and during the continuance of an Event of Default, the Borrower may
not pay any interest as PIK Interest.

2.12Computations of Interest and Fees.  (a)  All computations of interest and of
fees shall be made by the Applicable Agent on the basis of a year of 360 days
and, in the case of ABR Loans 365/366 days, in each case for the actual number
of days (including the first day but excluding the last day) occurring in the
period for which such interest and fees are payable.  Each determination of an
interest rate or the amount of a fee hereunder shall be made by the
Administrative Agent (including determinations of a Eurodollar Rate or ABR in
accordance with the definitions of “Eurodollar Rate” and “ABR”, respectively)
and shall be conclusive, binding and final for all purposes, absent manifest
error.

(b)         The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of each determination of a Eurodollar
Rate.  Any change in the interest rate on a Loan resulting from a change in the
ABR or the Eurocurrency Reserve Requirements shall become effective as of the
opening of business on the day on which such change becomes effective.  The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of the effective date and the amount of each such change in
interest rate.  The Administrative Agent shall, at the request of the Borrower,
deliver to the Borrower a statement showing the quotations used by the
Administrative Agent in determining any interest rate or fee pursuant to Section
2.11(a) and Section 2.11(b).

2.13Inability to Determine Interest Rate.  If prior to the first day of any
Interest Period for any Eurodollar Loan:

(a)         the Administrative Agent shall have determined (which determination
shall be conclusive absent manifest error) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

(b)         the Administrative Agent shall have received notice from the
Required Lenders that by reason of any changes arising after the date of this
Agreement the Eurodollar Rate determined or to





37

--------------------------------------------------------------------------------

 



be determined for such Interest Period will not adequately and fairly reflect
the cost to such Lenders (as certified by such Lenders) of making or maintaining
their affected Loans during such Interest Period, the Administrative Agent shall
give telecopy notice thereof to the Borrower and the relevant Lenders as soon as
practicable thereafter.  If such notice is given (x) any Eurodollar Loans under
the relevant Facility requested to be made on the first day of such Interest
Period shall be made as ABR Loans, (y) any Loans under the relevant Facility
that were to have been converted on the first day of such Interest Period to
Eurodollar Loans shall be continued as ABR Loans and (z) any outstanding
Eurodollar Loans under the relevant Facility shall be converted, on the last day
of the then-current Interest Period with respect thereto, to ABR Loans.  Until
such notice has been withdrawn by the Administrative Agent (which action the
Administrative Agent will take promptly after the conditions giving rise to such
notice no longer exist), no further Eurodollar Loans under the relevant Facility
shall be made or continued as such, nor shall the Borrower have the right to
convert Loans under the relevant Facility to Eurodollar Loans.

2.14Pro Rata Treatment and Payments.  (a)  Each borrowing by the Borrower from
the Lenders hereunder and each payment by the Borrower shall be made pro rata
according to the respective Loan Percentages of the relevant Lenders in respect
of each tranche of the Loans.  Subject to Sections 2.21(d)(iv) and Section
2.22(b)(2), each payment (including prepayments) in respect of principal,
interest or fees in respect of Loans shall be applied among tranches of Loans as
directed by the Borrower.  Each payment (including prepayments) in respect of
principal or interest in respect of any tranche of the Loans and each payment in
respect of fees payable hereunder shall be applied to the amounts of such
obligations owing to the Lenders with respect to such tranche, pro rata
according to the respective amounts then due and owing to such Lenders;
provided, the provisions of this sentence shall not be construed to apply to any
payment made pursuant to Sections 2.21 or 2.22, or obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant.

(b)         Payments.  The Borrower shall make each payment under any Loan
Document not later than 2:00 P.M., New York City time, on the day when due to
the Administrative Agent by wire transfer to the following account (or at such
other account or by such other means to such other address as Administrative
Agent shall have notified the Borrower in writing within a reasonable time prior
to such payment) in immediately available Dollars and without setoff or
counterclaim:

Bank Name: KeyBank

Address: 127 Public Square, Cleveland, OH 44114

ABA #: 041001039

Account #: 353321001011

Account Name: Welltower Inc.

(c)         Payment Dates.  If any payment hereunder (other than payments on
Eurodollar Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day.  If any
payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day.  In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.

(d)         Advancing Payments.  (i)  Unless the Administrative Agent shall have
been notified in writing by any Lender prior to a borrowing that such Lender
will not make the amount that





38

--------------------------------------------------------------------------------

 



would constitute its share of such borrowing available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount.  If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent.  A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be presumptively correct in the absence of manifest
error.  If such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall give notice of such fact to the
Borrower and the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans under
the relevant Facility, on demand, from the Borrower.  If the Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such borrowing.

(ii)         Unless the Administrative Agent shall have been notified in writing
by the Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the relevant Lenders their
respective pro rata shares of a corresponding amount.  If such payment is not
made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each relevant Lender to which any amount which was made available
pursuant to the preceding sentence, such amount with interest thereon at the
rate per annum equal to the daily average Federal Funds Effective Rate.  Nothing
herein shall be deemed to limit the rights of the Administrative Agent or any
Lender against the Borrower.

(e)         Application of Voluntary Prepayments.  Unless otherwise provided in
this Section or elsewhere in any Loan Document, all payments and any other
amounts received by an Administrative Agent from or for the benefit of the
Borrower shall be applied to repay the Obligations the Borrower
designates.  Amounts repaid or prepaid pursuant to this clause (e) or clause (f)
below on account of the Loans may not be reborrowed.

(f)         Application of Mandatory Prepayments.  Subject to the provisions of
clause (g) below with respect to the application of payments during the
continuance of an Event of Default, any payment made by the Borrower to an Agent
pursuant to Section 2.8 or any other prepayment of the Obligations required to
be applied in accordance with this clause (f) shall be applied: first, to repay
the outstanding principal balance of the Loans until paid in full in accordance
with Section 2.14(h), and second, the excess (if any) shall be retained by the
Borrower.

(g)         Application of Payments During an Event of Default.  Notwithstanding
anything herein to the contrary, following the occurrence and during the
continuance of an Event of Default, and notice thereof to the Administrative
Agent by the Borrower or the Required Lenders, all payments received on account
of the Obligations shall be applied by the Administrative Agent as follows:





39

--------------------------------------------------------------------------------

 



first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts payable to the Administrative Agent in
its capacity as such;

second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts payable to the Lenders (including fees and
disbursements and other charges of counsel) arising under the Loan Documents,
ratably among them in proportion to the respective amounts described in this
clause second payable to them;

third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause third payable to them;

fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and amounts owing with respect to Specified Hedge
Agreements and Cash Management Documents in each case ratably based upon the
respective aggregate amounts of all such Obligations owing in accordance with
the respective amounts thereof then due and payable;

fifth, to the payment in full of all other Obligations, in each case ratably
among the Administrative Agent and the Lenders based upon the respective
aggregate amounts of all such Obligations owing to them in accordance with the
respective amounts thereof then due and payable; and

finally, the balance, if any, after all Obligations have been paid in full, to
the Borrower or as otherwise required by Law;

provided, that, notwithstanding anything to the contrary set forth above, in no
event shall the proceeds of any Collateral owned, or any Guarantee Obligations
provided, by any Loan Party under any Loan Document be applied to repay or cash
collateralized any Excluded Swap Obligation with respect to such Loan Party.

(h)         Application of Payments Generally.  All repayments of any Loans
shall be applied first, to repay such Loans outstanding as ABR Loans or Loans
subject to a fixed rate of interest and then, to repay such Loans outstanding as
Eurodollar Loans, with those Eurodollar Loans having earlier expiring Interest
Periods being repaid prior to those having later expiring Interest
Periods.  Each optional prepayment on account of principal of and interest on
the Loans pursuant to Section 2.7 shall be applied to any installments thereof
as the Borrower shall determine.  Each mandatory prepayment on account of
principal of and interest on the Loans pursuant to Sections 2.8(a),  (b),  (c)
and (d) shall be applied first, to the payment required to be made on the
Maturity Date and second, to the remaining scheduled installments of principal
in inverse order of maturity.  If sufficient amounts are not available to pay in
cash all outstanding Obligations described in any priority level set forth in
this Section, the available amounts shall be applied, unless otherwise expressly
specified herein, to such Obligations ratably based on the proportion of the
Secured Parties’ interest in such Obligations.  Any priority level set forth in
this Section that includes interest shall include all such interest, whether or
not accruing after the filing of any petition in bankruptcy or the commencement
of any insolvency, reorganization or similar proceeding, and whether or not a
claim for post-filing or post-petition interest is allowed in any such
proceeding.  While an Event of Default is continuing, any payments or
prepayments received by Administrative Agent shall be applied under Section
2.14(g).

2.15Requirements of Law.  (a)  If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority first made, in each
case, subsequent to the date hereof:





40

--------------------------------------------------------------------------------

 



(i)         shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate hereunder;

(ii)        shall subject any Lender to any Taxes (other than (A) Non-Excluded
Taxes imposed on or with respect to any payment made by or on account of any
obligation of the Borrower hereunder, (B) Excluded Taxes (including any change
in rate of Excluded Taxes) and (C) Other Taxes) on or with respect to this
Agreement, or any Loan made by it or any letter of credit or participation
therein; or

(iii)       shall impose on such Lender any other condition affecting this
Agreement or Eurodollar Loans made by such Lender hereunder not otherwise
contemplated hereunder (other than with respect to any Taxes);

and the result of any of the foregoing is to increase the cost to such Lender by
an amount which such Lender reasonably deems in good faith to be material, of
making, converting into, continuing or maintaining Eurodollar Loans, or to
reduce any amount receivable hereunder in respect thereof, then, in any such
case, the Borrower shall promptly pay such Lender, any additional amounts
necessary to compensate such Lender for such increased cost or reduced amount
receivable.  If any Lender becomes entitled to claim any additional amounts
pursuant to this Section, it shall promptly notify the Borrower (with a copy to
the Administrative Agent) of the event by reason of which it has become so
entitled.

(b)         If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or liquidity or in
the interpretation or application thereof or compliance by such Lender or such
Lender’s holding company with any request or directive regarding capital
adequacy (whether or not having the force of law) from any Governmental
Authority made, in each case, subsequent to the date hereof shall have the
effect of reducing the rate of return on such Lender’s or such holding company’s
capital or liquidity as a consequence of its obligations hereunder to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such holding company’s policies with respect to capital
adequacy) by an amount deemed in good faith by such Lender to be material, then
from time to time, after submission by such Lender to the Borrower (with a copy
to the Administrative Agent) of a reasonably detailed written request therefor
(consistent with the detail provided by such Lender to similarly situated
borrowers), the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for such
reduction.

(c)         A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) with reasonable detail demonstrating how such amounts were
derived shall be presumptively correct in the absence of manifest
error.  Notwithstanding anything to the contrary in this Section, the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
amounts incurred more than six months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
provided that if the circumstances giving rise to such claim have a retroactive
effect, then such six-month period shall be extended to include the period of
such retroactive effect.  The obligations of the Borrower pursuant to this
Section shall survive the termination of this Agreement and the payment of the
Obligations.

(d)         Notwithstanding anything herein to the contrary, (i) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof and (ii) all requests, rules,





41

--------------------------------------------------------------------------------

 



guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case,
pursuant to Basel III, shall in each case be deemed to be a change in a
Requirement of Law, regardless of the date enacted, adopted, issued or
implemented.

2.16Taxes.  (a)  All payments made by or on behalf of the Borrower or any
Guarantor under this Agreement shall be made free and clear of, and without
deduction or withholding for or on account of, any Taxes, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority
responsible for administering taxes, excluding (i) Taxes imposed on or measured
by net income (however determined), franchise Taxes, and branch profits taxes,
in each case (A) imposed on the Administrative Agent or any Lender as a result
of a present, former or future connection between the Administrative Agent or
such Lender and the jurisdiction of the Governmental Authority imposing such Tax
or any political subdivision or taxing authority thereof or therein (other than
any such connection arising solely from the Administrative Agent or such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document), or (B) imposed
as a result of the Administrative Agent or any Lender being organized  under the
laws of or having its principal office or, in the case of any Lender, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof); (ii) any United States withholding Tax that (A)
is imposed on amounts payable to a Lender at the time such Lender becomes a
party to this Agreement or designates a new lending office (other than pursuant
to a request by the Borrower under Sections 2.19 or 2.20 of this Agreement),
except to the extent that such Lender (or its assignor, if any) was entitled at
the time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding Tax
pursuant to this Section or (B) or is attributable to such Lender’s failure to
comply with Section 2.16(d) and Section 2.16(e), and (iii) any United States
withholding Tax imposed under FATCA (together the amounts described in clauses
(i)-(iii) are the “Excluded Taxes”).  If any such Taxes that are not Excluded
Taxes (the “Non-Excluded Taxes”) or Other Taxes are required to be withheld from
any amounts payable by or on behalf of the Borrower or any Guarantor hereunder,
the amounts payable by the Borrower or such Guarantor shall be increased to the
extent necessary to yield the Administrative Agent or such Lender (after
deduction or withholding of all Non-Excluded Taxes and Other Taxes) interest or
any such other amounts payable hereunder at the rates or in the amounts
specified in this Agreement.

(b)         The Borrower shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent, timely reimburse the Administrative Agent for payment of
any Other Taxes.

(c)         Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for the account of the Administrative Agent or the relevant
Lender, as the case may be, a certified copy of an original official receipt
received by the Borrower showing payment thereof if such receipt is obtainable,
or, if not, other reasonable evidence of payment satisfactory to the
Administrative Agent.

(d)         Each Lender that is not a United States person (as such term is
defined in Section 7701(a)(30) of the Code) (a “Non-U.S. Lender”) shall deliver
to the Borrower and the Administrative Agent (or, in the case of a Participant,
to the Borrower and to the Lender from which the related participation shall
have been purchased) (i) two accurate and complete signed copies of IRS Form
W-8ECI, W-8EXP, W-8BEN or W-8BEN-E (claiming benefits under an applicable
treaty) or W-8IMY (together with any applicable underlying forms), whichever is
applicable, (ii) in the case of a Non-U.S. Lender claiming exemption from United
States federal withholding tax under Section 871(h) or 881(c) of the Code with
respect to payments of “portfolio interest”, a statement substantially in the
form of Exhibit F and two accurate and complete signed copies of IRS Form W-8BEN
or W-8BEN-E, or any subsequent versions or





42

--------------------------------------------------------------------------------

 



successors to such forms, in each case properly completed and duly executed by
such Non-U.S. Lender.  Such forms shall be delivered by each Non‑U.S. Lender on
or before the date it becomes a party to this Agreement (or, in the case of any
Participant, on or before the date such Participant purchases the related
participation), and from time to time thereafter upon the reasonable request of
the Borrower or the Administrative Agent.  In addition, each Non-U.S. Lender
shall deliver such forms promptly upon the obsolescence or invalidity of any
form previously delivered by such Non-U.S. Lender.  Notwithstanding any other
provision of this paragraph, a Non-U.S. Lender shall not be required to deliver
any form pursuant to this paragraph that such Non-U.S. Lender is not legally
able to deliver.

(e)         Each Lender that is a United States person (as such term is defined
in Section 7701(a)(30) of the Code) (a “U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent two accurate and complete signed copies of
IRS Form W-9, or any subsequent versions or successors to such form.  Such forms
shall be delivered by each U.S. Lender on or before the date it becomes a party
to this Agreement, and from time to time thereafter upon the reasonable request
of the Borrower or the Administrative Agent.  In addition, each U.S. Lender
shall deliver such forms promptly upon the obsolescence or invalidity of any
form previously delivered by such U.S. Lender.

(f)         The Borrower shall indemnify the Administrative Agent and any
Lender, within 30 days after the written demand therefor, for the full amount of
any Non-Excluded Taxes or Other Taxes (including any Non-Excluded Taxes or Other
Taxes imposed or asserted on amounts payable under this Section) payable or paid
by the Administrative Agent or Lender or required to be withheld or deducted
from a payment to the Administrative Agent or Lender and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes are
correctly or legally asserted by the relevant Governmental Authority.  A
certificate as to the amount of such amount or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent) or by the
Administrative Agent on its behalf of on behalf of a Lender, shall be conclusive
absent manifest error.

(g)         If any Secured Party determines, in good faith, that it has received
a refund of any Non-Excluded Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower have paid
additional amounts pursuant to this Section, it shall promptly pay over such
refund to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section with respect to the
Non-Excluded Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority.  Notwithstanding anything to
the contrary in this paragraph (g), in no event will the Administrative Agent or
Lender be required to pay any amount to the Borrower pursuant to this paragraph
(g) the payment of which would place the Lender or the Administrative Agent in a
less favorable net after-Tax position than the Lender or the Administrative
Agent would have been in if the indemnification payments or additional amounts
giving rise to such refund had never been paid.  This paragraph shall not be
construed to require the Administrative Agent or any Lender to make available
its Tax Returns (or any other information relating to its Taxes which it deems
confidential) to the Borrower or any other Person.

(h)         Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Non-Excluded Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Non-Excluded Taxes and
without limiting the obligation of the Borrower to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
10.6 relating to the maintenance of a Participant Register and (iii)





43

--------------------------------------------------------------------------------

 



any Excluded Taxes attributable to such Lender, in each case, that are payable
or paid by the Administrative Agent in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (h). The agreements in this
paragraph (h) shall survive the resignation and/or replacement of the
Administrative Agent.

(i)         If a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by Law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this paragraph, FATCA shall include any amendments made to FATCA after the date
of this Agreement.

(j)         The agreements in this Section shall survive the termination of this
Agreement and the payment of the Obligations.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

2.17Indemnity.  The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense (other than lost profits,
including the Applicable Margin) that such Lender may actually sustain or incur
as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment, conversion or continuation of Eurodollar Loans on a day that is not
the last day of an Interest Period with respect thereto.  A reasonably detailed
certificate as to (showing in reasonable detail the calculation of) any amounts
payable pursuant to this Section submitted to the Borrower by any Lender shall
be presumptively correct in the absence of manifest error.  This covenant shall
survive the termination of this Agreement and the payment of the Obligations.

2.18Illegality.  Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof, in each case, made after the date hereof, shall make it unlawful for
any Lender to make or maintain Eurodollar Loans as contemplated by this
Agreement, such Lender shall promptly give notice thereof to the Administrative
Agent and the Borrower, and (a) the commitment of such Lender hereunder to make
Eurodollar Loans, continue Eurodollar Loans as such and convert ABR Loans to
Eurodollar Loans shall be suspended during the period of such illegality and (b)
such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be





44

--------------------------------------------------------------------------------

 



converted automatically to ABR Loans on the respective last days of the then
current Interest Periods with respect to such Loans or within such earlier
period as required by law.

If any such conversion of a Eurodollar Loan occurs on a day which is not the
last day of the then current Interest Period with respect thereto, the Borrower
shall pay to such Lender such amounts, if any, as may be required pursuant to
Section 2.17.

2.19Mitigation of Costs; Change of Lending Office.  Each Lender agrees that,
upon the occurrence of any event giving rise to the operation of Section 2.15,
2.16(a), 2.17 or 2.18 with respect to such Lender, it will, if requested by the
Borrower, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event with the object of avoiding the consequences of such event; provided that
no such designation is made on terms that, in the sole judgment of such Lender,
subject such Lender and its lending office(s) to any unreimbursed costs or are
otherwise disadvantageous to such Lender and its lending office(s); provided,
 further, that nothing in this Section shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender pursuant to Section
2.15, 2.16(a) or 2.18.

2.20Replacement of Lenders.  The Borrower shall be permitted to replace with a
financial institution any Lender that (a) requests reimbursement for amounts
owing pursuant to Section 2.15, 2.16 or 2.17 (to the extent a request made by a
Lender pursuant to the operation of Section 2.17 is materially greater than
requests made by other Lenders) or gives a notice of illegality pursuant to
Section 2.18, (b) defaults in its obligation to make Loans hereunder, or (c)
that has refused to consent to any waiver or amendment with respect to any Loan
Document that requires the consent of each Lender directly affected thereby or
of each Lender and has been consented to by the Required Lenders; provided that
(i) such replacement does not conflict with any Requirement of Law, (ii) the
replacement financial institution shall purchase, at par, all Loans and other
amounts owing to such replaced Lender on or prior to the date of replacement,
(iii) the Borrower shall be liable to such replaced Lender under Section 2.17
(as though Section 2.17 were applicable) if any Eurodollar Loan owing to such
replaced Lender shall be purchased other than on the last day of the Interest
Period relating thereto, (iv) the replacement financial institution, if not
already a Lender, shall be reasonably satisfactory to the Administrative Agent
to the extent that an assignment to such replacement financial institution of
the rights and obligations being acquired by it would otherwise require the
consent of the Administrative Agent pursuant to Section 10.6(b), (v) the
replaced Lender shall be obligated to make such replacement in accordance with
the provisions of Section 10.6, (vi) the Borrower shall pay all additional
amounts (if any) required pursuant to Section 2.15 or 2.16, as the case may be,
in respect of any period prior to the date on which such replacement shall be
consummated, (vii) if applicable, the replacement financial institution shall
consent to such amendment or waiver, (viii) in the case of any such assignment
resulting from a claim for reimbursement under Section 2.15 or Section 2.16,
such assignment will result in a reduction in such reimbursement thereafter;
(ix) any such replacement shall not be deemed to be a waiver of any rights that
the Borrower, the Administrative Agent or any other Lender shall have against
the replaced Lender, and (x) the replacement financial institution shall be an
Eligible Assignee.

2.21[Reserved].

2.22[Reserved].  

2.23[Reserved].

2.24Nature and Extent of Borrower’s Liability.  The Borrower hereby subordinates
any claims, including any rights at law or in equity to payment, subrogation,
reimbursement, exoneration, contribution, indemnification or set off, that it
may have at any time against any other Loan Party, howsoever arising, to





45

--------------------------------------------------------------------------------

 



the satisfaction in full of all Obligations (other than contingent
indemnification obligations not yet due and payable).

SECTION 3.      REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans, the Parent Companies and the Borrower hereby jointly represents and
warrants (as to itself and each of its Subsidiaries) to the Agents and each
Lender, which representations and warranties shall be deemed made on the Closing
Date (immediately after giving effect to the Transactions) and on the date of
each borrowing of Loans hereunder, that:

3.1Corporate Existence; Compliance with Law.  (a)  Except as set forth on
Schedule 3.1(a), each Loan Party and each of its Restricted Subsidiaries (i) is
duly and solely organized, validly existing and in good standing under the laws
of the jurisdiction of its organization, (ii) is duly qualified to do business
as a foreign entity and in good standing under the laws of each jurisdiction
where such qualification is necessary, except where the failure to be so
qualified or in good standing would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect, (iii) has all requisite power and
authority and the legal right to own, pledge, mortgage and operate its property,
to lease or sublease any property it operates under a Lease or sublease, as
applicable, and to conduct its business as now or currently proposed to be
conducted, except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect, (iv) is in compliance with all applicable
Requirements of Law and Healthcare Laws, except where the failure to be in
compliance would not reasonably be expected to have a Material Adverse Effect,
and (v) has all necessary Permits and Primary Licenses from or by, has made all
necessary filings with, and has given all necessary notices to, each
Governmental Authority having jurisdiction, to the extent required for such
ownership, lease, sublease, operation, occupation or conduct of business, except
where the failure to obtain such Permits and Primary Licenses, make such filings
or give such notices, in the aggregate, could not reasonably be expected to have
a Material Adverse Effect.

(b)         Except as set forth on Schedule 3.1(b), each Healthcare Facility (i)
is being operated as an assisted living, skilled nursing or independent living
facility, (ii) is in conformance in all material respects with all insurance,
reimbursement and cost reporting requirements, and (iii) is in compliance with
all applicable Requirements of Law and Healthcare Laws (giving effect to any
waivers thereof currently in place), including all Primary Licenses, except, in
each case, where the failure to be in conformance or compliance would not
reasonably be expected to have a Material Adverse Effect. Notwithstanding the
foregoing, each Healthcare Facility has a provider agreement that is in full
force and effect under Medicare and/or Medicaid, except where the failure to do
so would be limited to one or more Healthcare Facilities accounting in the
aggregate for less than 5% of Consolidated EBITDAR of GHLLC.  There is no
threatened in writing, existing or pending revocation, suspension, termination,
probation, restriction, limitation, or nonrenewal proceeding by any Third-Party
Payor Program, to which any Loan Party or any Restricted Subsidiary may
presently be subject, except as could not reasonably be expected to have a
Material Adverse Effect.

(c)         Except as set forth on Schedule 3.1(c), all Primary Licenses
necessary for using and operating the Healthcare Facilities for the uses
described in clause (b), above, are either held by the Loan Parties or the
Subsidiaries, or in the name of the applicable Loan Party or Subsidiary, as
required under applicable Requirements of Law, and are in full force and effect,
unless failure to have same could not reasonably be expected to have a Material
Adverse Effect.

(d)         To the Loan Parties’ knowledge, with respect to any Healthcare
Facility, there are no proceedings by any Governmental Authority or notices
thereof that are reasonably likely directly or indirectly, or with the passage
of time (i) to have a material adverse impact on the Loan Parties’ or the
Subsidiaries’ ability to accept and/or retain patients or residents or operate
such





46

--------------------------------------------------------------------------------

 



Healthcare Facility for its current use or result in the imposition of a fine, a
sanction, a lower rate certification or a lower reimbursement rate for services
rendered to eligible patients or residents, except to the extent that the same
could not reasonably be expected to have a Material Adverse Effect, and, with
respect to the Loan Parties’ or the Subsidiaries’ ability to accept and/or
retain patients or residents or operate such Healthcare Facility, reimbursement
for which is provided under Medicare or Medicaid, except to the extent that the
same could not be reasonably likely to have an adverse impact on one or more
Healthcare Facilities accounting in the aggregate for more than 5% of the
Consolidated EBITDAR of GHLLC, (ii) to modify, limit or result in the transfer,
suspension, revocation or imposition of probationary use of any of the Permits
or Primary Licenses, other than a transfer of such Permit or Primary License to
a new location or to any Loan Party if such Permit or Primary License is not
already held by such Loan Party, except to the extent same would not be
reasonably likely to have a Material Adverse Effect, or (iii) to affect any Loan
Party’s or Subsidiary’s continued participation in the applicable Third-Party
Payor Programs, or any successor programs thereto, except to the extent that the
same could not reasonably be expected to have a Material Adverse Effect, and,
with respect to any Loan Party’s or Subsidiary’s continued participation in
Medicare or Medicaid, except to the extent that the same could not reasonably be
expected to affect one or more Healthcare Facilities accounting in the aggregate
for more than 5% of the Consolidated EBITDAR of GHLLC.

(e)         With respect to any Healthcare Facility, except as set forth on
Schedule 3.1(e), no Healthcare Facility currently has outstanding any violation,
and no statement of charges or deficiencies has been made or penalty enforcement
action has been undertaken each that remain outstanding against any Healthcare
Facility, any Loan Party, any Subsidiary or against any officer, director,
partner, member or stockholder of the Borrower, by any Governmental Authority,
and there have been no violations threatened in writing against any Healthcare
Facility’s, or any Loan Party’s or any Subsidiary’s certification for
participation in applicable Third-Party Payor Programs that remain open or
unanswered except to the extent same could not reasonably be expected to have a
Material Adverse Effect and, with respect to any Healthcare Facility’s or any
Loan Party’s certificate for participation in Medicare or Medicaid, except to
the extent that the same could not reasonably be expected to affect one or more
Healthcare Facilities accounting in the aggregate for more than 5% of the
Consolidated EBITDAR of Ultimate Parent.

(f)         With respect to any Healthcare Facility, (i) there are no current,
pending or outstanding Third-Party Payor Programs reimbursement audits, appeals
or recoupment efforts actually pending at any Healthcare Facility and (ii) to
the Loan Parties’ knowledge, there are no years that are subject to an open
audit in respect of any Third-Party Payor Program, other than customary audit
rights pursuant to an Insurer’s program, which, in the case of clauses (i) and
(ii), could reasonably be expected to have a Material Adverse Effect and, with
respect to any such open audit in respect of Medicare or Medicaid (other than
customary audit rights pursuant to Medicare or Medicaid), could reasonably be
expected to adversely affect one or more Healthcare Facilities accounting in the
aggregate for more than 5% of the Consolidated EBITDAR of Ultimate Parent. No
Loan Party nor any Subsidiary (i) has received federal funds authorized under
the Hill-Burton Act (42 U.S.C. 291, et seq.), as it may be amended or (ii) is a
participant in any federal or state program whereby any governmental agency may
have the right to recover funds by reason of the advance of federal or state
funds.

3.2Loan Documents and Lease Amendment Agreements.  (a)  The execution, delivery
and performance by each Loan Party of the Loan Documents and Lease Amendment
Agreements to which it is a party and the consummation of the other transactions
contemplated therein (i) are within such Loan Party’s corporate or similar
powers and, at the time of execution thereof, have been duly authorized by all
necessary corporate and similar action, (ii) do not (A) contravene such Loan
Party’s organizational or governing documents, (B) violate any applicable
Requirement of Law in any material respect, (C) conflict with, contravene,
constitute a default or breach under, or result in or permit the termination or
acceleration





47

--------------------------------------------------------------------------------

 



of, any material Contractual Obligation (including the Material Master Leases)
of any Loan Party or any of their Restricted Subsidiaries other than those that
(x) have been permanently waived or consented to in writing by the applicable
counterparty or (y) would not, in the aggregate, have a Material Adverse Effect
or (D) result in the imposition of any Lien (other than a Lien permitted by
Section 7.2) upon any property of any Loan Party or any of their Restricted
Subsidiaries and (iii) do not require any Permit of, or filing with, any
Governmental Authority or any consent of, or notice to, any Person, other than
(A) with respect to the Loan Documents, the filings required to perfect the
Liens created by the Loan Documents, (B) those listed on Schedule 3.2 and that
have been, or will be prior to the Closing Date, obtained or made, copies of
which have been, or, upon request, will be, prior to the Closing Date, made
available or delivered to the Administrative Agent, and each of which on the
Closing Date, will be in full force and effect, and (C) those which the failure
to obtain would not result in a Material Adverse Effect. The Material Master
Leases are valid, binding and enforceable according to their terms.

(b)         From and after its delivery to the Administrative Agent, each Loan
Document that has been duly executed and delivered to the other parties thereto
by each Loan Party thereto, is the legal, valid and binding obligation of such
Loan Party and is enforceable against such Loan Party in accordance with its
terms except to the extent limited by general principles of equity and by
bankruptcy, insolvency, fraudulent conveyance or other similar laws affecting
creditors’ rights generally.

3.3Financial Statements.  (a)    The Audited Financial Statements were prepared
in accordance with GAAP consistently applied throughout the period covered
thereby, except as otherwise expressly noted therein; and (ii) fairly present in
all material respects the financial condition of Ultimate Parent and its
Subsidiaries, as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the periods covered thereby, except as otherwise expressly noted therein.

(b)         The unaudited Consolidated balance sheets with respect to Ultimate
Parent dated March 31, 2016, and the related Consolidated statements of income
or operations and cash flows for the fiscal quarter ended on that date, in each
case, (x) were prepared in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein, and (y)
fairly present in all material respects the financial condition of Ultimate
Parent and its Subsidiaries, as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (x)
and (y), to the absence of footnotes and to normal year-end audit adjustments.

(c)         The Consolidated pro forma balance sheet of Ultimate Parent and its
Subsidiaries as at March 31, 2016, and the related Consolidated pro forma
statements of income and cash flows of Ultimate Parent and its Subsidiaries for
the twelve months then ended, certified by the chief financial officer or
treasurer of Ultimate Parent, copies of which have been furnished to each
Lender, fairly present in all material respects the Consolidated pro forma
financial condition of Ultimate Parent and its Subsidiaries as at such date and
the Consolidated pro forma results of operations of Ultimate Parent and its
Subsidiaries for the period ended on such date, in each case giving effect to
the Transactions, all in accordance with GAAP.

(d)         The annual business plan and the Consolidated forecasted projections
of Ultimate Parent and its Subsidiaries were prepared in good faith on the basis
of the assumptions stated therein, which assumptions were believed to be
reasonable in light of the conditions existing at the time of delivery of such
forecasts, it being understood that actual results may vary from such forecasts
and that such variations may be material.





48

--------------------------------------------------------------------------------

 



3.4Material Adverse Effect.  Since December 31, 2015, there have been no events,
circumstances, developments or other changes in facts that would, in the
aggregate, have a Material Adverse Effect.

3.5Solvency.  Both before and after giving effect to (a) the disbursement of the
proceeds of the Loans, (b) the consummation of the Transactions and (c) the
payment and accrual of all transaction costs in connection with the foregoing
and any contribution and indemnification between such Person, the Parent
Companies, the Borrower and the Restricted Subsidiaries, on a Consolidated
basis, are Solvent.

3.6Litigation.  Except as disclosed on Schedule 3.6, there are no pending (or,
to the knowledge of any Loan Party, threatened) actions, investigations, suits,
proceedings, audits, claims, demands, orders or disputes affecting the Loan
Parties or any Restricted Subsidiary with, by or before any Governmental
Authority other than those that could not reasonably be expected to, in the
aggregate, have a Material Adverse Effect.

3.7Taxes.  Except as set forth on Schedule 3.7 for which reserves shall be
established upon the reasonable request of the Administrative Agent, or for such
matters as would not reasonably be expected individually or in the aggregate to
cause a Material Adverse Effect, all federal, state, local and foreign income
and franchise and other material tax returns, reports and statements
(collectively, the “Tax Returns”) required to be filed by any Loan Party or any
Restricted Subsidiary have been filed in its own name with the appropriate
Governmental Authorities in all jurisdictions in which such Tax Returns are
required to be filed, all such Tax Returns are true and correct in all material
respects, and all Taxes, charges and other impositions reflected therein or
otherwise due and payable have been paid prior to the date on which any
Liability may be added thereto for non-payment thereof except for those
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves are maintained on the books of the appropriate Loan
Party or any Restricted Subsidiary in accordance with GAAP. Other than as set
forth on Schedule 3.7, no material Tax Return is under audit or examination by
any Governmental Authority and no written notice of such an audit or examination
or any written assertion of any claim for material Taxes has been given or made
by any Governmental Authority. Except as set forth on Schedule 3.7, or for such
matters as would not reasonably be expected individually or in the aggregate to
cause a Material Adverse Effect, proper and accurate amounts have been withheld
by each Loan Party or any Restricted Subsidiary from their respective employees
for all periods in full and complete compliance with the Tax, social security
and unemployment withholding provisions of applicable Requirements of Law and
such withholdings have been timely paid to the respective Governmental
Authorities. No Tax Affiliate has participated in a “reportable transaction”
within the meaning of Treasury Regulation Section 1.6011-4(b) or has been a
member of an affiliated, combined or unitary group other than the group of which
a Tax Affiliate is the common parent.

The Borrower is treated as a partnership for U.S. federal income tax purposes
and for all applicable state income tax purposes and has not made any election
to be treated as an association taxable as a corporation under the Code or under
any corresponding provision of federal, state or local tax law.

To the extent required to be paid on or prior to the Closing Date, all Other
Taxes required to be paid in connection with the granting of the security
interest under the Loan Documents have been paid or will be paid on the Closing
Date.

3.8Margin Regulations.  No Loan Party is engaged in the business of extending
credit for the purpose of, and no proceeds of any Loan or other extensions of
credit hereunder will be used for the purpose of, buying or carrying margin
stock (within the meaning of Regulation U of the Board) or extending credit to
others for the purpose of purchasing or carrying any such margin stock, in each
case in contravention of Regulation T, U or X of the Board.





49

--------------------------------------------------------------------------------

 



3.9No Burdensome Obligations; No Defaults.  No Loan Party nor any Restricted
Subsidiary is a party to any Contractual Obligation, no Loan Party nor any
Restricted Subsidiary has organizational or governing documents containing
obligations, and, to the knowledge of the Loan Parties, there are no applicable
Requirements of Law, in each case the compliance with which would have, in the
aggregate, a Material Adverse Effect.  No Loan Party nor any Restricted
Subsidiary (and, to the knowledge of each Loan Party, no other party thereto) is
in default under or with respect to any Contractual Obligation of any Loan Party
or any Restricted Subsidiary, other than those that would not, in the aggregate,
have a Material Adverse Effect.

3.10Investment Company Act.  No Loan Party nor any Restricted Subsidiary is an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company”, as such terms are defined in the
Investment Company Act of 1940.

3.11Labor Matters.  There are no strikes, work stoppages, slowdowns or lockouts
existing, pending (or, to the knowledge of any Loan Party, threatened) against
or involving any Loan Party or any Restricted Subsidiary, except, for those that
would not, in the aggregate, have a Material Adverse Effect.  Except as set
forth on Schedule 3.11, as of the Closing Date, (a) there is no collective
bargaining or similar agreement with any union, labor organization, works
council or similar representative covering any employee of any Loan Party, (b)
no petition for certification or election of any such representative is existing
or pending with respect to any employee of any Loan Party or any Restricted
Subsidiary and (c) no such representative has sought certification or
recognition with respect to any employee of any Loan Party or any Restricted
Subsidiary.

3.12ERISA.  (a)  Each Benefit Plan and Multiemployer Plan, and each trust
thereunder, intended to qualify for tax exempt status under Section 401 or 501
of the Code or other Requirements of Law so qualifies. Except for those that
would not, in the aggregate, have a Material Adverse Effect, (x) each Benefit
Plan is in compliance with applicable provisions of ERISA, the Code and other
Requirements of Law, (y) there are no existing or pending (or to the knowledge
of any Loan Party, threatened) claims (other than routine claims for benefits in
the normal course), sanctions, actions, lawsuits or other proceedings or (to the
knowledge of any Loan Party) investigation involving any Benefit Plan and, to
the knowledge of any Loan Party, Multiemployer Plan, to which any Loan Party or
any Restricted Subsidiary incurs or otherwise has or could have an obligation or
any Liability and (z) no ERISA Event is reasonably expected to occur. On the
Closing Date, no ERISA Event has occurred in connection with which obligations
and liabilities (contingent or otherwise) remain outstanding.  Except for such
liabilities that would not, in the aggregate, have a Material Adverse Effect, no
ERISA Affiliate would have any Withdrawal Liability as a result of a complete
withdrawal, as of the Closing Date, from any Multiemployer Plan.

(b)         Schedule 3.12(b) sets forth, as of the Closing Date, a complete and
correct list of, and that separately identifies all Foreign Pension Plans.  Each
Foreign Pension Plan, and each trust thereunder, intended to qualify for tax
exempt status under any Requirements of Law so qualifies.  Except for those that
would not, in the aggregate, have a Material Adverse Effect, each Foreign
Pension Plan is in compliance with all requirements of law applicable thereto
and the respective requirements of the governing documents for such plan.   No
Loan Party has engaged in a transaction which would subject any Loan Party,
directly or indirectly, to a tax or civil penalty that could reasonably be
expected to result in a Material Adverse Effect.  With respect to each Foreign
Pension Plan, reserves have been established in the financial statements
furnished to Lenders in respect of any unfunded liabilities in accordance with
applicable law and prudent business practice or, where required, in accordance
with ordinary accounting practices in the jurisdiction in which such Foreign
Pension Plan is maintained. The aggregate unfunded liabilities with respect to
such Foreign Pension Plans will not result in liability of the Borrower that
could reasonably be expected to result in a Material Adverse Effect.





50

--------------------------------------------------------------------------------

 



3.13Environmental Matters.  Except for such matters as would not reasonably be
expected individually or in the aggregate to cause a Material Adverse Effect,
(i) the operations of each Loan Party and each Restricted Subsidiary are and
have been in compliance with all applicable Environmental Laws, including
obtaining, maintaining and complying with all Permits required by any applicable
Environmental Law, (ii) no Loan Party nor any Restricted Subsidiary is subject
to or has received written notice of any Environmental Claim, or to its
knowledge been threatened with any potential Environmental Claim, excluding any
Environmental Claim which has been fully resolved with no further obligations on
the part of said Loan Party or Restricted Subsidiary, (iii) no Loan Party or
Restricted Subsidiary has received notice from a Governmental Authority that a
Lien in favor of such Governmental Authority has attached to any Property of any
Loan Party or Restricted Subsidiary, securing, in whole or part, Environmental
Liabilities, (iv) there has been no Release, or to the knowledge of any Loan
Party, threatened Release, on, under or migrating to or from any real property
currently, or to the knowledge of any Loan Party, formerly, owned, leased,
subleased, operated, or otherwise occupied by any Loan Party or any Restricted
Subsidiary that is likely to result in any Loan Party or Restricted Subsidiary
incurring Environmental Liabilities, and (v) to the knowledge of any Loan Party,
there are no facts, circumstances or conditions arising out of or relating to
the operations of any Loan Party or any Restricted Subsidiary or real property
currently or, to the knowledge of any Loan Party, formerly owned, leased,
subleased, operated or otherwise occupied by or for any Loan Party or any
Restricted Subsidiary that would be reasonably expected to result in any Loan
Party or any Restricted Subsidiary incurring Environmental Liabilities.

3.14Intellectual Property.  To the knowledge of each Loan Party, except as could
not reasonably be expected individually or in the aggregate to cause a Material
Adverse Effect, (a) each Loan Party and each Restricted Subsidiary owns or
licenses all Intellectual Property that is  necessary for the operations of its
business, (b) the conduct and operations of the businesses of each Loan Party
and each Restricted Subsidiary does not infringe, misappropriate, dilute,
violate or otherwise impair any Intellectual Property owned by any other Person
and (c) no other Person has contested any right, title or interest of any Loan
Party or any Restricted Subsidiary in or to any Intellectual Property, other
than, in each case, as cannot reasonably be expected to affect the Loan
Documents and the transactions contemplated therein. Except for matters which
are not reasonably expected to, in the aggregate, have a Material Adverse
Effect, there are (x) no pending (or, to the knowledge of any Loan Party,
threatened) actions, investigations, suits, proceedings, audits, claims,
demands, orders or disputes affecting any Loan Party or any Restricted
Subsidiary, (y) no judgment or order rendered by any competent Governmental
Authority, and (z) no settlement agreement or similar Contractual Obligation
entered into by any Loan Party or any Restricted Subsidiary, in each case, with
respect to Intellectual Property owned by any Loan Party or any Restricted
Subsidiary and/or based on a claim of infringement, misappropriation, dilution,
violation or impairment or contest of Intellectual Property owned by a third
party, and no Loan Party knows of any valid bases for any such claim.

3.15Title; Real Property.  (a)  Set forth on Schedule 3.15 is, as of the Closing
Date, (i) a complete and accurate list of all Healthcare Facilities and other
material real property in which any Loan Party and any Restricted Subsidiary
owns a leasehold, joint venture or other interest, and (ii) each Contractual
Obligation made by a Loan Party or a Restricted Subsidiary, whether contingent
or otherwise, to Dispose of such real property on or after the date hereof.

(b)         Each Loan Party and each Restricted Subsidiary has good and
marketable, valid, and binding and enforceable leasehold interests in all leased
real property that is purported to be leased by it as set forth on Schedule 3.15
and owns or leases all of its personal property (other than Intellectual
Property) regardless of the location of such personal property, in each case,
free and clear of all Liens other than Liens permitted under Section 7.2 (other
than Section 7.2(c)) and such real property and personal property constitutes
all property (other than Intellectual Property) necessary to conduct the
business as currently conducted.





51

--------------------------------------------------------------------------------

 



3.16Full Disclosure.  The information (other than projections and statements of
a general economic or general industry nature) prepared or furnished in writing
by or on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with any Loan Document or any other transaction contemplated therein
(in each case, as modified or supplemented by other information so furnished),
taken as a whole, does not contain any untrue statement of a material fact or
omit to state a material fact necessary to make the statements contained
therein, in light of the circumstances when made, not materially misleading,
when considered in their entirety; provided,  however, that projections
contained therein are not to be viewed as factual and that actual results during
the periods covered thereby may differ from the results set forth in such
projections by a material amount.

3.17Patriot Act; OFAC. (a)  To the extent applicable, each Loan Party and its
Subsidiaries are in compliance in all material respects with (i) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended), and any other enabling legislation or executive order
relating thereto, and (ii) the PATRIOT Act.

(b)         No Loan Party or any of its Subsidiaries (or officer or director
thereof) and, to the knowledge of the Loan Parties, no direct or indirect parent
or joint venture thereof (or director or officer of such direct and indirect
parent or joint venture), (i) is currently the subject of any Sanctions, (ii) is
located, organized or residing in any Designated Jurisdiction, or (iii) is or
has been (within the previous five years) engaged in any transaction with any
Person who is now or was then the subject of Sanctions or who is located,
organized or residing in any Designated Jurisdiction.  No Loan, nor the proceeds
from any Loan, is being or has been used, directly or, to the knowledge of the
Loan Parties, indirectly, to lend, contribute, provide or has otherwise made
available to fund any activity or business in any Designated Jurisdiction or to
fund any activity or business of any Person located, organized or residing in
any Designated Jurisdiction or who is the subject of any Sanctions, or in any
other manner that will result in any violation by any Person (including any
Lender or the Administrative Agent) of Sanctions.  No part of the proceeds of
the Loans made hereunder will be used by any Loan Party or its Affiliates,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office or anyone else acting in an official capacity in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

3.18No Default.  No Default or Event or Default has occurred and is continuing.

3.19Use of Proceeds.  The Borrower shall use the proceeds (i) to finance the
Refinancing; (ii) to pay all related fees and expenses associated with the
foregoing and (iii) for working capital and general corporate purposes.

3.20Insurance.  Schedule 3.20 sets forth, as of the Closing Date, a true,
complete and correct description of all general liability, casualty, property
and business interruption insurance maintained by each Loan Party for itself or
for the Restricted Subsidiaries as of the Closing Date.  As of the Closing Date,
such insurance is in full force and effect and all premiums have been duly
paid.  As of the date hereof, the Loan Parties and the Restricted Subsidiaries
have insurance in such amounts and covering such risks and liabilities as is
customary with companies in the same or similar businesses operating in the same
or similar locations.

3.21Reportable Transactions.  Neither the Borrower nor any of its Restricted
Subsidiaries expects to identify one or more of the Loans under this Agreement
as a “reportable transaction” on IRS Form 8886 filed with the U.S. Tax Returns
for purposes of Section 6011, 6111 or 6112 of the Code or the Treasury
regulations promulgated thereunder.





52

--------------------------------------------------------------------------------

 



3.22Security Documents.  (a)  The Guarantee and Collateral Agreement is
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties, a legal and valid security interest (with the priority
specified in the Intercreditor Agreement) in the Collateral as provided in the
Guarantee and Collateral Agreement described therein (including any proceeds of
any item of Collateral), subject to no Liens other than Liens permitted by
Section 7.2.  In the case of (i) the Pledged Securities described in the
Guarantee and Collateral Agreement, when any stock certificates or notes, as
applicable, representing such Pledged Securities are delivered to the Collateral
Agent and (ii) the other Collateral described in the Guarantee and Collateral
Agreement, when financing statements in appropriate form are filed in the
offices specified on Schedule 3.22(a) (which financing statements have been duly
completed and delivered to the Collateral Agent), recordation of the security
interest of the Collateral Agent on behalf of the Secured Parties has been made
in the United States Patent and Trademark Office or the Copyright Office, and
such other filings as are specified on Schedule 3.22(a) are made, the Collateral
Agent shall have a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in such Collateral (including any
proceeds of any item of Collateral) (solely to the extent a security interest in
such Collateral can be perfected through the filing of financing statements in
the offices specified on Schedule 3.22(a), the recordation of the security
interest of the Collateral Agent on behalf of the Secured Parties in the United
States Patent and Trademark Office and the other filings specified on Schedule
3.22(a), and through the delivery of the Pledged Securities required to be
delivered on the Closing Date), as security for the Obligations, in each case
prior and superior in right to any other Person (except with respect Customary
Permitted Liens).

(b)         Upon the execution and delivery of any Closing Date Mortgage and any
Mortgage to be executed and delivered pursuant to Section 6.10(b), such Mortgage
shall be effective to create in favor of the Collateral Agent for the benefit of
the Secured Parties a legal and valid Lien on the mortgaged property described
therein and proceeds thereof; and when such Mortgage is filed in the recording
office designated by the Borrower, such Mortgage shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such mortgaged property and the proceeds thereof, as
security for the Obligations (as defined in the relevant Mortgage), in each case
prior and superior in right to any other Person (except with respect to Liens
permitted by Section 7.2).

SECTION 4.      CONDITIONS PRECEDENT

The obligation of each Lender to make the Loans on the Closing Date is subject
to the satisfaction (or waiver) of (i) each of the conditions precedent set
forth in the Initial Lenders Terms and (ii) each of the following conditions
precedent, in each case on or prior to the Commitment Termination Date:

(a)         Credit Agreement.  The Administrative Agent shall have received this
Agreement, executed and delivered by the Administrative Agent, the Parent
Companies, the Borrower and each Lender whose name appears on the signature
pages hereof.

(b)         Security Documents.  The Administrative Agent shall have received
(i) the Guarantee and Collateral Agreement, executed and delivered by the
parties thereto, (ii) the Intercreditor Agreement, executed and delivered by the
parties thereto, (iii) the Closing Date Mortgages and (iv) the Master Lease
Intercreditor Agreements, executed and delivered by the parties thereto, in form
reasonably satisfactory to the Administrative Agent and on terms consistent with
those provided in each Lease Amendment Agreement, as applicable.

(c)         ABL Loan Documents.  Prior to or substantially simultaneously with
the making of Loans on the Closing Date, the Administrative Agent shall be
reasonably satisfied with the terms and conditions of the ABL Credit Agreement
(or an amendment thereto), executed by the parties thereto.





53

--------------------------------------------------------------------------------

 



(d)         Consummation of the Refinancing; Extinguishment of Liens.  On or
prior to the Closing Date and concurrently with the incurrence of the Loans,
Indebtedness under the Existing Credit Agreement shall have been repaid in full,
together with all fees and other amounts owing thereon and all commitments
thereunder shall have been terminated and all liens securing the obligations
under the Existing Credit Agreement shall have been terminated (or arrangements
reasonably satisfactory to the Administrative Agent for such termination shall
have been made). The Parent Companies, the Borrower and their Restricted
Subsidiaries shall have no Indebtedness for borrowed money outstanding as of the
Closing Date other than the Indebtedness under the Loan Documents and the other
Indebtedness permitted by Section 7.1.

(e)         Solvency Certificate.  The Administrative Agent shall have received
a solvency certificate signed by a Responsible Officer of Ultimate Parent,
substantially in the form of Exhibit G hereto.

(f)         Lien Searches.  The Collateral Agent shall have received the results
of recent lien searches on certain Loan Parties as agreed between the Collateral
Agent and the Loan Parties, and such search shall reveal no Liens on any of the
assets of such Loan Parties, except for Liens permitted by Section 7.2 or Liens
to be discharged on or prior to the Closing Date.

(g)         Closing Certificate.  The Administrative Agent shall have received a
certificate of each of the Parent Companies, the Borrower and each Subsidiary
Guarantor dated the Closing Date, substantially in the form of Exhibit D, with
appropriate insertions and attachments.

(h)         Insurance Certificates.  The Borrower shall have used commercially
reasonable efforts to deliver to the Administrative Agent a certificate in form
and substance reasonably satisfactory to the Administrative Agent from the
Borrower’s insurance broker demonstrating that the insurance required to be
maintained by Section 6.5 are in full force and effect, together with
endorsements naming the Collateral Agent, on behalf of the Secured Parties, as
additional insured or loss payee thereunder to the extent required by such
Section 6.5.

(i)         Financial Statements.  The Administrative Agent shall have received
(i) the Audited Financial Statements and (ii) unaudited Consolidated balance
sheets and related statements of income, changes in equity and cash flows of
Ultimate Parent for each subsequent fiscal quarter after December 31, 2015 ended
at least 45 days before the Closing Date.

(j)         Pro Forma Financial Statements.  The Administrative Agent shall have
received a pro forma Consolidated balance sheet and related pro forma
Consolidated statement of income of the Parent Companies, the Borrower and their
respective Restricted Subsidiaries as of and for the twelve-month period ending
on the last day of the most recently completed four-fiscal quarter period ended
at least 45 days prior to the Closing Date, prepared after giving effect to the
Transactions as if the Transactions had occurred as of such date (in the case of
such balance sheet) or at the beginning of such period (in the case of such
other financial statements).

(k)         Legal Opinions.  The Administrative Agent shall have received an
executed legal opinion of Skadden, Arps, Slate, Meagher & Flom LLP, counsel to
the Loan Parties, covering such customary matters incident to the transactions
contemplated by this Agreement as the Administrative Agent may reasonably
require and in form and substance reasonably satisfactory to the Administrative
Agent.

(l)         Pledged Stock; Stock Powers; Pledged Notes.  The Collateral Agent
shall have received (i) the certificates representing the shares, if any, of
Capital Stock of each Parent Company (other than Ultimate Parent) and the
Borrower and (to the extent required by the terms of the Guarantee and
Collateral Agreement) each of the Borrower’s Subsidiaries pledged to the
Collateral Agent pursuant to





54

--------------------------------------------------------------------------------

 



(and, in the case of the Capital Stock of any Foreign Subsidiary, subject to the
limitations of) the Guarantee and Collateral Agreement, together with an undated
stock power for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof and (ii) each promissory note (if any) required
to be pledged to the Collateral Agent pursuant to the Guarantee and Collateral
Agreement endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof.

(m)         Filings, Registrations and Recordings.  Each document (including,
without limitation, any UCC financing statement) required by the Security
Documents to be filed, registered or recorded in order to create in favor of the
Collateral Agent for the benefit of the Secured Parties, a Lien (with the
priority specified in the Intercreditor Agreements) on the Collateral described
therein (subject to Liens permitted by Section 7.2), shall have been delivered
to the Collateral Agent in proper form for filing, registration or recordation.

(n)         Master Lease Amendments.  The Administrative Agent shall have
received copies of the Lease Amendment Agreements, in each case executed by the
parties thereto, in form and substance reasonably acceptable to the Lenders.

(o)         Fees.  All fees and reasonable out-of-pocket expenses, to the extent
due and payable and invoiced at least 1 Business Day prior to the Closing Date,
shall have been paid.

(p)         Representations and Warranties.  On the Closing Date, each of the
representations and warranties set forth in Section 3 shall be true and correct
in all respects (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date).

(q)         Borrowing Notice.  The Administrative Agent shall have received an
irrevocable notice of borrowing in accordance with Section 2.3 and substantially
in the form of Exhibit A-1 hereto.

(r)         Attestation Certificate.  The Administrative Agent shall have
received a certificate attesting to the compliance with clauses (c), (d), (p),
(t) and (u) of this Section on the Closing Date and attesting to the
authenticity of the documents delivered under clauses (c) and (n) from a
Responsible Officer of Ultimate Parent.

(s)         USA Patriot Act.  The Administrative Agent shall have received, at
least 3 Business Days prior to the Closing Date, from each of the Loan Parties
documentation and other information reasonably requested in writing by the
Administrative Agent in connection with applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act, to
the extent requested by the Administrative Agent at least 7 Business Days prior
to the Closing Date.

(t)         Material Adverse Effect.    Since December 31, 2015, no event,
circumstance, development or other change in facts shall have occurred that has
had or would have, in the aggregate, a Material Adverse Effect.

(u)         Insolvency.  As of the Closing Date, none of Ultimate Parent nor any
of its Subsidiaries shall have filed or otherwise become subject to a case under
the Bankruptcy Code.





55

--------------------------------------------------------------------------------

 



SECTION 5.      REPORTING COVENANTS

Each of Ultimate Parent and the Borrower (on behalf of itself and each of the
Subsidiaries) hereby agrees that, beginning on the Closing Date and so long as
the Commitments remain in effect or any Loan or other amount is owing to any
Lender or any Agent hereunder (other than contingent or indemnification
obligations not then asserted or due), the Parent Companies and the Borrower
shall and (to the extent relevant) shall cause each of the Restricted
Subsidiaries to:

5.1Financial Statements.  Deliver to the Administrative Agent each of the
following:

(a)         Quarterly Reports.  As soon as available, and in any event within 45
days after the end of each of the first three fiscal quarters of each fiscal
year, the Consolidated unaudited balance sheet of Ultimate Parent and its
Subsidiaries in each case, as of the close of such fiscal quarter and related
Consolidated statements of income and cash flow for such fiscal quarter and that
portion of the fiscal year ending as of the close of such fiscal quarter,
setting forth in comparative form the figures for the corresponding period in
the prior fiscal year and the figures contained in the latest projections, in
each case certified by a Responsible Officer of Ultimate Parent in each case, as
fairly presenting in all material respects the Consolidated financial position,
results of operations and cash flow of Ultimate Parent and its Subsidiaries as
at the dates indicated and for the periods indicated in accordance with GAAP
(subject to the absence of footnote disclosure and normal year-end audit
adjustments).  The financial statements delivered under this clause (a) shall
include an unaudited schedule reflecting the adjustments necessary to eliminate
the accounts of the Unrestricted Subsidiaries (if any).

(b)         Annual Reports.  As soon as available, and in any event within 120
days after the end of each fiscal year, the Consolidated balance sheet of
Ultimate Parent and its Subsidiaries in each case, of the end of such year and
related Consolidated statements of income, stockholders’ equity and cash flow
for such fiscal year, each prepared in accordance with GAAP, together with a
certification by Ultimate Parent’s nationally-recognized independent registered
public accountants that such Consolidated financial statements fairly present in
all material respects the Consolidated financial position, results of operations
and cash flow of Ultimate Parent and its Subsidiaries as at the dates indicated
and for the periods indicated therein in accordance with GAAP without
qualification as to the scope of the audit or as to going concern and without
any other similar qualification.  The financial statements delivered under this
clause (b) shall include an unaudited schedule reflecting the adjustments
necessary to eliminate the accounts of the Unrestricted Subsidiaries (if any).

(c)         Compliance Certificate.  Together with each delivery of any
financial statement pursuant to clause (a) or (b) above, a Compliance
Certificate substantially in the form attached hereto as Exhibit C, duly
executed by a Responsible Officer of Ultimate Parent in each case, that, among
other things, (i) shows in reasonable detail the calculations used in
determining each financial covenant, (ii) demonstrates compliance with each
Financial Condition Covenant that is tested at least on a quarterly basis and
(iii) states that no Default is continuing as of the date of delivery of such
Compliance Certificate or, if a Default is continuing, states the nature thereof
and the action that the Borrower proposes to take with respect thereto.

(d)         Projections.  As soon as available, but in any event not later than
30 days after the end of each fiscal year (commencing with the fiscal year
ending December 31, 2016), a reasonably detailed Consolidated budget for the
following fiscal year in a form reasonably acceptable to the Administrative
Agent including a projected Consolidated balance sheet of the Parent Companies,
the Borrower and the Restricted Subsidiaries as of the end of the following
fiscal year and the related Consolidated statements of projected cash flows and
projected income.





56

--------------------------------------------------------------------------------

 



(e)         Management Discussion and Analysis.  Together with each delivery of
any Compliance Certificate pursuant to clause (c) above, a discussion and
analysis of the financial condition and results of operations of the Loan
Parties for the portion of the fiscal year then elapsed and discussing the
reasons for any significant variations from the projections for such period and
the figures for the corresponding period in the previous fiscal year.

(f)         Audit Reports, Management Letters, Etc.  Together with each delivery
of any financial statement for any fiscal year pursuant to clause (b) above,
copies of each management letter, audit report or similar letter or report
received by Ultimate Parent in each case, from any independent registered
certified public accountant (including Ultimate Parents’ accountants) in
connection with such financial statements or any audit thereof, each certified
to be complete and correct copies by a Responsible Officer of Ultimate Parent in
each case, as part of the Compliance Certificate delivered in connection with
such financial statements.

(g)         Insurance.  Together with each delivery of any financial statement
for any fiscal year pursuant to clause (b) above, each in form and substance
satisfactory to the Administrative Agent and certified as complete and correct
by a Responsible Officer of Ultimate Parent in each case, as part of the
Compliance Certificate delivered in connection with such financial statements, a
summary of all material insurance coverage maintained as of the date thereof by
any Loan Party and any Restricted Subsidiary and including a representation that
all improvements on any parcel of real property that are within a special flood
hazard area as defined under the U.S. Flood Disaster Protection Act of 1973, as
amended or as a wetlands area by any governmental entity having jurisdiction
over any real property, are covered by flood insurance, together with such other
related documents and information as the Administrative Agent may require.

Information required to be delivered pursuant to Sections 5.1(a), 5.1(b) and
5.1(e) shall be deemed to have been delivered if such information, or one or
more annual, quarterly or other periodic reports containing such information,
shall be available on the website of the SEC at http://www.sec.gov; provided
that, for the avoidance of doubt, Ultimate Parent shall be required to provide
copies of the compliance certificates required by clause (c) of this Section 5.1
to the Administrative Agent.

5.2Other Events.  Give the Administrative Agent notice of each of the following
(which may be made by telephone if promptly confirmed in writing) promptly but
in any event within 5 days after any Responsible Officer of any Loan Party knows
or has reason to know of it: (a)(i) any Default under this Agreement or any
Material Master Lease and (ii) any event that would have a Material Adverse
Effect, specifying, in each case, the nature and anticipated effect thereof and
any action proposed to be taken in connection therewith, (b) any event
reasonably expected to result in a mandatory payment of the Obligations pursuant
to the ABL Credit Agreement, including without limitation any Recovery Event
over $1,500,000, which notice shall state the material terms and conditions of
such transaction and estimating the Net Cash Proceeds thereof, (c) any
potential, threatened or existing material litigation or material proceeding
against, or material investigation by or before any Governmental Authority of
(or any agent, contractor, employee, designee of any Governmental Authority,
including any private contractors retained by and/or acting on behalf of any
Governmental Authority), any Loan Party, any Restricted Subsidiary or any
Healthcare Facility, that could reasonably be expected to have a Material
Adverse Effect, or to materially and adversely affect the right to operate any
Healthcare Facility, (d) to the extent not already disclosed, the entering into
any Material Master Lease, and (e) the closing of, or loss or non-renewal (or
written threat of loss) of Primary License related to, any Healthcare Facility,
or withdrawal from Medicare, Medicaid or TRICARE or any of the next five largest
Third-Party Payor Programs based on the reimbursements from such Third-Party
Payor Programs to Ultimate Parent and its Subsidiaries on a Consolidated basis.





57

--------------------------------------------------------------------------------

 



5.3ERISA Matters.  Give the Administrative Agent (a) on or prior to any filing
by any ERISA Affiliate of any notice of intent to terminate any Title IV Plan, a
copy of such notice, provided, that when such a notice is filed by an ERISA
Affiliate that is not a Loan Party, such notice must only be given to the
Administrative Agent where such termination would reasonably be expected to have
a material impact on a Loan Party, and (b) promptly, and in any event within 10
days, after any Responsible Officer of any ERISA Affiliate knows or has reason
to know that a request for a minimum funding waiver under Section 412 of the
Code has been filed with respect to any Title IV Plan or Multiemployer Plan, a
notice (which may be made by telephone if promptly confirmed in writing)
describing such waiver request and any action that any ERISA Affiliate proposes
to take with respect thereto, together with a copy of any notice filed with the
PBGC or the IRS pertaining thereto.

5.4Environmental Matters.  (a)  Provide the Administrative Agent notice of each
of the following (which may be made by telephone if promptly confirmed in
writing) promptly but in any event no later than 14 days after any Responsible
Officer of any Loan Party knows of it (and, upon reasonable request of the
Administrative Agent, documents and information in connection therewith): (i)(A)
unpermitted Releases, (B) the receipt by any Loan Party of any written notice of
violation of or potential liability or similar notice under, or the existence of
any condition that could reasonably be expected to result in violations of or
liabilities under, any Environmental Law or (C) the commencement of, or any
material change to, any action, investigation, suit, proceeding, audit, claim,
demand, dispute alleging a violation of or liability under any Environmental Law
or any Environmental Claim, that, for each of clauses (A), (B) and (C) above
(and, in the case of clause (C), if adversely determined), in the aggregate for
each such clause, could reasonably be expected to result in a Material Adverse
Effect, and (ii) the receipt by any Loan Party of notification that any property
of any Loan Party is subject to any Lien in favor of any Governmental Authority
securing, in whole or in part, Environmental Liabilities.

(b)         Upon request of the Administrative Agent, provide the Administrative
Agent a report containing an update as to the status of any matter as to which
notice has been provided to the Administrative Agent pursuant to Section 5.4(a).

5.5Other Information.  Provide the Administrative Agent with such other
documents and information with respect to the business, property, condition
(financial or otherwise), legal, financial or corporate or similar affairs or
operations of any Loan Party as the Administrative Agent or such Lender through
the Administrative Agent may from time to time reasonably request, including,
without limitation, if requested by the Administration Agent, copies of field
audits and appraisals that are delivered to the administrative agent under the
ABL Facility.

SECTION 6.      AFFIRMATIVE COVENANTS

Each of the Parent Companies and the Borrower (on behalf of itself and each of
its Restricted Subsidiaries) hereby agrees that, beginning on the Closing Date
and so long as the Commitments remain in effect or any Loan or other amounts
owing to any Lender or any Agent hereunder (other than contingent or
indemnification obligations not then asserted or due), the Parent Companies and
the Borrower shall and (to the extent relevant) shall cause each of their
Restricted Subsidiaries to (i) perform the covenants set forth in the Initial
Lenders Terms and (ii):

6.1Maintenance of Corporate Existence.  (i) Preserve and maintain its legal
existence, including doing all the things necessary to observe organizational
formalities (except to the extent expressly permitted by Section 7.5); (ii)
preserve and maintain its rights (charter and statutory), privileges, franchises
and Permits necessary or desirable in the conduct of its business, except, in
the case of clause (ii), the failure to do so would not, in the aggregate, have
a Material Adverse Effect.





58

--------------------------------------------------------------------------------

 



6.2Compliance with Laws, Etc.  (a)  Comply in all material respects with and
cause each of its employees, and use commercially reasonable efforts to cause
each of its, contractors and its tenants or operators under any Lease to comply
in all material respects with all applicable Requirements of Law including
Healthcare Laws, Permits and the Primary Licenses.  Each Loan Party and
Restricted Subsidiary shall maintain in all material respects all records
required to be maintained by any Governmental Authority or otherwise under the
Healthcare Laws.  No Loan Party or Restricted Subsidiary shall transfer any
Permit to any location other than in compliance with Healthcare Laws or pledge
any Permit as collateral security for any Indebtedness (except as permitted
under the Loan Documents), and each Loan Party and Restricted Subsidiary shall
hold each Permit free from restrictions or known conflicts, which, in each case,
would materially impair the use or operation of the related Facility for the
uses described in Section 3.1(b).  The Borrower shall not (i) subject to Section
6.4, rescind, withdraw or revoke the Permit for any Healthcare Facility or
amend, modify, supplement or otherwise alter the nature, tenor or scope of the
Permit for any Healthcare Facility to the extent that such change, revocation or
alteration in the Permit would have a Material Adverse Effect; or (ii)
voluntarily transfer or encourage the transfer of any resident of a Healthcare
Facility to any other facility, unless such transfer is permitted or required by
Requirements of Law or Healthcare Laws, is for reasons relating to the welfare,
health or safety of the resident to be transferred or other individuals or
residents at the facility or is due to good faith concerns that the resident
will not be able to pay his or her bills owed to the Healthcare Facility.

(b)         If required under applicable Requirements of Law, maintain in full
force and effect all Permits and Primary Licenses for the Healthcare Facilities,
and a provider agreement or participation agreement for each Third-Party Payor
Program, except to the extent that any such failure to maintain such Permits,
Primary Licenses, provider agreements or participation agreements could not be
reasonably likely to result in a Material Adverse Effect. True and complete
copies of the Permits, including any certificates of occupancy, the Primary
Licenses, and provider agreement or participation agreement shall be delivered
to the Administrative Agent promptly upon its reasonable request to the extent
such copies are available.

(c)         To the extent applicable, and except as could not be reasonably
expected to have a Material Adverse Effect, operate each Healthcare Facility in
substantial compliance with all requirements for participation in all
Third-Party Payor Programs; provided,  however, that, each Loan Party and
Restricted Subsidiary may withdraw from Third-Party Payor Programs (other than
from Medicare, Medicaid or TRICARE) in the ordinary course of business.

(d)         Other than in the normal course of business, and except as could not
be reasonably expected to have a Material Adverse Effect, with respect to each
Healthcare Facility, not change the terms of any Third-Party Payor Program now
or hereinafter in effect or their normal billing payment or reimbursement
policies and procedures with respect thereto (including the amount and timing of
finance charges, fees and write-offs). All cost reports and financial reports
submitted by the Borrower to any third party payor shall be materially accurate
and complete and shall not be misleading in any material respects and all
patient or resident records, including patient or resident trust fund accounts,
shall remain true and correct in all material respects.

(e)         Comply with all obligations under the contracts and leases with
residents of each Healthcare Facility, and no Loan Party or Restricted
Subsidiary shall commit or permit any default by a Loan Party or a Restricted
Subsidiary thereunder except, in any case, where the failure to do so, either
individually or in the aggregate, would not be reasonably likely to have a
Material Adverse Effect.

(f)         Make all payments and otherwise perform all obligations in respect
of all Material Master Leases to which Ultimate Parent or any of its Restricted
Subsidiaries is a party, keep such leases in





59

--------------------------------------------------------------------------------

 



full force and effect and not allow such leases to lapse or be terminated other
than in accordance with their terms or any rights to renew such leases to be
forfeited or cancelled, notify the Administrative Agent of any default by any
party with respect to such leases and cooperate with the Administrative Agent in
all respects to cure any such default, and cause each of its Restricted
Subsidiaries to do so, except, in any case, where the failure to do so, either
individually or in the aggregate, would not be reasonably likely to have a
Material Adverse Effect.

6.3Payment of Obligations.  Pay or discharge before they become delinquent (a)
all material claims, Taxes, assessments, charges and levies imposed by any
Governmental Authority and (b) all other lawful claims that if unpaid would, by
the operation of applicable Requirements of Law, become a Lien upon any property
of any Loan Party, except, in each case, for those whose amount or validity is
being contested in good faith by proper proceedings diligently conducted and for
which adequate reserves are maintained on the books of the appropriate Loan
Party or Restricted Subsidiary in accordance with GAAP or with respect to which
failure to do so would not have a Material Adverse Effect.

6.4Maintenance of Property.  Maintain and preserve, in its own name, (a) in good
working order and condition all of its property necessary in the conduct of its
business, and (b) all rights, permits, licenses, approvals and privileges
(including all Permits and Primary Licenses) necessary, used or useful, whether
because of its ownership, lease, sublease or other operation or occupation of
property or other conduct of its business, and shall make all necessary or
appropriate filings with, and give all required notices to, Governmental
Authorities, except for such failures to maintain and preserve the items set
forth in clauses (a) and (b) or to make such necessary or appropriate filings
above that would not, in the aggregate, have a Material Adverse Effect.

6.5Maintenance of Insurance.  (a)  Maintain or cause to be maintained in full
force and effect all policies of insurance of the kinds customarily insured
against by Persons engaged in the same or similar business (including self
insurance) with respect to the property and businesses of the Loan Parties and
the Restricted Subsidiaries with financially sound and reputable insurance
companies or associations of similar nature.

(b)         With respect to the Insurance Captives, the Borrower shall (i) upon
request, provide to the Administrative Agent any and all actuarial reports,
opinions and studies performed by actuaries or insurance advisors related to its
business, including information related to the professional and general
liability claims and other claims covered by the Insurance Captives and (ii)
cause the Insurance Captives to at all times be in good standing under the
statutes of the jurisdiction of its organization and in compliance with all
applicable Requirements of Law, including establishing and maintaining assets of
the Insurance Captives in an amount necessary to comply with the self-insurance
retention program requirements in accordance with applicable Requirements of
Law.

6.6Keeping of Books.  Keep proper books of record and account, in which full,
true and correct entries in all material respects shall be made in accordance
with GAAP and in substantial compliance in all material respects with all other
applicable Requirements of Law of all financial transactions and the assets and
business of each Loan Party and each Restricted Subsidiary.

6.7Access to Books and Property.  Permit the Administrative Agent (and, after an
Event of Default, the Lenders and any Related Person of any of them accompanying
the Administrative Agent) at any reasonable time during normal business hours
and with reasonable advance notice to the Borrower (during the continuance of an
Event of Default, 1 Business Day shall be deemed to be reasonable advance
notice) to (a) visit and inspect the property of each Loan Party and each
Restricted Subsidiary and examine and make copies of and abstracts from, the
corporate (and similar), financial, operating and other books and records of
each Loan Party and each Restricted Subsidiary, (b) discuss the affairs,
finances and accounts of





60

--------------------------------------------------------------------------------

 



such Loan Party or such Restricted Subsidiary with any officer or director of
any Loan Party or any Restricted Subsidiary and (c) communicate with an officer
of any Loan Party or any Restricted Subsidiary and upon receipt of prior
approval, directly with any registered certified public accountants (including
Ultimate Parent’s accountants) of any Loan Party or any Restricted Subsidiary;
provided, that, excluding any such visits and inspections during the
continuation of an Event of Default the Administrative Agent and the Lenders
shall not exercise such rights more than one time (in the aggregate) in any
calendar year. Each Loan Party and each Restricted Subsidiary shall authorize
their respective registered certified public accountants (including Ultimate
Parent’s accountants) to communicate directly with the Administrative Agent, the
Lenders, their respective Related Persons and such officer contemporaneously,
and to disclose to the Administrative Agent, the Lenders and their respective
Related Persons all financial statements and other documents and information as
they might have and are available to a Loan Party or a Restricted Subsidiary and
the Administrative Agent or any Lender reasonably requests with respect to any
Loan Party or any Restricted Subsidiary.  The Administrative Agent and the
Lenders shall give the Parent Companies and the Borrower the opportunity to
participate in any discussions with Ultimate Parent’s independent public
accountants.

6.8Environmental.  Comply with, and maintain its real property, whether owned,
leased, subleased or otherwise operated or occupied, in compliance with, all
applicable Environmental Laws (including by implementing any Remedial Action
necessary to achieve such compliance or that is required by orders and
directives of any Governmental Authority) except for failures to comply that
would not, in the aggregate, have a Material Adverse Effect. Without limiting
the foregoing, if the Administrative Agent at any time has a reasonable basis to
believe that there exist material violations of Environmental Laws by any Loan
Party or that there exist any material Environmental Liabilities, in each case,
then each Loan Party shall promptly upon receipt of request from the
Administrative Agent, cause the performance of environmental audits and
assessments, including subsurface sampling of soil and groundwater, and cause
the preparation of such reports, in each case as the Administrative Agent may
from time to time reasonably request. In the event (a) the Loan Party does not
commence such work within thirty (30) days of such request and diligently pursue
such work or (b) there is an Event of Default, the Administrative Agent, upon
written notice to such Loan Party, shall have access to such real property to
undertake the work, provided, that the Administrative Agent shall only be
allowed to do so under the following conditions: (i) that it provide written
notice at least five (5) business days in advance prior to the intended entrance
onto the real property; (ii) that the work be conducted during normal business
hours; (iii) that the Administrative Agent indemnify and hold harmless said Loan
Party for any damages or losses resulting from the performance of the work by
the Administrative Agent or its representatives; (iv) that the Administrative
Agent ensure that the real property is restored to its pre-work condition,
including, without limitation, restoring any surfaces that were disturbed during
the performance of the work and properly closing any wells or boreholes
installed during the performance of the work; and (v) abiding by all other
health and safety requirements of the Loan Party that would typically be imposed
on a visitor to the real property.  Such audits, assessments and reports, to the
extent not conducted by the Administrative Agent, shall be conducted and
prepared by reputable environmental consulting firms reasonably acceptable to
the Administrative Agent and shall be in form and substance reasonably
acceptable to the Administrative Agent.

6.9Post Closing Obligations.  Cause to be performed and completed, to the
Administrative Agent’s reasonable satisfaction, all of the obligations set forth
on Schedule 6.9 hereto within the time periods set forth on Schedule 6.9 or such
longer period as the Administrative Agent shall permit in its reasonable
discretion. 

6.10Additional Collateral, etc.  (a)  Subject to the Intercreditor Agreement (if
applicable), with respect to any personal property or registered Intellectual
Property (other than assets expressly excluded from the Collateral pursuant to
the Security Documents) located in the United States acquired or created





61

--------------------------------------------------------------------------------

 



after the Closing Date by any Loan Party that is required by the terms of this
Agreement and the other Loan Documents to become Collateral (other than any
property subject to a Lien expressly permitted by Section 7.2(c) and any Skilled
RE Priority Collateral) as to which the Collateral Agent for the benefit of the
Secured Parties does not have a perfected Lien, except as otherwise provided in
the Security Documents promptly, but in any case within 45 days (which period
may be extended by the Administrative Agent in its reasonable discretion), (i)
give notice of such property to the Collateral Agent and execute and deliver to
the Collateral Agent such amendments to the Guarantee and Collateral Agreement
or such other documents as the Collateral Agent reasonably requests to grant to
the Collateral Agent for the benefit of the Secured Parties a security interest
in such Property (with the priority specified in the Intercreditor Agreement)
and (ii) take all actions reasonably requested by the Collateral Agent to grant
to the Collateral Agent for the benefit of the Secured Parties a perfected
security interest (to the extent required by the Security Documents and with the
priority required by the Intercreditor Agreement) in such property (with respect
to property of a type owned by a Loan Party as of the Closing Date to the extent
the Collateral Agent for the benefit of the Secured Parties, has a perfected
security interest in such property as of the Closing Date), including, without
limitation, the filing of UCC financing statements in such jurisdictions as may
be required by the Guarantee and Collateral Agreement or by law or as may be
reasonably requested by the Collateral Agent.

(b)         Subject to the Intercreditor Agreement (if applicable), with respect
to any fee owned real property located in the United States having a value
(together with improvements thereof) of at least $1,000,000 acquired after the
Closing Date by any Loan Party (other than any such real property subject to a
Lien expressly permitted by Section 7.2(c), (i), (o), (p) or (x); provided,
however, that with respect to Liens permitted by Section 7.2(c) or (i), this
exception shall apply to the extent such Liens expressly restrict the granting
of a Mortgage) (i) within 45 days of such acquisition, give notice of such
acquisition to the Collateral Agent and, if requested by the Collateral Agent
promptly thereafter execute and deliver a Mortgage (subject to Liens permitted
by Section 7.2) in favor of the Collateral Agent for the benefit of the Secured
Parties, covering such real property (provided that no Mortgage nor survey shall
be obtained if the Collateral Agent reasonably determines in consultation with
the Borrower that the costs of obtaining such Mortgage or survey are excessive
in relation to the value of the security to be afforded thereby), (ii) if
reasonably requested by the Collateral Agent (A) provide the Lenders with a
lenders’ title insurance policy with extended coverage covering such real
property in an amount at least equal to the purchase price of such real property
as well as a current ALTA survey thereof, together with a surveyor’s certificate
unless the title insurance policy referred to above shall not contain an
exception for any matter shown by a survey (except to the extent an existing
survey has been provided and specifically incorporated into such title insurance
policy), each in form and substance reasonably satisfactory to the Collateral
Agent, and (B) use commercially reasonable efforts to obtain any consents or
estoppels reasonably deemed necessary by the Collateral Agent in connection with
such Mortgage, each of the foregoing in form and substance reasonably
satisfactory to the Collateral Agent and (iii) if requested by the Collateral
Agent deliver to the Collateral Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Collateral Agent.

(c)         Except as otherwise permitted in the Security Documents, with
respect to any (x) new Domestic Subsidiary that is created or acquired after the
Closing Date by any Loan Party that is a Material Restricted Subsidiary or (y)
any Unrestricted Subsidiary designated as a Restricted Subsidiary after the
Closing Date, promptly, but in any case within 45 days of such creation,
acquisition or designation (which period may be extended by the Administrative
Agent in its reasonable discretion), (i) give notice of such acquisition,
creation or designation to the Collateral Agent, (ii) if such Subsidiary is a
Material Restricted Subsidiary, (A) execute and deliver to the Collateral Agent
such amendments to the Guarantee and Collateral Agreement or such other Security
Documents or other documents as the Collateral Agent reasonably deems necessary
to grant to the Collateral Agent for the benefit of the Secured Parties a
perfected security interest (to the extent required by the Security Documents
and with the priority specified in the Intercreditor Agreement) in the Capital
Stock of such new Material Restricted Subsidiary that is owned by





62

--------------------------------------------------------------------------------

 



such Loan Party and (B) deliver to the Collateral Agent the certificates, if
any, representing such Capital Stock, together with undated stock powers, in
blank, executed and delivered by a duly authorized officer of such Loan Party,
and (iii) if such new Material Restricted Subsidiary is a Wholly-Owned Domestic
Subsidiary, cause such new Subsidiary (A) to become a party to the Guarantee and
Collateral Agreement and (B) to take such actions necessary or advisable to
grant to the Collateral Agent for the benefit of the Secured Parties a perfected
security interest (to the extent required by the Security Documents and with the
priority specified in the Intercreditor Agreement) in the Collateral described
in the Guarantee and Collateral Agreement with respect to such new Subsidiary
(to the extent the Collateral Agent, for the benefit of the Secured Parties, has
a perfected security interest in the same type of Collateral as of the Closing
Date), including, without limitation, the filing of UCC financing statements in
such jurisdictions as may be required by the Guarantee and Collateral Agreement
or by law or as may be reasonably requested by the Collateral Agent; provided
that, notwithstanding anything to the contrary in this Section 6.10(c), the
provisions of this Section 6.10(c) shall not apply to any Material Restricted
Subsidiary that is a HUD Sub-Facility Entity or a HUD RE Entity.

(d)         With respect to any new Foreign Subsidiary directly owned by a
Parent Company, the Borrower or a Domestic Subsidiary that is created or
acquired after the Closing Date by any Loan Party, promptly, but in any case
within 45 days of such acquisition (which period may be extended by the
Administrative Agent in its sole discretion), (i) give notice of such
acquisition or creation to the Collateral Agent and, if requested by the
Collateral Agent, execute and deliver to the Collateral Agent such amendments to
the Guarantee and Collateral Agreement or such other documents as the Collateral
Agent deems necessary or reasonably advisable in order to grant to the
Collateral Agent, for the benefit of the Secured Parties, a perfected security
interest (to the extent required by the Security Documents and with the priority
specified in the Intercreditor Agreement) in the Capital Stock of such new
Subsidiary that is owned by such Loan Party (provided that (x) in no event shall
more than 65% of the total outstanding voting Capital Stock of any Foreign
Subsidiary be required to be so pledged and (y) 100% of non-voting stock of any
Foreign Subsidiary, if any, shall be required to be so pledged) and (ii) to the
extent permitted by applicable law, deliver to the Collateral Agent the
certificates, if any, representing such Capital Stock, together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
such Loan Party, and take such other action as may be necessary in the
reasonable opinion of the Collateral Agent, to perfect or ensure appropriate
priority of the Lien of the Collateral Agent thereon.

(e)         Notwithstanding anything to the contrary in any Loan Document, this
Section shall not apply with respect to any collateral (i) to the extent the
Administrative Agent has reasonably determined that the value of such collateral
to which this Section would otherwise apply is insufficient to justify the
difficulty, time and/or expense of obtaining a perfected Lien therefrom and (ii)
if so provided in any Security Document.

6.11Further Assurances.  Maintain the security interest created by the Security
Documents as a perfected security interest having at least the priority
specified in the Intercreditor Agreement (to the extent such security interest
can be perfected through the filing of UCC-1 financing statements, the
Intellectual Property filings to be made pursuant to Schedule 4 of the Guarantee
and Collateral Agreement, the execution of control agreements, or the delivery
of Pledged Securities required to be delivered under the Guarantee and
Collateral Agreement), subject to the rights of the Loan Parties under the Loan
Documents to Dispose of the Collateral.  From time to time the Loan Parties
shall execute and deliver, or cause to be executed and delivered, such
additional instruments, certificates or documents, and take all such actions, as
the Collateral Agent may reasonably request for the purposes of implementing or
effectuating the provisions of this Agreement and the other Loan Documents, or
of renewing the rights of the Secured Parties with respect to the Collateral as
to which the Collateral Agent, for the ratable benefit of the Secured Parties,
has a perfected Lien pursuant hereto or thereto, including, without limitation,
filing any financing or





63

--------------------------------------------------------------------------------

 



continuation statements or financing change statements under the UCC (or other
similar laws) in effect in any United States jurisdiction with respect to the
security interests created hereby.

6.12Use of Proceeds.  The proceeds of the Loans shall be used to effect the
Transactions and for general corporate (including working capital) purposes of
the Parent Companies and their Subsidiaries not prohibited by this Agreement.

6.13Material Master Leases.  With respect to any Material Master Lease (other
than the Master Leases), cause the parties to such Material Master Lease to
execute an intercreditor or similar agreement satisfactory to the Administrative
Agent, on terms substantially similar to those set forth in the Master Lease
Intercreditor Agreements or on terms no less favorable to the Lenders than those
set forth in the Master Lease Intercreditor Agreements, as reasonably determined
by the Administrative Agent.

6.14Local Counsel Opinions.  Use commercially reasonable efforts to, upon
fifteen (15) Business Days prior written notice by the Administrative Agent,
deliver to the Administrative Agent local counsel opinions in Connecticut,
Maryland, New Jersey, North Carolina, Pennsylvania, Virginia and West Virginia,
covering such customary matters incident to the transactions contemplated by
this Agreement as the Administrative Agent may reasonably require and in form
and substance reasonably satisfactory to the Administrative Agent; provided that
the Loan Parties shall no longer be required to deliver such opinions if such
written notice is not delivered to the Loan Parties on or before September 30,
2016.

6.15Taxes.  For as long as the Obligations remain outstanding, the Borrower will
be treated as a partnership for U.S. federal income tax purposes and for all
applicable state income tax purposes and shall not make any election to be
treated as an association taxable as a corporation under the Code or under any
corresponding provision of federal, state or local tax law.

SECTION 7.      NEGATIVE COVENANTS

Each of the Parent Companies and the Borrower (on behalf of itself and each of
its Restricted Subsidiaries) hereby agree that, beginning on the Closing Date
and so long as the Commitments remain in effect or any Loan or other amount is
owing to any Lender or the Agents hereunder (other than contingent or
indemnification obligations not then asserted or due), the Parent Companies and
the Borrower shall not, and shall not permit any of their Restricted
Subsidiaries to:

7.1Indebtedness.  Incur, create, assume or permit to exist any Indebtedness,
except:

(a)         Indebtedness existing on the date hereof and set forth in Schedule
7.1, and any Permitted Refinancing thereof;

(b)         Indebtedness created hereunder and under the other Loan Documents;

(c)         intercompany Indebtedness of Ultimate Parent and the Restricted
Subsidiaries to the extent permitted by Section 7.4(c); provided that (i) each
item of intercompany Indebtedness consisting of intercompany loans and advances
made by a Restricted Subsidiary that is not a Subsidiary Guarantor to a Parent
Company, a Subsidiary Guarantor or the Borrower which exceeds $5,000,
individually, or $1,000,000, in the aggregate, shall be evidenced by a
promissory note (which shall be substantially in the form of Exhibit M hereto)
with customary subordination provisions, (ii) each item of intercompany
Indebtedness consisting of intercompany loans and advances made by a Subsidiary
that is a Borrower, to the extent required to be pledged under the Security
Agreement, shall be evidenced by a promissory note, and (iii) each such
promissory note under clause (ii) hereof shall be pledged to the Collateral
Agent pursuant to the Security Agreement to the extent required thereby;





64

--------------------------------------------------------------------------------

 



(d)         Indebtedness of Ultimate Parent or any Restricted Subsidiary
incurred to finance the acquisition, construction or improvement of any fixed or
capital assets, and extensions, renewals, replacements, modifications,
refundings and refinancing of any such Indebtedness that do not increase the
outstanding principal amount thereof (other than to the extent of any premiums,
interest or costs and expenses incurred in connection therewith) (“Purchase
Money Indebtedness”); provided that (i) such Indebtedness is incurred prior to
or within 180 days after such acquisition or the completion of such construction
or improvement and (ii) the aggregate principal amount of Indebtedness permitted
by this Section 7.1(d), when combined with the aggregate principal amount of all
Capital Lease Obligations incurred pursuant to Section 7.1(e), shall not exceed
$35,000,000 at any time outstanding;

(e)         Capital Lease Obligations in an aggregate principal amount, when
combined with the aggregate principal amount of all Indebtedness incurred
pursuant to Section 7.1(d), not in excess of $35,000,000 at any time outstanding
and Permitted Refinancings thereof;

(f)         Indebtedness in respect of bid, workers’ compensation claims,
self-insurance obligations, bankers’ acceptances, performance or surety, appeal
or similar bonds issued for the account of and completion guarantees and other
similar obligations provided by Ultimate Parent or any Restricted Subsidiary in
the ordinary course of business, including guarantees or obligations with
respect to letters of credit supporting such bid bonds, performance bonds,
surety bonds and similar obligations;

(g)         Indebtedness assumed in connection with a Permitted Acquisition and
any Permitted Refinancing thereof; provided that (i) such Indebtedness is not
incurred in contemplation of, or in connection with, such Permitted Acquisition,
(ii) both immediately prior and after giving effect thereto, no Event of Default
shall exist or result therefrom, (iii) the Consolidated Total Leverage Ratio
calculated on a Pro Forma Basis as of the most recently completed period of four
consecutive fiscal quarters ending prior to such incurrence for which the
financial statements and certificates required by Section 5.1(a) or 5.1(b), as
the case may be, and 5.1(c) have been delivered as if such incurrence had
occurred as of the first day of such period shall be 0.25:1.00 less than the
Consolidated Total Leverage Ratio required pursuant to Section 7.14 and (iv)
Ultimate Parent shall have delivered to the Administrative Agent a certificate
of a Responsible Officer to the effect set forth in clauses (ii) and (iii) above
setting forth reasonably detailed calculations demonstrating compliance with
subclauses (ii) and (iii) above;

(h)         unsecured Indebtedness of Ultimate Parent or any of the Restricted
Subsidiaries, so long as at the time of the incurrence thereof and after giving
effect thereto, the Consolidated Total Leverage Ratio does not exceed 0.50:1.00
less than the applicable maximum Consolidated Total Leverage Ratio set forth in
Section 7.14, calculated on a Pro Forma Basis as of the most recently completed
period of four consecutive fiscal quarters ending prior to such incurrence for
which the financial statements and certificates required by Section 5.1(a) or
5.1(b), as the case may be, and 5.1(c) have been delivered, and Permitted
Refinancings thereof; provided, that such Indebtedness does not mature or have
scheduled amortization or payments of principal and is not subject to mandatory
redemption or prepayment (except customary asset sale or change of control
provisions), in each case prior to the date that is 91 days after the Maturity
Date at the time such Indebtedness is incurred;

(i)         Guarantee Obligations by Ultimate Parent or the Restricted
Subsidiaries of Indebtedness of Ultimate Parent and the Restricted Subsidiaries
so long as Ultimate Parent or the Restricted Subsidiaries incurring such
Indebtedness are permitted to incur such Indebtedness represented by such
Guarantee Obligation hereunder;

(j)         Indebtedness of Ultimate Parent and its Subsidiaries in respect of
the ABL Loan Documents (including the HUD Sub-Facility Credit Agreement) in an
aggregate principal amount not exceeding $600,000,000 at any time outstanding
(and any Permitted Refinancing thereof permitted by the Intercreditor
Agreement);





65

--------------------------------------------------------------------------------

 



(k)         other Indebtedness of Ultimate Parent or the Restricted Subsidiaries
in an aggregate principal amount not exceeding $55,000,000 at any time
outstanding;

(l)         Indebtedness arising from agreements of Ultimate Parent or any
Restricted Subsidiary providing for indemnification, adjustment of purchase
price or similar obligations, in each case entered into in connection with
Permitted Acquisitions or other Investments and the disposition of any business,
assets or Capital Stock permitted hereunder;

(m)         Indebtedness consisting of (A) trade obligations or (B) accrued
current liabilities for services rendered to Ultimate Parent or any Restricted
Subsidiary, in each case, arising in the ordinary course of business;

(n)         Indebtedness in respect of netting services, automatic clearinghouse
arrangements, overdraft protections, employee credit card programs and other
cash management and similar arrangements in the ordinary course of business;

(o)         Indebtedness representing deferred compensation to employees of the
Parent Companies, the Borrower or any of their Subsidiaries incurred in the
ordinary course of business consistent with past practice;

(p)         Guarantees incurred in the ordinary course of business in respect of
obligations to suppliers, customers, franchisees, lessors and licensees;

(q)         Indebtedness incurred in the ordinary course of business in respect
of obligations of Ultimate Parent or any Restricted Subsidiary to pay the
deferred purchase price of goods or services or progress payments in connection
with such goods and services;

(r)         Indebtedness consisting of (A) the financing of insurance premiums
or (B) take-or-pay obligations contained in supply arrangements, in each case,
in the ordinary course of business consistent with past practice;

(s)         Indebtedness incurred by Ultimate Parent or any of the Restricted
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances, warehouse receipts or similar instruments issued or created in the
ordinary course of business or consistent with past practice, including in
respect of workers compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement-type obligations regarding workers
compensation claims;

(t)         Indebtedness of Ultimate Parent and the Restricted Subsidiaries
under any Hedge Agreement permitted under Section 7.4(f);

(u)         Indebtedness of any Loan Parties owed to former or current
management, directors, officers or employees (or their transferees, estates or
beneficiaries under their estates) of the Parent Companies, the Borrower or any
of the Restricted Subsidiaries in lieu of any cash payment permitted to be made
under Section 7.6(a)(iii); provided that all such Indebtedness shall be
unsecured;

(v)         Guarantees in respect of Indebtedness of directors, officers and
employees of the Parent Companies, the Borrower or the Restricted Subsidiaries
in respect of expenses of such Persons in connection with relocations and other
ordinary course of business purposes, if the aggregate amount of Indebtedness so
guaranteed, when added to the aggregate amount of loans and advances then
outstanding under Section 7.4(e), shall not at any time exceed $7,000,000;





66

--------------------------------------------------------------------------------

 



(w)         Indebtedness in respect of Real Property Financing Obligations,
including but not limited to, Indebtedness of Ultimate Parent and its
Subsidiaries in respect of the Skilled RE Loan Documents in an aggregate
principal amount not exceeding $176,746,800 at any time outstanding (and any
Permitted Refinancing thereof) and the Revera Loan Documents in an aggregate
principal amount not exceeding $171,090,000 at any time outstanding (and any
Permitted Refinancing thereof);

(x)         Indebtedness of Restricted Subsidiaries that are not Loan Parties in
an aggregate principal amount not exceeding $10,000,000 at any time outstanding,
so long as such Indebtedness is non-recourse to the Loan Parties;

(y)         Indebtedness the net proceeds of which are used to fund the purchase
of Healthcare Facilities in connection with the Welltower Asset Buyback, so long
as (i) at the time of the incurrence thereof and after giving effect thereto,
Ultimate Parent would be in compliance with the Financial Condition Covenants,
(ii) the Fixed Charge Coverage Ratio at the time of incurrence thereof and after
giving effect thereto shall not be less than the Fixed Charge Coverage Ratio
immediately prior to such incurrence and after giving effect thereto, in each
case, calculated on a Pro Forma Basis as of the most recently completed period
of four consecutive fiscal quarters ending prior to such incurrence for which
the financial statements and certificates required by Section 5.1(a) or 5.1(b),
as the case may be, and 5.1(c) have been delivered and (iii) such Indebtedness
has a final maturity date equal to or later than 90 days after the Maturity
Date;

(z)         unsecured Indebtedness in an aggregate principal amount not
exceeding $125,000,000 at any time outstanding; provided that (i) both
immediately prior and after giving effect thereto, no Event of Default shall
exist or result therefrom and (ii) such Indebtedness does not mature or have
scheduled amortization or payments of principal and is not subject to mandatory
redemption or prepayment in cash (except customary asset sale or change of
control provisions), in each case prior to the date that is 91 days after the
Maturity Date at the time such Indebtedness is incurred; and

(aa)      Indebtedness of Ultimate Parent and its Subsidiaries in respect of the
HUD RE Entities’ obligations under the HUD RE Loan Agreements (and any Permitted
Refinancing thereof).

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section. The principal amount of
any non-interest bearing Indebtedness or other discount security constituting
Indebtedness at any date shall be the principal amount thereof that would be
shown on a balance sheet of Ultimate Parent in each case, dated such date
prepared in accordance with GAAP.

7.2Liens.  Create, incur, assume or permit to exist any Lien on any property or
assets (including Capital Stock or other securities of any person, including
Ultimate Parent or any Restricted Subsidiary) now owned or hereafter acquired by
it or on any income or revenues or rights in respect of any thereof, except:

(a)         Liens on property or assets of Ultimate Parent and the Restricted
Subsidiaries existing on the date hereof and set forth in Schedule 7.2;
 provided that such Liens shall secure only those obligations which they secure
on the date hereof other than newly created improvements thereon or proceeds
from the disposition of such property and extensions, renewals and replacements
thereof permitted hereunder;

(b)         any Lien created under the (i) Loan Documents, (ii) the HUD
Sub-Facility Credit Agreement (or any Permitted Refinancing thereof) and (iii)
ABL Loan Documents (or any Permitted Refinancing thereof); provided that such
Liens are subject to the terms of the Intercreditor Agreement;





67

--------------------------------------------------------------------------------

 



(c)         any Lien existing on any property or asset prior to the acquisition
thereof by Ultimate Parent or any Restricted Subsidiary or existing on any
property or assets of any person that becomes a Restricted Subsidiary after the
date hereof, in each case, prior to the time such person becomes a Restricted
Subsidiary, as the case may be; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such person becoming
a Restricted Subsidiary, (ii) such Lien does not apply to any other property or
assets of Ultimate Parent or any Restricted Subsidiary other than newly created
improvements thereon or proceeds from the disposition of such property and (iii)
such Lien secures only those obligations which it secures on the date of such
acquisition or the date such person becomes a Restricted Subsidiary, as the case
may be, and extensions, renewals and replacement of any such Liens securing
Indebtedness permitted under Section 7.1(g) hereof;

(d)         Liens for Taxes not yet due or which are being contested in
compliance with Section 6.3;

(e)         Liens in respect of property of Ultimate Parent or the Restricted
Subsidiaries imposed by Requirements of Law, which were incurred in the ordinary
course of business and do not secure Indebtedness for borrowed money, such as
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like
Liens arising in the ordinary course of business and securing obligations that
are not due or payable or which are being contested in compliance with Section
6.3;

(f)         pledges and deposits made in the ordinary course of business in
compliance with workmen’s compensation, unemployment insurance and other social
security laws or regulations;

(g)         deposits to secure the performance of bids, trade contracts (other
than for Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

(h)         zoning restrictions, easements, rights-of-way, restrictions on use
of real property and other similar encumbrances incurred in the ordinary course
of business which, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of Ultimate Parent or any of the
Restricted Subsidiaries;

(i)         purchase money security interests in real property, improvements
thereto or equipment hereafter acquired (or, in the case of improvements,
constructed) by Ultimate Parent or any Restricted Subsidiary; provided that (i)
such security interests secure Indebtedness permitted by Section 7.1(d), (ii)
such security interests are incurred, and the Indebtedness secured thereby is
created, within 180 days after such acquisition (or construction) and (iii) such
security interests do not apply to any other Property or assets of Ultimate
Parent or any Restricted Subsidiary;

(j)         Liens securing judgments that have not resulted in an Event of
Default under clause (i) of Section 8;

(k)         licenses (with respect to Intellectual Property and other property),
leases or subleases granted to third parties not interfering in any material
respect with the ordinary conduct of the business of Ultimate Parent or any
Restricted Subsidiary or resulting in a material diminution in the value of any
Collateral as security for the Obligations;

(l)         any (i) interest or title of a lessor or sublessor under any lease
not prohibited by this Agreement, (ii) Lien or restriction that the interest or
title of such lessor or sublessor may be subject to, or (iii) subordination of
the interest of the lessee or sublessee under such lease to any Lien or
restriction referred to in the preceding clause (ii), so long as the holder of
such Lien or restriction agrees to recognize the rights of such lessee or
sublessee under such lease;





68

--------------------------------------------------------------------------------

 



(m)         Liens arising from filing UCC financing statements relating solely
to Leases not prohibited by this Agreement;

(n)         Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of Ultimate Parent
and the Restricted Subsidiaries;

(o)         Liens on the property subject to any Sale and Lease-Back
Transactions, securing obligations thereunder in an aggregate principal amount
outstanding at any time not to exceed $7,000,000;

(p)         Liens incurred in connection with (i) Capital Lease Obligations
securing obligations permitted to be incurred pursuant to Section 7.1(e) and
(ii) Real Property Financing Obligations permitted to be incurred pursuant to
Section 7.1(w), including (x) any Lien created under the Skilled RE Loan
Documents (including junior Liens in the ABL Priority Collateral subject to the
Intercreditor Agreement) and any Permitted Refinancing thereof and (y) any Lien
created under the Revera Loan Documents and any Permitted Refinancing thereof;

(q)         pledges and deposits in the ordinary course of business and
consistent with past practices securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to Ultimate Parent or any of the
Restricted Subsidiaries;

(r)         Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on the items in the course of collection and (ii) in
favor of a banking or other financial institution arising as a matter of law or
under customary general terms and conditions encumbering deposits or other funds
maintained with a financial institution (including the right of set off) and
that are within the general parameters customary in the banking industry;
provided that, to the extent that such collection bank, banking or other
financial institution has executed and delivered a control agreement, such Lien
will be subordinated or waived to the extent set forth in such control
agreement;

(s)         Liens (i) on cash advances in favor of the seller of any property to
be acquired in an Investment permitted pursuant to Section 7.4 to be applied
against the purchase price for such Investment or (ii) consisting of an
agreement to Dispose of any property in a Disposition permitted under Section
7.5, in each case, solely to the extent such Investment or Disposition, as the
case may be, would have been permitted on the date of the creation of such Lien;

(t)         Liens that are contractual rights of setoff (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the issuance of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of Ultimate Parent or any of the Restricted
Subsidiaries to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of Ultimate Parent and the Restricted
Subsidiaries or (iii) relating to purchase orders and other agreements entered
into with customers of Ultimate Parent or any of the Restricted Subsidiaries, in
each case, in the ordinary course of business; provided that, to the extent that
such collection bank, banking or other financial institution has executed and
delivered a control agreement, such Lien will be subordinated or waived to the
extent set forth in such control agreement;

(u)         (i) Liens solely on any cash earnest money deposits made by Ultimate
Parent or any of the Restricted Subsidiaries in connection with any letter of
intent or purchase agreement permitted hereunder and (ii) the filing of UCC
financing statements solely as a precautionary measure in connection with
operating leases or consignment of goods and similar arrangements;





69

--------------------------------------------------------------------------------

 



(v)         Liens in favor of a Loan Party on assets of a Subsidiary that is not
required to be a Subsidiary Guarantor;

(w)         in the case of any joint venture, any put and call arrangements
related to its Capital Stock set forth in its organizational documents or any
related joint venture or similar agreement;

(x)         Liens incurred in connection with Indebtedness permitted to be
incurred pursuant to Section 7.1(y);

(y)         other Liens with respect to property or assets of Ultimate Parent or
any Restricted Subsidiary securing obligations in an aggregate principal amount
outstanding at any time not to exceed $10,000,000;

(z)         Liens granted in connection with the pledge or transfer of the
Capital Stock of a joint venture permitted hereunder;

(aa)       Liens granted to secure obligations under and in accordance with (i)
the Material Master Leases; provided that such Liens are subject to the terms of
the Material Master Lease Intercreditor Agreements and (ii) other facility lease
agreements (other than Material Master Leases) in the ordinary course of
business; and

(bb)       Liens on any Indebtedness permitted under Section 7.1(aa).  

7.3Sale and Lease-Back Transactions.  Enter into any arrangement, directly or
indirectly, with any person (other than Ultimate Parent or any Restricted
Subsidiary) whereby it shall Dispose of any property, real or personal, used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property which it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred (a “Sale and Lease-Back Transaction”) unless (a) the Disposition of
such property is permitted by Section 7.5, (b) any Capital Lease Obligations or
Liens arising in connection therewith are permitted by Sections 7.1 and 7.2, as
the case may be and either (1) consist of Real Property Financing Obligations
and Liens granted in connection therewith or (2) are in an aggregate principal
amount not exceeding $35,000,000 at any time outstanding and (c) Ultimate Parent
shall be in compliance with the Financial Condition Covenants calculated on a
Pro Forma Basis as of the most recently completed period of four consecutive
fiscal quarters ending prior to such incurrence for which the financial
statements and certificates required by Section 5.1(a) or 5.1(b), as the case
may be, and 5.1(c) have been delivered as if such Sale and Lease-Back
Transaction had occurred as of the first day of such period; provided that, the
Net Cash Proceeds of such Sale and Lease-Back Transaction shall be applied in
accordance with Section 2.8(c);

7.4Investments, Loans and Advances.  Purchase, hold or acquire any Capital
Stock, evidences of Indebtedness or other securities of, make or permit to exist
any loans or advances to, or make or permit to exist any investment or any other
interest in, any other person (all of the foregoing, “Investments”), except:

(a)         (i) Investments by Ultimate Parent and the Restricted Subsidiaries
existing on the date hereof or Investments by Ultimate Parent and its Restricted
Subsidiaries existing on the Closing Date, in each case, in the Capital Stock of
their subsidiaries and (ii) additional investments by Ultimate Parent and the
Restricted Subsidiaries in the Capital Stock of the Restricted Subsidiaries;
provided that, (A) except as permitted by Section 6.10, any such Capital Stock
held by  Ultimate Parent or a Subsidiary Guarantor shall be pledged pursuant to
the Guarantee and Collateral Agreement to the extent required thereby and (B)
after the date hereof, the aggregate amount of investments made pursuant to this
Section 7.4(a) and Section 7.4(c) by Loan Parties in, and loans and advances
made pursuant to this Section 7.4(a) and Section 7.4(c)





70

--------------------------------------------------------------------------------

 



by Loan Parties to, Restricted Subsidiaries that are not Loan Parties
(determined without regard to any write-downs or write-offs of such investments,
loans and advances) shall not exceed $15,000,000 at any time outstanding;

(b)         Investments in cash and Cash Equivalents;

(c)         Investments made by Ultimate Parent in any Restricted Subsidiary and
made by any Restricted Subsidiary in Ultimate Parent or any other Restricted
Subsidiary; provided that (i) any such Investments made by a Loan Party shall be
pledged pursuant to the Guarantee and Collateral Agreement to the extent
required thereby and (ii) the amount of such Investments made by Loan Parties in
Restricted Subsidiaries that are not Loan Parties shall be subject to the
limitation set forth in clause (a) above;

(d)         Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;
provided that, the Borrower shall provide prompt written notice to the
Administrative Agent of any such settlement of accounts for which the face value
is greater than or equal to $1,000,000 individually (or for a group of related
accounts) and for each such settlement if the aggregate face value of such
accounts is greater than or equal to $15,000,000;

(e)         Ultimate Parent and the Restricted Subsidiaries may make loans and
advances in the ordinary course of business to employees, directors and officers
of the Parent Companies, the Borrower and the Restricted Subsidiaries in an
aggregate principal amount at any time outstanding, when added to the aggregate
amount of guarantees under Section 7.1(w), not to exceed $7,000,000 (i) for
reasonable and customary business-related travel, entertainment, relocation and
analogous ordinary business purposes, (ii) in connection with such person’s
purchase of Capital Stock of Ultimate Parent and (iii) for any other purpose;

(f)         Ultimate Parent and the Restricted Subsidiaries may enter into Hedge
Agreements that are not speculative in nature and are made in the ordinary
course of business;

(g)         to the extent that such assets or Capital Stock are transferred to
Ultimate Parent or a Restricted Subsidiary contemporaneously with such
acquisition and such acquisition is consensual and approved by the board of
directors of such Acquired Entity or Business, Ultimate Parent and the
Restricted Subsidiaries may acquire all or substantially all the assets of a
Person or line of business of such Person, or not less than 75% of the Capital
Stock (other than directors’ qualifying shares) of a Person; provided that (i)
the Acquired Entity or Business shall be in a line of Business permitted by
Section 7.8(a); (ii) at the time of such transaction (A) after giving effect
thereto, no Event of Default shall have occurred and be continuing; (B) Ultimate
Parent would be in compliance with the Financial Condition Covenants calculated
on a Pro Forma Basis as of the most recently completed period of four
consecutive fiscal quarters ending prior to such transaction for which the
financial statements and certificates required by Section 5.1(a) or 5.1(b), as
the case may be, and 5.1(c) have been delivered, as if such transaction had
occurred as of the first day of such period; (C) Ultimate Parent’s Consolidated
Total Leverage Ratio does not exceed 0.25:1.00 less than the applicable maximum
Consolidated Total Leverage Ratio set forth in Section 7.14, calculated on a Pro
Forma Basis as of the most recently completed period of four consecutive fiscal
quarters ending prior to such transaction for which the financial statements and
certificates required by Section 5.1(a) or 5.1(b), as the case may be, and
5.1(c) have been delivered and (D) Ultimate Parent shall comply, and shall cause
the Acquired Entity or Business to comply, with the applicable provisions of
Section 6.10 and the Security Documents to the extent required thereby; and
(iii) on a Pro Forma Basis as of the most recently completed period of four
consecutive fiscal quarters ending prior to such transaction for which the
financial statements and certificates required by Section 5.1(a) or 5.1(b), as
the case may be, and 5.1(c) have been delivered, as if such transaction had
occurred as of the first day of such period, the aggregate of the Acquired
EBITDA of any Persons acquired in accordance with this Section 7.4(g) during the
term of this Agreement





71

--------------------------------------------------------------------------------

 



that are not at such time Guarantors shall not exceed 10% of pro forma
Consolidated EBITDA of Ultimate Parent and the Restricted Subsidiaries (any
acquisition of an Acquired Entity or Business meeting all the criteria of this
Section 7.4(g) being referred to herein as a “Permitted Acquisition”);

(h)         Investments set forth in Schedule 7.4;

(i)         Ultimate Parent and the Restricted Subsidiaries may receive and hold
promissory notes and other non-cash consideration received in connection with
Asset Sales permitted under Section 7.5;

(j)         Ultimate Parent and the Restricted Subsidiaries may make Capital
Expenditures permitted hereunder;

(k)         other Investments in an aggregate amount at any time outstanding not
exceeding the amount of the Net Cash Proceeds received after the Closing Date
from any Excluded Issuance (other than the proceeds of any Excluded Issuance
made in connection with an exercise of Ultimate Parent’s Cure Right under
Section 7.16(a));

(l)         [reserved];

(m)         Investments made directly to the Insurance Captives in the amounts
required by the actuarial analysis or statutory requirement, copies of which are
provided to the Administrative Agent pursuant to Section 6.5;

(n)         to the extent constituting Investments, transactions permitted by
Sections 7.1, 7.2, 7.3, 7.5, and 7.6;

(o)         Investments to the extent financed solely with the Qualified Capital
Stock of Ultimate Parent;

(p)         Guarantees incurred by Ultimate Parent or any Restricted Subsidiary
with respect to operating leases or of other obligations that do not constitute
Indebtedness, in each case entered into by Ultimate Parent or any Restricted
Subsidiary in the ordinary course of business;

(q)         Investments of any Person in existence at the time such Person
becomes a Restricted Subsidiary in accordance with the terms hereof; provided
that such Investment was not made in connection with or anticipation of such
Person becoming a Restricted Subsidiary and any modification, replacement,
renewal or extension thereof on terms at least as favorable on the whole to the
Lenders;

(r)         loans and advances to any Parent Company in lieu of, and not in
excess of the amount of (after giving effect to any other such loans or
advances), Restricted Payments to the extent permitted to be made to such Parent
Company in accordance with Section 7.6(a);

(s)         so long as no Default or Event of Default shall have occurred and be
continuing or result therefrom, Investments in Healthcare Facilities guaranteed
by or otherwise subject to a mortgage, deed of trust or similar encumbrance in
favor of HUD, which Investments shall not exceed, in the aggregate, $200,000 per
such Healthcare Facility;

(t)         so long as no Default or Event of Default shall have occurred and be
continuing at the time thereof or would result therefrom, Investments in joint
ventures in an amount not to exceed $25,000,000 at any time outstanding; and





72

--------------------------------------------------------------------------------

 



(u)         other Investments in an amount not to exceed $40,000,000 at any time
outstanding, so long as (i) no Default or Event of Default shall have occurred
and be continuing at the time thereof or would result therefrom, (ii) the
outstanding principal balance of the Loans is less than $50,000,000, (iii) the
Skilled RE Credit Facility shall have been repaid such that the loan-to-value
ratio of the Skilled RE Credit Facility is less than 75% and (iv) all covenants
hereunder and in the Welltower Lease and the Omega Lease  shall have been
complied with in all material respects.

For purposes of covenant compliance with this Section, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, less any
amount paid, repaid, returned, distributed or otherwise received in cash in
respect of such Investment not to exceed the original amount of such Investment.

7.5Mergers, Consolidations, Sales of Assets and Acquisitions.

(a)         Consummate any merger, consolidation or amalgamation, or liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution), or
Dispose of all or substantially all of its Property or business, except that:

(i)         (A) any Restricted Subsidiary may be merged, amalgamated, liquidated
or consolidated with or into and may Dispose of all or substantially all of its
assets to the Borrower (provided that, in the case of such merger, amalgamation,
liquidation or consolidation, the Borrower shall be the continuing or surviving
corporation), (B) any Restricted Subsidiary may be merged, amalgamated,
liquidated or consolidated with or into and may Dispose of all or substantially
all of its assets to any Restricted Subsidiary (other than the Borrower and
provided that if one of the parties to such merger, amalgamation, liquidation or
consolidation or Disposition is a Subsidiary Guarantor, either (x) such
Subsidiary Guarantor shall be the continuing or surviving corporation or the
recipient of such assets or (y) simultaneously with such transaction, the
continuing or surviving corporation shall become a Subsidiary Guarantor and the
Borrower shall comply with Section 6.10 in connection therewith); provided that,
neither the Borrower nor any of its Subsidiaries may be merged, amalgamated,
liquidated or consolidated with or into nor may Dispose of all or substantially
all of its assets to Ultimate Parent or any of its Subsidiaries (other than
Borrower and its Subsidiaries), (C) any Restricted Subsidiary (other than the
Borrower and its Subsidiaries) may be merged, amalgamated, liquidated or
consolidated with or into and may Dispose of all or substantially all of its
assets to the Borrower and its Restricted Subsidiaries (provided that the
Borrower or any of its Restricted Subsidiaries shall be the continuing or
surviving corporation or the recipient of such assets) or (D) Parent and
Holdings may be dissolved or merged with or into the Borrower (provided that the
Borrower shall be the continuing or surviving corporation);

(ii)       any Non-Guarantor Subsidiary that is a Foreign Subsidiary may be
merged or consolidated with or into, or be liquidated into, any other
Non-Guarantor Subsidiary, and any Non-Guarantor Subsidiary that is a Domestic
Subsidiary may be merged or consolidated with or into, or be liquidated into,
any other Non-Guarantor Subsidiary that is a Domestic Subsidiary;

(iii)        any Non-Guarantor Subsidiary that is a Foreign Subsidiary may
Dispose of all or substantially all of its assets (upon voluntary liquidation,
dissolution, winding-up or otherwise) to any Loan Party or any other
Non-Guarantor Subsidiary, and any Non-Guarantor Subsidiary that is a Domestic
Subsidiary may Dispose of all or substantially all of its assets (upon voluntary
liquidation dissolution, winding-up or





73

--------------------------------------------------------------------------------

 



otherwise) to any Loan Party or any other Non-Guarantor Subsidiary that is a
Domestic Subsidiary;

(iv)        any Restricted Subsidiary (other than the Borrower) may liquidate or
dissolve if (i) the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders and (ii) to the extent such Restricted Subsidiary
is a Loan Party, any assets or business not otherwise Disposed of or transferred
in accordance with Section 7.5(b) or, in the case of any such business,
discontinued, shall be transferred to, or otherwise owned or conducted by, a
Loan Party after giving effect to such liquidation or dissolution; and

(v)        any Restricted Subsidiary may merge or consolidate in order to
consummate an Asset Sale permitted by Section 7.5(b); and

(vi)        Permitted Acquisitions permitted by Section 7.4(g) may be
consummated.

(b)         Make any Asset Sale (other than an involuntary Asset Sale, such as
casualty, condemnation or similar events) not otherwise permitted under
paragraph (a) above (A) except for sales or other dispositions of non-core
assets acquired in a Permitted Acquisition; provided that (1) such sales shall
be consummated within 360 days of such Permitted Acquisition and (2) the
consideration received for such assets shall be in an amount at least equal to
the fair market value thereof (determined in good faith by the Borrower), (B)
unless (i) such Asset Sale is between Restricted Subsidiaries that are not Loan
Parties or (ii) such Asset Sale is from a Loan Party to a Restricted Subsidiary
that is not a Loan Party; provided that the fair market value of all assets
sold, transferred, leased, or Disposed of pursuant to this paragraph (b)(B)(ii)
shall not exceed $15,000,000 in the aggregate, (C) unless such Asset Sale is
from a Loan Party to a Restricted Subsidiary that is a HUD Sub-Facility Entity
or a HUD RE Entity, in each case, to the extent necessary to comply with
requirements of Law related to HUD, (D) unless (i) such Asset Sale is for
consideration at least 75% of which is cash, (ii) consideration for such Asset
Sale is at least equal to the fair market value of the assets being sold,
transferred, leased or Disposed of, (iii) the fair market value of all assets
sold, transferred, leased, or Disposed of pursuant to this paragraph (b) shall
not exceed $130,000,000 in any fiscal year; provided that for purposes of this
clause (iii), (x) the amount of any liabilities of Ultimate Parent or any
Restricted Subsidiary that are assumed by the transferee of any such assets and
(y) involuntary Asset Sales, such as casualty, condemnation or similar events
shall be excluded, (iv) no Event of Default shall have occurred and be
continuing or result therefrom and (v) Ultimate Parent shall be in compliance
with the Financial Condition Covenants, in each case, calculated on a Pro Forma
Basis as of the most recently completed period of four consecutive fiscal
quarters ending prior to such Asset Sale for which the financial statements and
certificates required by Section 5.1(a) or 5.1(b), as the case may be, and
5.1(c) have been delivered, as if such Asset Sale had occurred as of the first
day of such period and (E) Dispositions of assets described on Schedule 7.5(b)
(“Scheduled Asset Sales”) so long as the Net Cash Proceeds of such Dispositions
are applied first, to repay the indebtedness and other obligations under the
Skilled RE Credit Agreement, the Revera Credit Agreement and/or any restructured
real estate loan that replaces the Skilled RE Credit Agreement and/or the Revera
Credit Agreement until paid in full, and second, as otherwise required by
Section 2.8(c).

7.6Restricted Payments; Restrictive Agreements.  (a) Declare or make, any
Restricted Payment; provided that (i) (A) the Restricted Subsidiaries that are
not Loan Parties may declare and pay dividends or make other distributions
ratably to their equity holders, (B) the Borrower may declare and pay dividends
or make other distributions to Ultimate Parent and its Subsidiaries that





74

--------------------------------------------------------------------------------

 



are managing members of the Borrower (it being understood and agreed that this
clause (i)(B) shall not permit any Restricted Payments to be made by the
Borrower to any Person other than Ultimate Parent and its Subsidiaries that are
managing members of the Borrower) and (c) any Subsidiary may make a Restricted
Payment to a Loan Party; (ii) the Borrower and the Restricted Subsidiaries may
acquire shares of Ultimate Parent delivered or to be delivered to a director,
officer or employee of the Parent Companies, the Borrower or a Restricted
Subsidiary in connection with the grant, vesting, exercise or payment of a stock
option, warrant or other equity or equity-based award granted by the Parent
Companies, the Borrower or a Restricted Subsidiary, and the Loan Parties may
make distributions in order to satisfy the exercise or purchase price of the
award and/or any Tax withholding obligations arising in connection with such
event, provided that any Restricted Payment made under this clause (ii) shall be
non-cash; (iii) the repurchase or redemption of Capital Stock of Ultimate Parent
and the Borrower owned by former or current management, directors, officers or
employees (or their transferees, estates or beneficiaries under their estates)
of any Parent Company, the Borrower or any of the Restricted Subsidiaries or to
make payments (including on promissory notes issued to pay the purchase price)
with respect to such repurchases or redemptions upon death, disability,
retirement, severance or termination of employment or service or pursuant to any
employee, management or director equity plan, employee, management or director
stock option plan or any other employee, management or director benefit plan or
any agreement (including any stock subscription or shareholder agreement) or
similar equity incentives or equity-based incentives in an aggregate amount not
to exceed $4,000,000 in any fiscal year; (iv) payments of customary fees to
members of its or any Parent Company’s board of directors and in respect of
insurance coverage or for indemnification obligations under any law, indenture,
contract or agreement to any director or officer of any Parent Company or any of
its Restricted Subsidiaries shall be permitted; (v) [reserved]; (vi) [reserved];
(vii) [reserved]; (viii) any Parent Company may make payments in cash, in lieu
of the issuance of fractional shares, upon the exercise of warrants or upon the
conversion or exchange of Capital Stock of Ultimate Parent and the Borrower;
(ix) [reserved]; and (x) the Borrower may pay cash distributions in respect of
taxes owing by the Borrower’s direct or indirect investors in respect of GHLLC
and the Restricted Subsidiaries (“Tax Distributions”); provided that no payments
or distributions in cash may be made (i) in the case of an Event of Default
having occurred and being continuing under Section 8(b) or (c) or (ii) in the
case of an Event of Default having occurred and being continuing under Section
8(d) with respect to the covenants contained in Section 7.13, Section 7.14 or
Section 7.15 for two consecutive fiscal quarters.

(b)         Enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (i) the
ability of Ultimate Parent or any Restricted Subsidiary to create, incur or
permit to exist any Lien upon any of its property or assets to secure the
Obligations, or (ii) the ability of any Subsidiary to pay dividends or other
distributions with respect to any of its Capital Stock or to make or repay loans
or advances to Ultimate Parent or any Restricted Subsidiary or to guarantee
Indebtedness of Ultimate Parent or any Restricted Subsidiary; provided that (A)
the foregoing shall not apply to restrictions and conditions imposed by law or
regulations or by any Loan Document, the ABL Loan Documents, the Skilled RE Loan
Documents, any Material Master Lease entered into prior to the Closing Date, or
such other Indebtedness as is set forth on Schedule 7.1, (B) the foregoing shall
not apply to customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary or any other permitted asset sale pending
such sale; provided such restrictions and conditions apply only to the
Subsidiary or other asset that is to be sold and such sale is permitted
hereunder, (C) the foregoing shall not apply to restrictions and conditions
imposed on any Foreign Subsidiary by the terms of any Indebtedness of such
Foreign Subsidiary permitted to be incurred hereunder, (D) clause (i) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
creating Liens permitted by Section 7.2 prohibiting further Liens on the
properties encumbered thereby, (E) clause (i) of the foregoing shall not apply
to (x) customary provisions in Leases and other contracts restricting the
subletting or assignment thereof or (y) any Material Master Leases entered into
after the Closing Date; provided,  however, in each case, such restrictions
shall not be more adverse to the Lenders and the Borrower than the equivalent
restrictions set forth in these Material Master Leases existing as of the
Closing Date, as modified by the Master Lease Intercreditor Agreements, (F) the
foregoing shall not apply to customary provisions in joint venture agreements,
partnership agreements, limited liability organizational





75

--------------------------------------------------------------------------------

 



governance documents, asset sale agreements, sale and leaseback agreements and
other similar agreements, (G) the foregoing shall not apply to restrictions and
conditions in any other agreement that does not restrict in any manner (directly
or indirectly) Liens created pursuant to the Loan Documents on any Collateral
securing the Secured Obligations and does not require the direct or indirect
granting of any Lien securing any Indebtedness or other obligation by virtue of
the granting of Liens on or pledge of property of any Loan Party to secure the
Secured Obligations, (H) the foregoing shall not apply to restrictions and
conditions in any Indebtedness permitted pursuant to Section 7.1 to the extent
such restrictions or conditions are no more restrictive than the restrictions
and conditions in the Loan Documents, (I) the foregoing shall not apply to
customary provisions restricting assignment of any agreement entered into by
Ultimate Parent or any Restricted Subsidiary in the ordinary course of business,
(J) the foregoing shall not apply to any agreement assumed in connection with
any Permitted Acquisition, which encumbrance or restriction is not applicable to
any person, or the properties or assets of any person, other than the person or
the properties or assets of the person so acquired and (K) the foregoing shall
not apply to restrictions and conditions that (x) exist in any agreement in
effect at the time any Restricted Subsidiary becomes a Subsidiary of Ultimate
Parent in each case, so long as such agreement was not entered into in
contemplation of such person becoming a Subsidiary, (y) is imposed by any
amendments or refinancings that are otherwise permitted by the Loan Documents of
the contracts, instruments or obligations referred to above; provided that such
amendments and refinancings are no more materially restrictive with respect to
such prohibitions and limitations than those prior to such amendment or
refinancing and such restrictions are limited solely to such Restricted
Subsidiary.

7.7Transactions with Affiliates.  Except for transactions between or among
Ultimate Parent and the Restricted Subsidiaries, sell or transfer any property
or assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except that
Ultimate Parent or any of the Restricted Subsidiaries may engage in any of the
foregoing transactions on terms and conditions not less favorable to Ultimate
Parent or such Restricted Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties; provided that with respect to any such
transaction or series of transactions involving aggregate consideration in
excess of $25,000,000, a majority of the board of directors of Ultimate Parent
in each case, shall have determined in good faith that the criteria set forth
above are satisfied and have approved the relevant transaction as evidenced by a
resolution of the board of directors of Ultimate Parent; provided,  further, the
following transactions shall be permitted;

(a)         Investments permitted under Section 7.4(e),  (p) and (q);

(b)         employment and severance arrangements between the Parent Companies,
the Borrower or any of the Restricted Subsidiaries and their respective officers
and employees in the ordinary course of business and transactions pursuant to
stock option plans and employee benefit plans and arrangements;

(c)         the payment of customary fees and reasonable out-of-pocket costs to,
and indemnities provided on behalf of, directors, officers, employees and
consultants of the Parent Companies, the Borrower and the Restricted
Subsidiaries in the ordinary course of business to the extent attributable to
the ownership or operation of Ultimate Parent and the Restricted Subsidiaries;

(d)         any agreement, instrument or arrangement as in effect as of the date
hereof and set forth on Schedule 7.7, or any amendment thereto (so long as any
such amendment is not materially disadvantageous to the Lenders when taken as a
whole as compared to the applicable agreement as in effect on the date hereof as
reasonably determined in good faith by the Borrower);

(e)         Restricted Payments permitted under Section 7.6;





76

--------------------------------------------------------------------------------

 



(f)         the issuance or transfer of Equity Interests of Ultimate Parent to
any Permitted Investor or to any former, current or future director, manager,
officer, employee or consultant (or any Controlled Investment Affiliate or
immediate family member of any of the foregoing) of the Borrower, any of its
Subsidiaries or any direct or indirect parent thereof;

(g)         entry into a tax sharing agreement with any Parent Company providing
for (in each case subject to compliance with Section 7.6) the payment of Taxes
(including interest and penalties) and expenses, control of tax filings and
contests, and other normal, usual and customary provisions, but only to the
extent such taxes are attributable to the income or business of Ultimate Parent
and its Subsidiaries; and

(h)         transactions entered into in the ordinary course of business that
are consistent with past practices.

7.8Business of the Borrower and the Restricted Subsidiaries.  (a)  Engage at any
time in any Business or Business activity other than the Business currently
conducted by it and, in the good faith judgment of Ultimate Parent, Business
activities reasonably incidental, complementary or related thereto.

(b)         Amend, modify or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to any organizational documents
of any Loan Party in any manner that is materially adverse to the Lenders,
without the prior consent of the Administrative Agent (with approval of the
Required Lenders).

(c)         Sell, lease, transfer or otherwise convey, in one or a series of
related transactions, all or substantially all of the assets of Ultimate Parent
and the Restricted Subsidiaries, taken as a whole.

7.9Other Indebtedness and Agreements.  (a)(i) Permit any waiver, supplement,
modification, amendment, termination or release of any indenture, instrument or
agreement pursuant to which any Subordinated Indebtedness or unsecured Material
Indebtedness (for the avoidance of doubt, excluding Real Property Financing
Obligations) of Ultimate Parent or any Restricted Subsidiary is outstanding if
the effect of such waiver, supplement, modification, amendment, termination or
release would materially increase the obligations of the obligor or confer
additional material rights on the holder of such Indebtedness in a manner
materially adverse to Ultimate Parent, such Restricted Subsidiary or the Lenders
or (ii) permit any waiver, supplement, modification, amendment, termination or
release of any Material Master Lease, any Material Master Lease Intercreditor
Agreement or any Lease Amendment Agreement in any manner that is materially
adverse to the Lenders without the prior written consent of Administrative
Agent, which shall not be unreasonably withheld.

(b)         Make any distribution, whether in cash, property, securities or a
combination thereof, in respect of, or pay, or commit to pay, or directly or
indirectly redeem, repurchase, retire or otherwise acquire for consideration,
other than regular scheduled payments of principal and interest as and when due
(to the extent not prohibited by applicable subordination provisions), or set
apart any sum for the aforesaid purposes, any Subordinated Indebtedness or
unsecured Material Indebtedness  (excluding Real Property Financing Obligations
for the avoidance of doubt) (other than (i) the Loans, (ii) with proceeds of any
Excluded Issuance made after the Closing Date (other than (x) proceeds of any
Excluded Issuance made in connection with an exercise of Ultimate Parent’s Cure
Right under Section 7.16(a) and (y) the amount of such Net Cash Proceeds applied
as a mandatory prepayment pursuant to Section 2.8(b)), (iii) the conversion or
exchange into Equity Interests of any Parent Company and (iv) pursuant to the
terms of Indebtedness convertible or exchangeable into, or by reference to,
Capital Stock of Ultimate Parent).

7.10[Reserved]





77

--------------------------------------------------------------------------------

 



7.11Account Changes; Fiscal Year.  Change its fiscal year or its method for
determining fiscal quarters or fiscal months.

7.12Capital Expenditures.  Permit the aggregate amount of Capital Expenditures
made by Ultimate Parent and its Restricted Subsidiaries on a consolidated basis,
in any period set forth below, to exceed the amount set forth below for such
period; provided, that such amount for any fiscal year shall be increased by, to
the extent that a Permitted Acquisition is consummated during or prior to such
fiscal year (but after the Closing Date), an amount equal to $1,000 per licensed
bed of such Acquired Entity or Business (the “Acquired Permitted CapEx Amount”)
(provided, that with respect to the fiscal year during which any such Permitted
Acquisition occurs, the amount of additional Capital Expenditures permitted as a
result of this proviso shall be an amount equal to the product of (x) the
Acquired Permitted CapEx Amount and (y) a fraction, the numerator of which is
the number of days remaining in such fiscal year after the date such Permitted
Acquisition is consummated and the denominator of which is the actual number of
days in such fiscal year):

 

 

 

 

 

Period

    

Amount

 

January 1, 2015 through December 31, 2015

 

$


94,000,000 

 

January 1, 2016 through December 31, 2016

 

$


96,000,000 

 

January 1, 2017 through Scheduled Revolving Credit Termination Date

 

$


98,000,000 

 

 

The amount of permitted Capital Expenditures set forth above in respect of any
fiscal year commencing with the fiscal year ending on December 31, 2013, shall
be increased by an amount equal to 50% of the unused permitted Capital
Expenditures for the immediately preceding fiscal year (including the portion
thereof (if any) of the unused permitted Capital Expenditures carried forward to
such preceding fiscal year pursuant to this sentence).

7.13Minimum Fixed Charge Coverage Ratio.  Permit the Fixed Charge Coverage Ratio
as of the last day of each fiscal quarter ending during a period set forth below
to be less than the ratio set forth opposite such period below:

 

 

 

 

Period

    

Ratio

 

January 1, 2015 through March 31, 2015

 

2.00 to 1.00

 

April 1, 2015 through June 30, 2015

 

2.00 to 1.00

 

July 1, 2015 through September 30, 2015

 

2.00 to 1.00

 

October 1, 2015 through March 31, 2016

 

2.25 to 1.00

 

April 1, 2016 through December 31, 2017

 

1.25 to 1.00

 

January 1, 2018 through June 30, 2018

 

1.50 to 1.00

 

July 1, 2018 through June 30, 2019

 

1.75 to 1.00

 

July 1, 2019 and thereafter

 

2.00 to 1.0

 

 

7.14Maximum Leverage Ratio.  Permit the Consolidated Total Leverage Ratio as of
the last day of each fiscal quarter ending during a period set forth below to be
greater than the ratio set forth opposite such period below:

 

 

 

 

Period

    

Ratio

 

January 1, 2015 through March 31, 2015

 

4.50 to 1.00

 

April 1, 2015 through June 30, 2015

 

4.50 to 1.00

 

July 1, 2015 through March 31, 2016

 

4.25 to 1.00

 

April 1, 2016 through March 31, 2017

 

6.00 to 1.00

 

April 1, 2017 through September 30, 2017

 

5.75 to 1.00

 

October 1, 2017 through June 30, 2018

 

5.50 to 1.00

 

July 1, 2018 through December 31, 2018

 

5.25 to 1.00

 

January 1, 2019 through December 31, 2019

 

4.50 to 1.00

 

Thereafter

 

4.00 to 1.00

 

 





78

--------------------------------------------------------------------------------

 



7.15Minimum Interest Coverage Ratio.  Permit the Interest Coverage Ratio as of
the last day of each fiscal quarter ending during a period set forth below to be
less than the ratio set forth opposite such period below: 

 

 

 

 

Period

    

Amount

 

January 1, 2015 through March 31, 2015

 

3.25:1.00

 

April 1, 2015 through June 30, 2015

 

3.25:1.00

 

July 1, 2015 through March 31, 2016

 

3.50:1.00

 

April 1, 2016 through March 31, 2017

 

2.00:1.00

 

April 1, 2017 through September 30, 2017

 

2.25:1.00

 

October 1, 2017 through December 31, 2018

 

2.50:1.00

 

January 1, 2019 through December 31, 2019

 

2.75:1.00

 

Thereafter

 

3.00:1.00

 

 

7.16Certain Cure Rights.

(a)         Notwithstanding anything to the contrary contained herein, in the
event Ultimate Parent fails to comply with the requirements of either covenant
as set forth in Section 7.13, Section 7.14 or Section 7.15 (each, a “Financial
Cure Covenant”) as at the last day of any fiscal quarter (a fiscal quarter
ending on such day, a “Curable Period”), after the Closing Date until the
expiration of the 5th Business Day subsequent to the date the certificate
calculating the Financial Cure Covenants is required to be delivered pursuant to
Section 5.1(c) with respect to the period ending on the last day of such fiscal
quarter, Ultimate Parent shall have the right (the “Cure Right”) to include any
cash equity contribution made to Ultimate Parent or LLC Parent after the
beginning of such fiscal quarter and prior to the end of the Curable Period in
the calculation of Consolidated EBITDA, with respect to Sections 7.13,  7.14 and
7.15, and unrestricted cash and Cash Equivalents, with respect to Section 7.15
(the “Cure Amount”).  Upon the receipt by Ultimate Parent or LLC Parent of cash
equity (other than Disqualified Capital Stock) in an amount equal to the Cure
Amount pursuant to the exercise of such Cure Right, the Financial Cure Covenants
shall be recalculated giving effect to the following pro forma adjustments:

(i)         Consolidated EBITDA, unrestricted cash or Cash Equivalents, as
applicable, for the Curable Period shall be increased, solely for the purpose of
measuring the Financial Cure Covenants for such fiscal quarter and for
applicable subsequent periods





79

--------------------------------------------------------------------------------

 



which include such fiscal quarter, and disregarded for any other purpose under
this Agreement (including determining the availability of any baskets and
step-downs), by an amount equal to the Cure Amount; and

(ii)         if, after giving effect to the foregoing recalculations, Ultimate
Parent shall then be in compliance with the requirements of the Financial Cure
Covenants, Ultimate Parent shall be deemed to have satisfied the requirements of
the Financial Cure Covenants as of the relevant date of determination with the
same effect as though there had been no failure to comply therewith at such
date, and the applicable breach or default of the Financial Cure Covenants which
had occurred shall be deemed cured for all purposes of this Agreement.

(b)         Limitations on Exercise of Cure Right, etc.  Notwithstanding
anything herein to the contrary, (A) in no event shall Ultimate Parent be
entitled to exercise the Cure Right more than twice in any consecutive four
quarter period or more than three times during the term of this Agreement; (B)
the Cure Amount shall be no greater than the amount which, if added to
Consolidated EBITDA, unrestricted cash or Cash Equivalents, as applicable, for
the Curable Period, would cause Ultimate Parent to be in compliance with the
Financial Cure Covenants for the relevant determination period ending on the
last day of such Curable Period (it being understood and agreed that for
purposes of calculating such amount no effect shall be given to any pricing,
financial ratio-based conditions or any baskets with respect to covenants under
this Agreement on account of receipt of such proceeds) and (C) such proceeds
shall not result in any reduction of Indebtedness for purposes of calculating
compliance with any of the financial covenants for such fiscal quarter and for
applicable subsequent periods which include such fiscal quarter.  Upon the
Administrative Agent’s receipt of an irrevocable notice from the Borrower that
Ultimate Parent intends to exercise the Cure Right with respect to the Financial
Cure Covenants as of the last day of any fiscal quarter (the “Notice of Intent
to Cure”), then, until the 10th day subsequent to the date the certificate
calculating such Financial Cure Covenants is required to be delivered pursuant
to Section 5.1(c) to which such Notice of Intent to Cure relates, neither the
Administrative Agent nor any Lender shall exercise the right to accelerate the
Loans or terminate the Commitments and neither the Administrative Agent nor any
Lender shall exercise any right to foreclose on or take possession of the
Collateral solely on the basis of an Event of Default having occurred and being
continuing under Section 7.13,  Section 7.14 or Section 7.15, as applicable, in
respect of the period ending on the last day of such fiscal quarter.

SECTION 8.      EVENTS OF DEFAULT

In case of the happening of any of the following events (“Events of Default”):

(a)         any representation or warranty made or deemed made in or in
connection with any Loan Document hereunder, or any representation, warranty,
statement or information contained in any report, certificate, financial
statement or other instrument furnished in connection with or pursuant to any
Loan Document, shall prove to have been incorrect, false or misleading in any
material respect when so made, deemed made or furnished;

(b)         default shall be made in the payment of any principal of any Loan
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or by acceleration thereof or
otherwise;

(c)         default shall be made in the payment of any interest on any Loan or
any fee or any other amount (other than an amount referred to in (b) above) due
under any Loan Document, when and as the same shall become due and payable, and
such default shall continue unremedied for a period of 3 Business Days;





80

--------------------------------------------------------------------------------

 



(d)         default shall be made in the due observance or performance by any
Loan Party of any covenant, condition or agreement contained in Section 5.1,
Section 5.2(a)(i), Section 6.1 (solely with respect to the Borrower), Section
6.9, Section 6.14 or in Section 7;

(e)         default shall be made in the due observance or performance by any
Loan Party of any covenant, condition or agreement contained in any Loan
Document (other than those specified in (b), (c) or (d) above) and such default
shall continue unremedied for a period of 30 days after the earlier of (i) the
date on which a Responsible Officer of any Loan Party becomes aware of such
failure and (ii) the date on which notice thereof shall have been given to the
Borrower from the Administrative Agent or the Required Lenders;

(f)         (i) the Parent Companies, the Borrower or any of the Restricted
Subsidiaries shall fail to pay any principal or interest, regardless of amount,
due beyond any grace period in respect of any Material Indebtedness, when and as
the same shall become due and payable, or (ii) any other event or condition
occurs that results in any Material Indebtedness becoming due prior to its
scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (ii) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness;

(g)         an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of the Parent Companies, the Borrower, or any of the Material
Restricted Subsidiaries, or of a substantial part of the property or assets of
the Parent Companies, the Borrower, or any of the Material Restricted
Subsidiaries, under Title 11 of the Bankruptcy Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the Parent
Companies, the Borrower, or any of the Material Restricted Subsidiaries or for a
substantial part of the property or assets of the Parent Companies, the
Borrower, or any of the Material Restricted Subsidiaries or (iii) the winding-up
or liquidation of the Parent Companies, the Borrower, or any of the Material
Restricted Subsidiaries, and in the case of clauses (i), (ii) and (iii), such
proceeding or petition shall continue undismissed or unstayed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;

(h)         the Parent Companies, the Borrower, or any of the Material
Restricted Subsidiaries shall (i) voluntarily commence any proceeding or file
any petition seeking relief under Title 11 of the Bankruptcy Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in (g) above, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Parent Companies, the Borrower, or any
of the Material Restricted Subsidiaries or for a substantial part of the
property or assets of the Parent Companies, the Borrower, or any of the Material
Restricted Subsidiaries, (iv) file an answer admitting the material allegations
of a petition filed against it in any such proceeding, (v) make a general
assignment for the benefit of creditors, (vi) become unable, admit in writing
its inability or fail generally to pay its debts as they become due or (vii)
take any action for the purpose of effecting any of the foregoing;

(i)         one or more judgments, orders or decrees shall be rendered against
the Parent Companies, the Borrower, or any of the Material Restricted
Subsidiaries, or any combination thereof and the same shall remain undischarged
for a period of 60 consecutive days during which execution shall not





81

--------------------------------------------------------------------------------

 



be effectively vacated, discharged, bonded or stayed, or any writ or warrant of
attachment or similar process shall be entered or filed upon assets or
properties of the Parent Companies, the Borrower, or any of the Subsidiaries to
enforce any such judgment, order or decree and such judgment, order and decree
is for the payment of money in an aggregate amount in excess of $30,000,000 (net
of any amounts covered by applicable insurance or self-insurance);

(j)         an ERISA Event shall have occurred that when taken together with all
other such ERISA Events, could reasonably be expected to result in a liability
of the Parent Companies, the Borrower or any of the Restricted Subsidiaries in
an aggregate amount exceeding $30,000,000;

(k)         except pursuant to a valid, binding and enforceable termination or
release permitted under the Loan Documents and executed by the Administrative
Agent or as otherwise expressly permitted under any Loan Document, (i) as a
result of any action or inaction by a Loan Party, any material provision of any
Loan Document shall, at any time after the delivery of such Loan Document, fail
to be valid and binding on, or enforceable against, any Loan Party that is a
party thereto, (ii) as a result of any action or inaction by a Loan Party, any
Loan Document purporting to grant a Lien to secure any Obligation shall, at any
time after the delivery of such Loan Document, fail to create a valid and
enforceable Lien on any material portion of the Collateral purported to be
covered thereby or such Lien shall fail or cease to be a perfected Lien with the
priority required in the relevant Loan Document, or (iii) any Loan Party shall
state in writing that any of the events described in clause (i) or (ii) above
shall have occurred;

(l)         there shall have occurred a Change of Control;

(m)       the formal written revocation or termination by any Governmental
Authority of any Primary License related to Healthcare Facilities to the extent
any such revocations or terminations, in the aggregate, could reasonably be
expected to result in a Material Adverse Effect; or

(n)        there shall have occurred any event of default under any Material
Master Lease;

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times: (i) terminate forthwith
the Commitments and (ii) declare the Loans then outstanding to be forthwith due
and payable in whole or in part, whereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and any
unpaid accrued Fees and all other liabilities of the Borrower accrued hereunder
and under any other Loan Document, shall become forthwith due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Borrower, anything contained herein or
in any other Loan Document to the contrary notwithstanding; and in any event
with respect to the Borrower described in paragraph (g) or (h) above, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and any unpaid accrued fees
and all other liabilities of the Borrower accrued hereunder and under any other
Loan Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrower, anything contained herein or in any other Loan
Document to the contrary notwithstanding.

SECTION 9.      THE AGENTS

9.1Appointment.  Each Lender hereby irrevocably appoints Welltower Inc. to act
on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are





82

--------------------------------------------------------------------------------

 



reasonably incidental thereto.  Welltower Inc. hereby accepts such
appointment.  The provisions of this Article are solely for the benefit of the
Agents and the Lenders, and the Borrower shall not have rights as a third-party
beneficiary of any of such provisions.  It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to any Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable Law.  Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.

9.2Delegation of Duties.  The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facility as well as
activities as the Administrative Agent.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub‑agents.

9.3Exculpatory Provisions.  (a)  No Agent shall have any duties or obligations
except those expressly set forth herein and in the other Loan Documents, and its
duties hereunder shall be administrative in nature.  Without limiting the
generality of the foregoing, no Agent shall: (i) be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing; (ii) have any duty to take any discretionary action or exercise any
discretionary powers, except (in the case of the Administrative Agent)
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Administrative Agent is required to exercise as directed
in writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents); provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable Law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law; and (iii) except as
expressly set forth herein and in the other Loan Documents, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Affiliates that is communicated to or
obtained by such Agent or any of its Affiliates in any capacity.

(b)         The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Section 8 and Section 10.1), or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and non-appealable judgment.  The
Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default unless and until the Administrative Agent shall have
received written notice from a Lender or the Borrower referring to this
Agreement, describing such Default and stating that such notice is a “notice of
default.”

(c)         No Agent-Related Person shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any





83

--------------------------------------------------------------------------------

 



Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 4 or
elsewhere herein, other than (in the case of the Administrative Agent) to
confirm receipt of items expressly required to be delivered to it

9.4Reliance by the Agents.  Each Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person.  Each Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to any Borrowing that by its
terms shall be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to any such Borrowing.  The Administrative Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

9.5Non-Reliance on Agents and Other Lenders.  Each Lender expressly acknowledges
that neither the Agents nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates have made any representations or warranties to
it and that no act by the Agents hereafter taken, including any review of the
affairs of a Loan Party or any affiliate of a Loan Party, shall be deemed to
constitute any representation or warranty by any Agent to any Lender.  Each
Lender represents to the Agents that it has, independently and without reliance
upon any Agent or any other Lender, and based on such documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates and made its own
decision to make its Loans hereunder and enter into this Agreement.  Each Lender
also represents that it will, independently and without reliance upon any Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under the applicable
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Loan Parties and their affiliates.  Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Agents hereunder, the Agents shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of either Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates.

9.6Indemnification.  Whether or not the transactions contemplated hereby are
consummated, each Lender shall indemnify upon demand each Agent-Related Person
(to the extent not reimbursed by or on behalf of the Borrower and without
limiting the obligations of any Loan Party to do so) on a pro rata basis
(determined as of the time that the applicable payment is sought based on each
Lender’s ratable share at such time) and hold harmless each Agent-Related Person
against any and all Indemnified Liabilities incurred by it; provided that no
Lender shall be liable for payment to any Agent-Related Person of any portion of
such Indemnified Liabilities to the extent determined in a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from such
Agent-Related Person’s own gross negligence or willful misconduct (and no action
taken in accordance with the directions of the Required Lender shall be deemed
to constitute gross negligence or willful misconduct for purposes of this
Section).  In the case of any investigation, litigation or proceeding giving
rise to any Indemnified Liabilities, this Section applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person.





84

--------------------------------------------------------------------------------

 



Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including the fees, disbursements and other charges of
counsel) incurred by the Administrative Agent in connection with preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights and responsibilities under, this Agreement, any
other Loan Document, or any document contemplated by or referred to herein, to
the extent that the Administrative Agent is not reimbursed for such costs or
expenses by or on behalf of the Borrower.

To the extent required by any applicable Law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any U.S. federal
income Tax.  If the IRS or any other Governmental Authority asserts a claim that
the Administrative Agent did not properly withhold U.S. federal income Tax from
amounts paid to or for the account of any Lender because the appropriate form
was not delivered or was not properly executed or because such Lender failed to
notify the Administrative Agent of a change in circumstance which rendered the
exemption from, or reduction of, U.S. federal income Tax ineffective or for any
other reason, or if the Administrative Agent reasonably determines that a
payment was made to a Lender pursuant to this Agreement without deduction of
applicable withholding tax from such payment, such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as Tax or otherwise, including any penalties or interest
and together with all reasonable costs and out-of-pocket expenses (including
reasonable fees and expenses of counsel) incurred in connection therewith.

9.7Agent in Its Individual Capacity.  Any Agent shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Agent hereunder, and the term “Lender” or “Lenders”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include the Person serving as such Agent hereunder in its individual
capacity.  Such Person and its Affiliates may accept deposits from, lend money
to, own securities of, act as the financial advisor or in any other advisory
capacity for, and generally engage in any kind of business with, Ultimate Parent
or any Subsidiary or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Lenders.

9.8Successor Agents.  The Administrative Agent may resign as Administrative
Agent upon 30 days’ notice to the Lenders and the Borrower.  Upon receipt of any
such notice of resignation, the Required Lenders shall appoint from among the
Lenders a successor agent (which may be an Affiliate of a Lender), with the
consent of the Borrower at all times other than during the existence of an Event
of Default under Sections 8.1(b), (c), (g) or (h) (which consent shall not be
unreasonably withheld or delayed).  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment prior
to the effective date of the resignation of the Administrative Agent, then the
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above.  Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on such effective date,
where (i) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders under any of the Loan Documents, the retiring Administrative Agent
may (but shall not be obligated to) continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (ii) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents.





85

--------------------------------------------------------------------------------

 



The fees payable by the Borrower to a successor Administrative Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor.  After the retiring Administrative Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Section and Section 9.3 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

9.9Authorization to Release Liens and Guarantees.  The Agents are hereby
irrevocably authorized by each of the Lenders to effect any release or
subordination of Liens or Guarantee Obligations contemplated by Section 10.15
without further action or consent by the Lenders.  The Agents are hereby
irrevocably authorized by each of the Lenders to (and to execute any documents
or instruments necessary to) enter into any intercreditor agreement contemplated
by the terms hereof (including, without limitation, the Intercreditor Agreement
and the Material Master Lease Intercreditor Agreements) (and in the case of any
such intercreditor agreement entered into prior to the Closing Date, the Lenders
hereby ratify and confirm such authority), and the parties hereto acknowledge
that such intercreditor agreements are binding upon them.  Each Lender (a)
hereby agrees that it will be bound by and will take no actions contrary to the
provisions of any such intercreditor agreement, (b) hereby authorizes and
instructs the Agents to enter into any such intercreditor agreement and to
subject the Liens on the Collateral securing the Obligations to the provisions
thereof and (c) without any further consent of the Lenders, hereby authorizes
and instructs the Agents to negotiate, execute and deliver on behalf of the
Secured Parties any intercreditor agreement or any amendment to (or amendment
and restatement of) the Security Documents. In addition, each Lender hereby
authorizes the Agents to enter into (i) any amendments to any intercreditor
agreement, and (ii) any other intercreditor arrangement, in the case of clauses
(i) and (ii), to the extent required to give effect to the establishment of
intercreditor rights and privileges as contemplated and required or permitted
pursuant to this Agreement. Each Lender waives any conflict of interest, now
contemplated or arising hereafter, in connection therewith and agrees not to
assert against any Agent or any of its affiliates any claims, causes of action,
damages or liabilities of whatever kind or nature relating thereto.

9.10Administrative Agent May File Proofs of Claim.  In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to the Borrower, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:

(a)         to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, and the Administrative Agent and
their respective agents and counsel and all other amounts due to the Lenders,
and the Administrative Agent under Sections 2.6 and 10.5(a)) allowed in such
judicial proceeding; and

(b)         to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation,





86

--------------------------------------------------------------------------------

 



expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.6 and 10.5(a).

SECTION 10.      MISCELLANEOUS

10.1Amendments and Waivers.

(a)         Neither this Agreement, any other Loan Document, nor any terms
hereof or thereof may be amended, supplemented or modified except in accordance
with the provisions of this Section.  The Required Lenders and each Loan Party
to the relevant Loan Document may, or, with the written consent of the Required
Lenders, the Administrative Agent and each Loan Party to the relevant Loan
Document may, from time to time, (a) enter into written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding or deleting any provisions to this Agreement or the other Loan Documents
or otherwise changing in any manner the rights or obligations of the Agents, the
Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided,  however, that no such waiver and no such amendment, supplement or
modification shall (i) forgive or reduce the principal amount or extend the
final scheduled date of maturity of any Loan or the Commitment Termination Date,
extend the scheduled date or reduce the amount of any amortization payment in
respect of any Loan, reduce the stated rate of any interest or fee payable
hereunder (except that any amendment or modification of defined terms used in
the financial ratios in this Agreement, waiver (or amendment to the terms) of
any mandatory prepayment or waiver of post-default rates of interest shall not
constitute a reduction in the rate of interest or fees or the forgiveness or
reduction of principal or interest for purposes of this clause (i)) or extend
the scheduled date of any payment thereof, in each case without the written
consent of each Lender directly and adversely affected thereby; (ii) eliminate
or reduce the voting rights of any Lender under this Section without the written
consent of such Lender; (iii) reduce any percentage specified in the definition
of “Required Lenders”, consent to the assignment or transfer by the Borrower of
any of its rights and obligations under this Agreement and the other Loan
Documents, release all or substantially all of the Collateral or release all or
substantially all of the Guarantors from their obligations under the Guarantee
and Collateral Agreement, in each case without the written consent of all
Lenders; (iv) amend, modify or waive any provision of paragraph (a) or (b) of
Section 2.14 without the written consent of each Lender directly and adversely
affected thereby; (v) amend, modify or waive any provision of Section 9 without
the written consent of the Agents; or (vi) amend the assignment provisions of
Section 10.6 to make such provisions more restrictive without the written
consent of each Lender directly and adversely affected thereby.

(b)         Each waiver or consent under any Loan Document shall be effective
only in the specific instance and for the specific purpose for which it was
given.  No notice to or demand on any Loan Party shall entitle any Loan Party to
any notice or demand in the same, similar or other circumstances.  No failure on
the part of any Secured Party to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right.

(c)         Any such waiver and any such amendment, supplement or modification
shall apply equally to each of the Lenders and shall be binding upon the Loan
Parties, the Lenders, the Agents and all future holders of the Loans.  In the
case of any waiver, the Loan Parties, the Lenders and the Agents shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing unless limited by the terms of such waiver, but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent on any such subsequent or other Default or Event of
Default





87

--------------------------------------------------------------------------------

 



(d)         Notwithstanding the foregoing, this Agreement may be amended upon
the request of the Borrower, and without the consent of any other Lender to
provide for relevant Replacement Loans (as defined below) in order to permit the
refinancing of all outstanding Loans (“Refinanced Loans”) with a replacement
term loan tranche hereunder (“Replacement Loans”); provided that (i) the
aggregate principal amount of such Replacement Loans shall not exceed the
aggregate principal amount of such Refinanced Loans plus interest and fees and
the amount of any reasonable fees and expenses incurred in connection with such
refinancing, (ii) the Applicable Margin for such Replacement Loans during the
period prior to the maturity of such Refinanced Loans shall not be higher than
the Applicable Margin for such Refinanced Loans, (iii) the Weighted Average Life
to Maturity of such Replacement Loans shall not be shorter than the Weighted
Average Life to Maturity of such Refinanced Loans at the time of such
refinancing, (iv) until the non-extended Loans have been paid in full, all other
terms applicable to such Replacement Loans shall be substantially identical to,
or less favorable to the Lenders providing such Replacement Loans than, those
applicable to such Refinanced Loans, except to the extent necessary to provide
for covenants and other terms applicable to any period after the latest final
maturity of the Loans in effect immediately prior to such refinancing (and
subject to the terms of the Intercreditor Agreement) and (v) each Lender under
the applicable tranche or tranches of Loans being extended shall have the
opportunity to participate in such extension on the same terms and conditions as
each other Lender in such tranche or tranches; provided that no existing Lender
will have any obligation to commit to any such extension.

(e)         In addition, notwithstanding anything in this Section to the
contrary, if the Administrative Agent and the Borrower shall have jointly
identified an obvious error or any error or omission of a technical nature, in
each case, in any provision of the Loan Documents, then the Administrative Agent
and the Borrower shall be permitted to amend such provision or provision, and,
in each case, such amendment shall become effective without any further action
or consent of any other party to any Loan Document if the same is not objected
to in writing by the Required Lenders to the Administrative Agent within 10
Business Days following receipt of notice thereof.

10.2Notices.  All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or 3 Business Days after being deposited in the
mail, postage prepaid, or, in the case of telecopy notice or, subject to the
last sentence of this Section, email notice, when received, addressed as follows
in the case of the Parent Companies, the Borrower, the Agents, and as set forth
in an administrative questionnaire delivered to the Administrative Agent in the
case of the Lenders, or to such other address as may be hereafter notified by
the respective parties hereto:

The Parent Companies and the

FC-GEN Operations Investment, LLC

Borrower:

101 East State Street

 

Kennett Square, PA 19348 USA

 

Attention: Michael Sherman, Senior Vice

 

President and General Counsel

 

Telephone: 610-444-6350

 

Facsimile: 484-733-5449

 

E-mail: michael.sherman@genesishcc.com

 

 

Administrative Agent and Collateral

Welltower Inc.

Agent:

4500 Dorr Street

 

Toledo, Ohio 43615-4040

 

Attention: Evelyn Evans-Eck, Risk

 

Manager

 

Telephone: 419-247-2836

 

Email: eevans@welltower.com

 





88

--------------------------------------------------------------------------------

 



provided that any notice, request or demand to or upon the Agents, the Lenders,
the Parent Companies or the Borrower shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Agents; provided that the foregoing shall not apply to notices pursuant to
Section 2 unless otherwise agreed by the Agents and the applicable Lender.  Each
of the Agents may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

10.3No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

10.4Survival of Representations and Warranties.  All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5Payment of Expenses; Indemnification; Limitation of Liability.  (a)  The
Borrower agrees (i) to pay or reimburse each Agent for all their respective
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the syndication of the Facility (other than fees payable to
syndicate members) and the development, preparation, execution and delivery of
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith and any amendment, supplement or modification
thereto, and, as to the Agents only, the administration of the transactions
contemplated hereby and thereby, including, without limitation, the reasonable
and documented fees and disbursements and other charges of counsel to the Agents
(including one primary counsel and such local counsel as the Agents may
reasonably require in connection with collateral matters, but no more than one
counsel in any jurisdiction) in connection with all of the foregoing, (ii) to
pay or reimburse each Lender and the Agents for all their documented
out-of-pocket costs and expenses incurred in connection with the enforcement of
any rights under this Agreement, the other Loan Documents and any such other
documents, including, without limitation, the fees and disbursements of one
primary counsel to each Lender and the Agents, taken as a whole (and, if
necessary, one firm of local counsel in each appropriate jurisdiction (which may
include a single special counsel acting in multiple jurisdictions) and in the
case of an actual or perceived conflict of interest, of another firm of counsel
for such affected Person), and other advisors and professionals engaged by the
Administrative Agent in connection with enforcement proceedings, (iii) to pay,
indemnify, or reimburse each Lender and the Agents for, and hold each Lender and
the Agents harmless from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any delay in paying, stamp,
excise and similar other Taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents and (iv)
to pay, indemnify or reimburse each Lender, each Agent and their respective
affiliates, and their respective officers, directors, trustees, employees,
advisors, agents and controlling Persons (each, an “Indemnitee”) for, and hold
each Indemnitee harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, costs, expenses or disbursements
arising out of any





89

--------------------------------------------------------------------------------

 



actions, judgments or suits of any kind or nature whatsoever, arising out of or
in connection with any actual or prospective claim, action or proceeding
(including any investigation of, preparation for, or defense of any pending or
threatened claim, action or proceeding) relating to or otherwise with respect to
the execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including,
without limitation, any of the foregoing relating to the making of any Loan, the
use of proceeds of the Loans, the violation of, noncompliance with or liability
under, any Environmental Law applicable to, or any Environmental Claims or any
Environmental Liabilities related to, the operations of the Parent Companies,
the Borrower, any of their Subsidiaries or any of the Properties and the fees
and disbursements and other charges of one legal counsel for all such
Indemnitees, taken as a whole (and, if necessary, one firm of local counsel in
each appropriate jurisdiction (which may include a single special counsel acting
in multiple jurisdictions) and in the case of an actual or perceived conflict of
interest, of another firm of counsel for such affected Indemnitee) in connection
therein (all the foregoing in this clause (iv), collectively, the “Indemnified
Liabilities”) regardless of whether such Indemnitee is a party thereto, and
whether or not any such claim, litigation, investigation or proceeding is
brought by the Borrower, their equity holders, their respective Affiliates,
their respective creditors or any other Person; provided that neither the Parent
Companies nor the Borrower shall have any obligation hereunder to any Indemnitee
with respect to Indemnified Liabilities to the extent such Indemnified
Liabilities have resulted from gross negligence or willful misconduct of such
Indemnitee or material breach in bad faith of this Agreement by such Indemnitee,
in each case, as determined in a final non-appealable judgment of a court of
competent jurisdiction.  All amounts due under this Section shall be payable
promptly after receipt of a reasonably detailed invoice therefor.  Statements
payable by the Borrower pursuant to this Section shall be submitted to the
Borrower at the address thereof set forth in Section 10.2, or to such other
Person or address as may be hereafter designated by the Borrower in a written
notice to the Administrative Agent.  The agreements in this Section shall
survive repayment of the Obligations.

(b)         In no event shall any Agent-Related Person have any liability to any
Loan Party, any Lender, or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort or contract or otherwise)
arising out of any Loan Party’s or any Agent-Related Person’s transmission of
approved electronic communications through the internet or any use of any
E-System, except to the extent such liability of any Agent-Related Person is
found in a final non-appealable judgment by a court of competent jurisdiction to
have resulted primarily from such Agent-Related Person’s gross negligence or
willful misconduct; provided that in no event shall any party hereto have any
liability to any other Person for indirect, special, incidental, consequential
damages or punitive damages (as opposed to direct or actual damages); provided,
 further, that the foregoing shall not limit the Borrower’s indemnification
obligations to the Indemnitees pursuant to Section 10.5(a) in respect of damages
incurred or paid by an Indemnitee to a third party.  .

10.6Successors and Assigns; Participations and Assignments.  (a)  The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.

(b)         (i)  Subject to the conditions set forth in paragraphs (b)(ii) and
(c) below, any Lender may assign to one or more Eligible Assignees (any Person
to whom such an assignment and delegation is to be made being herein called an
“Assignee”), all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it) with the prior written consent (such consent not to be unreasonably
withheld or delayed) of:





90

--------------------------------------------------------------------------------

 



(A)         the Lenders; provided that no consent of the Lenders shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund (as defined below); and

(B)         the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund (provided that the Administrative
Agent shall acknowledge any such assignment).

(ii)         Assignments shall be subject to the following additional
conditions:

(A)         except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans under the Facility, the amount of
the Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of (I) the date the Assignment and Assumption with respect to
such assignment is delivered to the Administrative Agent or (II) if earlier, the
“trade date” (if any) specified in such Assignment and Assumption) shall not be
less than $1,000,000 in the case of any assignment in respect of the Facility,
unless the Borrower and the Administrative Agent otherwise consent; provided
that such amounts shall be aggregated in respect of each Lender and its
Affiliates or Approved Funds, if any;

(B)         the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (which shall not be payable by the Parent
Companies or any of their Affiliates); provided that only one such fee shall be
payable in the case of contemporaneous assignments to or by two or more related
Approved Funds; and

(C)         the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.

For the purposes of this Section, “Approved Fund” means any Person (other than a
natural person) that is engaged in making, purchasing, holding or investing in
bank loans and similar extensions of credit in the ordinary course and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) (i)
an entity or an Affiliate of an entity that administers or manages a Lender or
(ii) an entity or an Affiliate of an entity that is the investment advisor to a
Lender.

(iii)         Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) below, from and after the effective date specified in each Assignment
and Assumption the Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 10.5(a)).  Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this Section shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv)         (i) The Administrative Agent, acting as agent of the Borrower shall
establish and maintain at its address referred to in Section 10.2 (or at such
other address as the Administrative Agent may notify the Borrower) (A) a record
of ownership (the “Register”) in which the Administrative Agent agrees to
register by book entry the interests (including any rights to receive payment
hereunder) of the Administrative Agent





91

--------------------------------------------------------------------------------

 



and each Lender in the Obligations, each of their obligations under this
Agreement to participate in each Loan and any assignment of any such interest,
obligation or right and (B) accounts in the applicable Register in accordance
with its usual practice in which it shall record (1) the names and addresses of
the Lenders (and each change thereto pursuant to Section 2.20 and Section 10.6),
(2) the Commitments of each applicable Lender, (3) the amount of each Loan and
each funding of any participation described in clause (A) above, for Eurodollar
Loans, the Interest Period applicable thereto, (4) the amount of any principal
or interest due and payable or paid with respect to Loans recorded in the
applicable Register and (5) any other payment received by the Administrative
Agent from the Borrower and its application to the Obligations.

(v)         Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.  This Section 10.06(b)
shall be construed so that the Loans are at all times maintained in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.

(c)         [reserved];

(d)         [reserved];

(e)         [reserved];

(f)         [reserved];

(g)         [reserved];

(h)         Any Lender may, without the consent of the Borrower or the
Administrative Agent sell participations to one or more banks or other entities
(a “Participant”), but in any event not to the Borrower or any of its Affiliates
or Subsidiaries, or certain Persons identified to the Administrative Agent by
the Borrower prior to the Closing Date, in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided that such Lender’s obligations
under this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly and adversely affected thereby pursuant to
the proviso to the second sentence of Section 10.1 and (2) directly affects such
Participant.  Subject to paragraph (c)(ii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.15, 2.16
and 2.17 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section (but, with respect to
any particular Participant, to no greater extent than the Lender that sold the
participation to such participant except to the extent such participation is
made with the Borrower’s prior written consent).  Each Lender having sold a
participation shall maintain a register on which it records the name and address





92

--------------------------------------------------------------------------------

 



of each Participant and the amounts of such Participant’s participation interest
in the Loan and/or the Commitment.

(i)         A Participant shall not be entitled to receive any greater payment
under Sections 2.15 or 2.16 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent to such greater amounts.  No Participant shall be entitled
to the benefits of Section 2.16 unless such Participant complies with Section
2.16(d) or (e), as (and to the extent) applicable, as if such Participant were a
Lender.

(ii)         Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(i)         Any Lender may, without the consent of or notice to the
Administrative Agent or the Borrower, at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to (i) a Federal Reserve Bank or (ii) any holder of, or trustee for
the benefit of the holders of, such Lender’s Capital Stock, voting trust
certificates, bonds, debentures, instruments and other evidence of Indebtedness,
and all warrants, options and other rights to acquire the foregoing, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
Assignee for such Lender as a party hereto.  The Borrower, upon receipt of
written notice from the relevant Lender, agrees to issue Notes to any Lender
requiring Notes to facilitate transactions of the type described in this
paragraph (i).

10.7Adjustments; Set-off.  (a)  Except to the extent that this Agreement
provides for payments to be allocated to a particular Lender or to the Lenders
under a particular Facility, if any Lender (a “Benefited Lender”) shall at any
time receive any payment of all or part of the Obligations owing to it, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by setoff, pursuant to events or proceedings of the nature referred to in
Sections 8(g) or (h), or otherwise), other than in connection with assignments
hereunder, in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of such other Lender’s
Obligations, such Benefited Lender shall purchase for cash from the other
Lenders a participating interest in such portion of each such other Lender’s
Obligations, or shall provide such other Lenders with the benefits of any such
collateral, as shall be necessary to cause such Benefited Lender to share the
excess payment or benefits of such collateral ratably with each of the Lenders;
provided,  however, that if all or any portion of such excess payment or
benefits is thereafter





93

--------------------------------------------------------------------------------

 



recovered from such Benefited Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.

(b)         In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right after an Event of Default has occurred and
is continuing, without prior notice to the Borrower, any such notice being
expressly waived by the Borrower to the extent permitted by applicable law, upon
any amount becoming due and payable by the Borrower hereunder (whether at the
stated maturity, by acceleration or otherwise) after the expiration of any cure
or grace periods, to set off and appropriate and apply against such amount any
and all deposits (general or special, time or demand, provisional or final but
excluding trust accounts, employee benefit accounts, payroll, petty cash, tax
and withholding accounts and the like), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Borrower.  Each Lender agrees promptly to notify the Borrower and
the Administrative Agent after any such setoff and application made by such
Lender.  Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

10.8Counterparts.  This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile transmission or by electronic mail in “portable document format” shall
be effective as delivery of a manually executed counterpart hereof.  A set of
the copies of this Agreement signed by all the parties shall be lodged with the
Borrower and the Administrative Agent.

10.9Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10Integration.  This Agreement and the other Loan Documents represent the
entire agreement of the Parent Companies, the Borrower, the Agents and the
Lenders with respect to the subject matter hereof and thereof.

10.11GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.12Submission to Jurisdiction; Waivers.  Each of the Parent Companies and the
Borrower hereby irrevocably and unconditionally:

(a)         agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or tort or otherwise, against the Administrative Agent, any Lender, any
Related Party of any of the foregoing, in any way relating to this Agreement or
any other Loan Document or the transactions relating hereto or thereto, in a
forum other than the courts of the State of New York sitting in New York County,
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits to the jurisdiction of such courts and
agrees that all claims in respect of any such action, litigation or proceeding
may be heard and determined in such New York State court or, to the fullest
extent permitted by applicable Law, in such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action, litigation or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Law.  Nothing in this Agreement





94

--------------------------------------------------------------------------------

 



or in any other Loan Document shall affect any right that the Administrative
Agent, the Collateral Agent, any Lender may otherwise have to bring any action
or proceeding relating to this Agreement or any other Loan Document against the
Borrower or its properties in the courts of any jurisdiction;

(b)         waives, to the fullest extent permitted by applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (a) of this Section.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court;

(c)         agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address set
forth in Section 10.2 or at such other address of which the Administrative Agent
shall have been notified pursuant thereto;

(d)         agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right to sue
in any other jurisdiction; and

(e)         waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

10.13Acknowledgments.  Each of the Parent Companies and the Borrower hereby
acknowledges that:

(a)         it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

(b)         (i) neither the Agents nor any Lender has any fiduciary relationship
with or duty to either the Parent Companies or the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, (ii) the
relationship between the Agents and Lenders, on one hand, and the Parent
Companies and the Borrower, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor and (iii) waives, to the fullest
extent permitted by applicable law, any claims it may have against any Agent or
Lender in respect of such fiduciary relationship claim; and

(c)         no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Parent Companies, the Borrower and the Lenders.

10.14Confidentiality.  The Agents and the Lenders agree to treat any and all
information, regardless of the medium or form of communication, that is
disclosed, provided or furnished, directly or indirectly, by or on behalf of the
Parent Companies or any of their affiliates, whether in writing, orally, by
observation or otherwise and whether furnished before or after the Closing Date
(“Confidential Information”), strictly confidential.  Without limiting the
foregoing, each Agent and each Lender agrees to maintain the confidentiality of
all Confidential Information, and each Agent and each Lender agrees not to
disclose Confidential Information, at any time, in any manner whatsoever,
directly or indirectly, to any other Person whomsoever, except (1) to its
directors, officers, employees, counsel, trustees, agents and other advisors
(collectively, the “Representatives”), (2) to prospective Lenders and
participants in connection with the syndication (including secondary trading) of
the Facility and Commitments and Loans hereunder, in each case who are informed
of the confidential nature of the information and agree to observe and be bound
by standard confidentiality terms, (3) upon the request or demand of any
Governmental





95

--------------------------------------------------------------------------------

 



Authority having or purporting to have jurisdiction over it, (4) in response to
any order of any Governmental Authority or as may otherwise be required pursuant
to any Requirement of Law, (5) in connection with any litigation or similar
proceeding among the Loan Parties and Affiliates, on one hand, and the Agents
and the Lenders and each of their respective Affiliates, on the other hand, (6)
that has been publicly disclosed other than in breach of this Section, (7) to
any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, (8) to the extent necessary or customary for inclusion
in league table measurements, (9) to the extent reasonably required or
necessary, in connection with the exercise of any remedy under the Loan
Documents or (10) to the extent such Confidential Information was acquired by
the Administrative Agent or such Lender in their capacity as landlord or any
other role between the Administrative Agent or such Lender on one hand and the
Parent Companies or any of their affiliates on the other.  Notwithstanding the
foregoing provisions herein to the contrary, no protected health information, as
defined under HIPAA, shall be used or disclosed hereunder in violation of the
HIPAA.

10.15Release of Collateral and Guarantee Obligations; Subordination of
Liens.  (a)  Notwithstanding anything to the contrary contained herein or in any
other Loan Document, (i) in connection with any Disposition of Property
permitted by the Loan Documents or permitted by the Required Lenders the
security interest in any Collateral being Disposed of in such Disposition under
clause (a)(i) shall be automatically released, (ii) in connection with any
transaction permitted by the Loan Documents, which results in any Subsidiary
Guarantor becoming a HUD Sub-Facility Entity and/or a HUD RE Entity, in each
case, to the extent necessary to comply with requirements of Law related to HUD,
the security interest in any Collateral owned by such Subsidiary Guarantor and
any pledge of Capital Stock of such Subsidiary Guarantor shall be automatically
released (and its Guarantee Obligations shall be terminated) and (iii) upon the
request of the Borrower, the Collateral Agent shall (without notice to, or vote
or consent of, any Lender, any Hedge Counterparty that is a party to any
Specified Hedge Agreement or any Cash Management Counterparty that is a party to
any Cash Management Document) take such additional actions as shall be required
to evidence release of its security interest in any Collateral being released
pursuant to this Section 10.15, and to release any Guarantee Obligations under
any Loan Document of any Person being Disposed of in such Disposition under
clause (a)(i), to the extent necessary to permit consummation of such
Disposition.  Any execution and delivery of documents pursuant to the preceding
sentence of this Section 10.15 shall be without recourse to or warranty by the
Administrative Agent (other than as to the Administrative Agent’s authority to
execute and deliver such documents).  Any representation, warranty or covenant
contained in any Loan Document relating to any such Property so Disposed of
(other than Property Disposed of to Ultimate Parent or any of its Subsidiaries)
shall no longer be deemed to be repeated once such Property is so Disposed of.

(b)         Notwithstanding anything to the contrary contained herein or any
other Loan Document, when all Obligations (other than (x) obligations in respect
of any Specified Hedge Agreement or Cash Management Document and (y) any
contingent or indemnification obligations not then asserted or due) have been
paid in full, all Commitments have terminated or expired, the security interest
in the Collateral and the Guarantee Obligations under the Loan Document shall be
automatically released and, upon request of the Borrower, the Collateral Agent
shall (without notice to, or vote or consent of, any Lender, or any affiliate of
any Lender that is a party to any Specified Hedge Agreement or Cash Management
Document) take such actions as shall be required to evidence the release of its
security interest in all Collateral, and the release of all Guarantee
Obligations under any Loan Document, whether or not on the date of such release
there may be outstanding Obligations in respect of Specified Hedge Agreements or
Cash Management Documents or contingent or indemnification obligations not then
asserted or due.  Any such release of Guarantee Obligations shall be deemed
subject to the provision that such Guarantee Obligations shall be reinstated if
after such release any portion of any payment in respect of the Obligations
guaranteed thereby shall be rescinded or must otherwise be restored or returned
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
the Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the





96

--------------------------------------------------------------------------------

 



Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made.

10.16Accounting Changes.  In the event that any Accounting Change (as defined
below) shall occur and such change results in a change in the method of
calculation of the financial ratios, standards or terms in this Agreement, then
the Parent Companies, the Borrower and the Agents agree to enter into
negotiations in order to amend such provisions of this Agreement so as to
equitably reflect such Accounting Changes with the desired result that the
criteria for evaluating the Parent Companies’ financial condition shall be the
same after such Accounting Changes as if such Accounting Changes had not been
made.  Until such time as such an amendment shall have been executed and
delivered by the Parent Companies, the Borrower, the Agents and the Required
Lenders, the financial ratios and all standards and terms in this Agreement
shall continue to be calculated or construed as if such Accounting Changes had
not occurred.  “Accounting Changes” refers to changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC and shall include
changes in the determination of whether a lease is a capital lease or an
operating lease under GAAP.

10.17WAIVERS OF JURY TRIAL.  EACH OF the Parent Companies, the Borrower, THE
AGENTS AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

10.18USA PATRIOT ACT.  Each Lender hereby notifies the Loan Parties that
pursuant to the requirements of the PATRIOT Act, it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Loan Parties in accordance with the
Act.

10.19Acknowledgement and Consent to Bail-In of EEA Financial
Institution.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties to any
such Loan Document, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)         the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)         the effects of any Bail-In Action on any such liability, including,
if applicable:

(i)         a reduction in full or in part or cancellation of any such
liability;

(ii)        a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)      the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.





97

--------------------------------------------------------------------------------

 



[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 



98

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

 

 

GENESIS HEALTHCARE, INC.,

 

as Ultimate Parent

 

 

 

By:

/s/ Michael S. Sherman

 

 

Name:   Michael S. Sherman

 

 

Title:     Senior Vice President, Secretary and Assistant Treasurer

 

 

 

 

 

FC-GEN OPERATIONS INVESTMENT, LLC,

 

as Borrower and LLC Parent

 

 

 

By:

/s/ Michael S. Sherman

 

 

Name:   Michael S. Sherman

 

 

Title:     Senior Vice President, Secretary and Assistant Treasurer

 

 

 

 

 

GEN OPERATIONS I, LLC,

 

as Parent

 

 

 

 

By:

/s/ Michael S. Sherman

 

 

Name:   Michael S. Sherman

 

 

Title:     Senior Vice President, Secretary and Assistant Treasurer

 

 

 

 

 

GEN OPERATIONS II, LLC,

 

as Holdings

 

 

 

By:

/s/ Michael S. Sherman

 

 

Name:   Michael S. Sherman

 

 

Title:     Senior Vice President, Secretary and Assistant Treasurer

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

WELLTOWER INC.,

 

as Administrative Agent and Collateral Agent

 

 

 

By:

/s/ Justin Skiver

 

 

Name:   Justin Skiver

 

 

Title:     Authorized Signatory

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

HCRI TUCSON PROPERTIES, INC.,

 

as Initial Lender

 

 

 

By:

/s/ Justin Skiver

 

 

Name:   Justin Skiver

 

 

Title:     Authorized Signatory

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

OHI MEZZ LENDER, LLC,

 

as Initial Lender

 

 

 

By:

/s/ Daniel J. Booth

 

 

Name:   Daniel J. Booth

 

 

Title:     COO

 

 

--------------------------------------------------------------------------------